Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 1 of 137 PageID# 5
                                                                             EXHIBIT A

                               Certificate of Coverage
                              (Referred to as “Booklet” in the following pages)




                         Anthem Gold PPO 2000/20%/3500




Si necesita ayuda en español para entender este documento, puede solicitarla sin costo adicional,
                           llamando al número de servicio al cliente.

       If you need Spanish-language assistance to understand this document, you may request it at no
                          additional cost by calling the Member Services number.



           Offered by Anthem Blue Cross and Blue Shield
     (the trade name for Anthem Health Plans of Virginia, Inc.)
                                  Anthem Blue Cross and Blue Shield
                                       2015 Staples Mill Road
                                       Post Office Box 27401
                                        Richmond, VA 23279
                                            855-330-1214

  Anthem Blue Cross and Blue Shield is the trade name of Anthem Health Plans of Virginia, Inc.
           An independent licensee of the Blue Cross and Blue Shield Association.
 ®
     The Blue Cross and Blue Shield names and symbols are registered marks of the Blue Cross and Blue
                                           Shield Association




ABCBS-VA-PPO-COC (1/18)
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 2 of 137 PageID# 6




  Federal Patient Protection and Affordable Care Act Notices
Choice of Primary Care Physician
We generally allow the designation of a Primary Care Physician (PCP). You have the right to designate
any PCP who participates in our network and who is available to accept you or your family members. For
information on how to select a PCP, and for a list of PCPs, contact the telephone number on the back of
your Identification Card or refer to our website, www.anthem.com. For children, you may designate a
pediatrician as the PCP.

Access to Obstetrical and Gynecological (ObGyn) Care
You do not need prior authorization from us or from any other person (including a PCP) in order to obtain
access to obstetrical or gynecological care from a health care professional in our network who specializes
in obstetrics or gynecology. The health care professional, however, may be required to comply with
certain procedures, including obtaining prior authorization for certain services or following a pre-approved
treatment plan. For a list of participating health care professionals who specialize in obstetrics or
gynecology, contact the telephone number on the back of your Identification Card or refer to our website,
www.anthem.com.




                                                     1
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 3 of 137 PageID# 7




                               Additional Federal Notices
Statement of Rights under the Newborns’ and Mother’s Health
Protection Act
Group health plans and health insurance issuers generally may not, under Federal law, restrict benefits
for any Hospital length of stay in connection with childbirth for the mother or newborn child to less than 48
hours following a vaginal delivery, or less than 96 hours following a cesarean section. However, Federal
law generally does not prohibit the mother’s or newborn’s attending Provider, after consulting with the
mother, from discharging the mother or her newborn earlier than 48 hours (or 96 hours as applicable). In
any case, plans and issuers may not, under Federal law, require that a provider obtain authorization from
the Plan or the insurance issuer for prescribing a length of stay not in excess of 48 hours (or 96 hours).

Statement of Rights under the Women’s Cancer Rights Act of 1998
If you have had or are going to have a mastectomy, you may be entitled to certain benefits under the
Women’s Health and Cancer Rights Act of 1998 (WHCRA). For individuals receiving mastectomy-related
benefits, coverage will be provided in a manner determined in consultation with the attending Physician
and the patient, for:

   All stages of reconstruction of the breast on which the mastectomy was performed;
   Surgery and reconstruction of the other breast to produce a symmetrical appearance;
   Prostheses; and
   Treatment of physical complications of the mastectomy, including lymphedema.

These benefits will be provided subject to the same Deductibles and Coinsurance applicable to other
medical and surgical benefits provided under this Plan. (See the “Schedule of Benefits” for details.) If you
would like more information on WHCRA benefits, call us at the number on the back of your Identification
Card.

Coverage for a Child Due to a Qualified Medical Support Order
(“QMCSO”)
If you or your spouse are required, due to a QMCSO, to provide coverage for your child(ren), you may
ask the Group to provide you, without charge, a written statement outlining the procedures for getting
coverage for such child(ren).

Mental Health Parity and Addiction Equity Act
The Mental Health Parity and Addiction Equity Act provides for parity in the application of aggregate
treatment limitations (day or visit limits) on Mental Health and Substance Use Disorder benefits with day
or visit limits on medical and surgical benefits. In general, group health plans offering mental health and
substance use disorder benefits cannot set day/visit limits on Mental Health and Substance Use Disorder
benefits that are lower than any such day or visit limits for medical and surgical benefits. A plan that does
not impose day or visit limits on medical and surgical benefits may not impose such day or visit limits on
Mental Health and Substance Use Disorder benefits offered under the Plan. Also, the Plan may not
impose Deductibles, Copayment, Coinsurance, and out of pocket expenses on Mental Health and
Substance Use Disorder benefits that are more restrictive than Deductibles, Copayment, Coinsurance
and out of pocket expenses applicable to other medical and surgical benefits. Medical Necessity criteria
are available upon request.




                                                      2
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 4 of 137 PageID# 8




Special Enrollment Notice
If you are declining enrollment for yourself or your Dependents (including your spouse) because of other
health insurance coverage, you may in the future be able to enroll yourself or your Dependents in this
Plan if you or your Dependents lose eligibility for that other coverage (or if the employer stops contributing
towards your or your Dependents’ other coverage). However, you must request enrollment within 31 days
after your or your Dependents’ other coverage ends (or after the employer stops contributing toward the
other coverage).

In addition, if you have a new Dependent as a result of marriage, birth, adoption, placement for adoption,
or placement for foster care, you may be able to enroll yourself and Your Dependents. However, you
must request enrollment within 31 days after the marriage, birth, adoption, or placement for adoption or
foster care. Eligible Subscribers and Dependents may also enroll under two additional circumstances:

   The Subscriber’s or Dependent’s Medicaid or Children’s Health Insurance Program (CHIP) coverage
    is terminated as a result of loss of eligibility; or
   The Subscriber or Dependent becomes eligible for a subsidy (state premium assistance program)

The Subscriber or Dependent must request Special Enrollment within 60 days of the loss of
Medicaid/CHIP or of the eligibility determination.

To request special enrollment or obtain more information, call us at the Member Services telephone
number on your Identification Card, or contact the Group.

Statement of ERISA Rights
Please note: This section applies to employer sponsored plans other than Church employer groups and
government groups. If you have questions about whether this Plan is governed by ERISA, please contact
the Plan Administrator (the Group).

The Employee Retirement Income Security Act of 1974 (ERISA) entitles you, as a Member of the Group
under this Contract, to:

   Examine, without charge, at the Plan Administrator’s office and at other specified locations such as
    worksites and union halls, all plan documents, including insurance contracts, collective bargaining
    agreements and copies of all documents filed by this plan with the U.S. Department of Labor, such as
    detailed annual reports and plan descriptions;
   Obtain copies of all plan documents and other plan information upon written request to the Plan
    Administrator. The Plan Administrator may make a reasonable charge for these copies; and
   Receive a summary of the plan’s annual financial report. The Plan Administrator is required by law to
    furnish each participant with a copy of this summary financial report.

In addition to creating rights for you and other employees, ERISA imposes duties on the people
responsible for the operation of your employee benefit plan. The people who operate your plan are called
plan fiduciaries. They must handle your plan prudently and in the best interest of you and other plan
participants and beneficiaries. No one, including your employer, your union, or any other person, may fire
you or otherwise discriminate against you in any way to prevent you from obtaining a welfare benefit or
exercising your right under ERISA. If your claim for welfare benefits is denied, in whole or in part, you
must receive a written explanation of the reason for the denial. You have the right to have your claims
reviewed and reconsidered.

Under ERISA, there are steps you can take to enforce the above rights. For instance, if you request
materials from the Plan Administrator and do not receive them within 30 days, you may file suit in a
federal court. In such case, the court may require the Plan Administrator to provide you the materials and
pay you up to $110 a day until you receive the materials, unless the materials are not sent because of


                                                      3
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 5 of 137 PageID# 9



reasons beyond the control of the Plan Administrator. If your claim for benefits is denied or ignored, in
whole or in part, you may file suit in a state or federal court. If plan fiduciaries misuse the plan’s money or
if you are discriminated against for asserting your rights, you may seek assistance from the U.S.
Department of Labor, or may file suit in a federal court. The court will decide who should pay court costs
and legal fees. It may order you to pay these expenses, for example, if it finds your claim is frivolous. If
you have any questions about your plan, you should contact the Plan Administrator. If you have any
questions about this statement or about your rights under ERISA, you should contact the nearest office of
the Employee Benefits Security Administration, U.S. Department of Labor, listed in your telephone
directory or the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W., Washington, D.C. 20210.




                                                      4
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 6 of 137 PageID# 10




                            Notices Required by State Law
 IMPORTANT INFORMATION REGARDING YOUR INSURANCE
 In the event you need to contact someone about this coverage for any reason please contact your agent.
 If no agent was involved in the sale of this insurance coverage, or if you have any additional questions
 you may contact Anthem Blue Cross and Blue Shield (“Anthem”) at the following address:

                                    Anthem Blue Cross and Blue Shield
                                       Attention: Member Services
                                          Post Office Box 27401
                                           Richmond, VA 23279

 Written correspondence is preferable so that a record of your inquiry is maintained. When contacting
 your agent, Anthem, or the Bureau of Insurance, have your contract number ready.

 Virginia Bureau of Insurance
 If you have been unable to contact or obtain satisfaction from Anthem, you may contact the Virginia
 Bureau of Insurance, 1300 East Main Street, P. O. Box 1157, Richmond, VA 23218, in Richmond (804)
 371-9741, from outside Richmond (800) 552-7945, or at the national toll free number (877) 310-6560.

 The Office of the Managed Care Ombudsman
 If you have any questions regarding an appeal or grievance concerning the health care services that you
 have been provided which have not been satisfactorily addressed by your health plan, you may contact
 the Office of the Managed Care Ombudsman for assistance at any of the following:

                             The Office of the Managed Care Ombudsman
                                          Bureau of Insurance
                                             P.O. Box 1157
                                         Richmond, VA 23218
            Telephone: 804-371-9032 (in Richmond) or 877-310-6560 (from outside Richmond)
                                E-Mail: ombudsman@scc.virginia.gov

 Web Page: Information regarding The Office of the Managed Care Ombudsman may be found by
 accessing the State Corporation Commission’s web page at: http://www.scc.virginia.gov.

 The Virginia Department of Health Office of Licensure and
 Certification
 If you have any questions regarding a appeal or grievance concerning the health care services that you
 have been provided which have not been satisfactorily addressed by Anthem, you may contact the
 Virginia Department of Health Office of Licensure and Certification for assistance at any of the following:

                                  Office of Licensure and Certification
                                     Virginia Department of Health
                                     9960 Mayland Drive, Suite 401
                                           Henrico, VA 23230
       Telephone: Complaint Hotline: 800-955-1819 or Richmond Metropolitan Area: 804-367-2106
                                           Fax: 804-367-2149




                                                      5
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 7 of 137 PageID# 11




 Laws governing this health plan
 This health plan is entered into in, and is subject to the laws of, the Commonwealth of Virginia.

 This coverage is a Managed Care Health Insurance Program subject to regulation in the Commonwealth
 of Virginia by both the Virginia State Corporation Commission’s Bureau of Insurance pursuant to Title
 38.2 and the Virginia Department of Health pursuant to Title 32.1.

 Anthem is licensed to transact the business of an Accident & Sickness Insurer in the Commonwealth of
 Virginia.




                                                      6
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 8 of 137 PageID# 12




                                            Introduction
 Welcome to Anthem!
 We are pleased that you have become a Member of our health insurance Plan. We want to make sure
 that our services are easy to use. We’ve designed this Booklet to give a clear description of your
 benefits, as well as our rules and procedures.

 The Booklet explains many of the rights and duties between you and us. It also describes how to get
 health care, what services are covered, and what part of the costs you will need to pay. Many parts of
 this Booklet are related. Therefore, reading just one or two sections may not give you a full understanding
 of your coverage. You should read the whole Booklet to know the terms of your coverage.

 This Booklet replaces any Booklet issued to you in the past. The coverage described is based upon the
 terms of the Group Contract issued to your Group, and the Plan that your Group chose for you. The
 Group Contract, this Booklet, and any endorsements, amendments or riders attached, form the entire
 legal contract under which Covered Services are available.

 Many words used in the Booklet have special meanings (e.g., Group, Covered Services, and Medical
 Necessity). These words are capitalized and are defined in the “Definitions” section. See these
 definitions for the best understanding of what is being stated. Throughout this Booklet you will also see
 references to “we,” “us,” “our,” “you,” and “your.” The words “we,” “us,” and “our” mean Anthem Blue
 Cross and Blue Shield. The words “you” and “your” mean the Member, Subscriber and each covered
 Dependent.

 If you have any questions about your Plan, please be sure to call Member Services at the number on the
 back of your Identification Card. Also be sure to check our website, www.anthem.com for details on how
 to find a Provider, get answers to questions, and access valuable health and wellness tips. Thank you
 again for enrolling in the Plan!

                                          ANTHEM BLUE CROSS AND BLUE SHIELD




                                                               President


 How to Get Language Assistance
 Anthem is committed to communicating with our Members about their health Plan, no matter what their
 language is. Anthem employs a language line interpretation service for use by all of our Member
 Services call centers. Simply call the Member Services phone number on the back of your Identification
 Card and a representative will be able to help you. Translation of written materials about your benefits
 can also be asked for by contacting Member Services. TTY/TDD services also are available by dialing
 711. A special operator will get in touch with us to help with your needs.




                                                      7
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 9 of 137 PageID# 13




 Identity Protection Services
 Identity protection services are available with our Anthem health plans. To learn more about these
 services, please visit www.anthem.com/resources.




                                                     8
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 10 of 137 PageID# 14




                                                          Table of Contents

 Federal Patient Protection and Affordable Care Act Notices ................................................................. 1
   Choice of Primary Care Physician ............................................................................................................. 1
   Access to Obstetrical and Gynecological (ObGyn) Care .......................................................................... 1
 Additional Federal Notices ......................................................................................................................... 2
   Statement of Rights under the Newborns’ and Mother’s Health Protection Act........................................ 2
   Statement of Rights under the Women’s Cancer Rights Act of 1998 ....................................................... 2
   Coverage for a Child Due to a Qualified Medical Support Order (“QMCSO”)........................................... 2
   Mental Health Parity and Addiction Equity Act .......................................................................................... 2
   Special Enrollment Notice ......................................................................................................................... 3
   Statement of ERISA Rights ....................................................................................................................... 3
 Notices Required by State Law ................................................................................................................. 5
   IMPORTANT INFORMATION REGARDING YOUR INSURANCE .......................................................... 5
   Virginia Bureau of Insurance ..................................................................................................................... 5
   The Office of the Managed Care Ombudsman ......................................................................................... 5
   The Virginia Department of Health Office of Licensure and Certification.................................................. 5
   Laws governing this health plan ................................................................................................................ 6
 Introduction ................................................................................................................................................. 7
   Welcome to Anthem! ................................................................................................................................. 7
   How to Get Language Assistance ............................................................................................................. 7
   Identity Protection Services ....................................................................................................................... 8
 Table of Contents ........................................................................................................................................ 9
 Schedule of Benefits – Anthem Gold PPO 2000/20%/3500 ................................................................... 14
 How Your Plan Works ............................................................................................................................... 32
   Introduction .............................................................................................................................................. 32
   In-Network Services ................................................................................................................................ 32
   Out-of-Network Services ......................................................................................................................... 33
   How to Find a Provider in the Network .................................................................................................... 33
   Enhanced Personal Health Care Program .............................................................................................. 33
   Continuity of Care .................................................................................................................................... 34
   Your Cost-Shares .................................................................................................................................... 34
   Crediting Prior Plan Coverage ................................................................................................................. 34
   The BlueCard Program............................................................................................................................ 35
   Identification Card.................................................................................................................................... 35
 Getting Approval for Benefits .................................................................................................................. 36
   Types of Reviews .................................................................................................................................... 36
   Decision and Notice Requirements ......................................................................................................... 38
   Important Information .............................................................................................................................. 38
   Health Plan Individual Case Management .............................................................................................. 39
 What’s Covered ......................................................................................................................................... 40
   Allergy Services ....................................................................................................................................... 40
   Ambulance Services ................................................................................................................................ 40
      Important Notes on Air Ambulance Benefits ........................................................................................ 41
   Behavioral Health Services ..................................................................................................................... 41
   Blood and Administration of Blood Products ........................................................................................... 41
   Cardiac Rehabilitation ............................................................................................................................. 41
   Chemotherapy ......................................................................................................................................... 42
   Chiropractor Services .............................................................................................................................. 42
   Clinical Trials ........................................................................................................................................... 42



                                                                                9
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 11 of 137 PageID# 15



   Dental Services ....................................................................................................................................... 43
      Your Dental Benefits ............................................................................................................................ 43
      Pretreatment Estimates ....................................................................................................................... 43
      Dental Providers .................................................................................................................................. 43
      Dental Services For Pediatric Members .............................................................................................. 43
      Diagnostic and Preventive Services .................................................................................................... 43
      Basic Restorative Services .................................................................................................................. 44
      Endodontic Services ............................................................................................................................ 45
      Periodontal Services ............................................................................................................................ 45
      Oral Surgery Services .......................................................................................................................... 45
      Major Restorative Services .................................................................................................................. 46
      Prosthodontic Services ........................................................................................................................ 47
      Orthodontic Care.................................................................................................................................. 48
   Dental Services (All Members / All Ages)................................................................................................ 49
      Preparing the Mouth for Medical Treatments ...................................................................................... 49
      Treatment of Accidental Injury ............................................................................................................. 49
      Hospitalization for Anesthesia and Dental Procedures ....................................................................... 49
   Diabetes Equipment, Education, and Supplies ....................................................................................... 49
   Diagnostic Services ................................................................................................................................. 49
      Diagnostic Laboratory and Pathology Services ................................................................................... 50
      Diagnostic Sleep Testing ..................................................................................................................... 50
      Diagnostic Imaging Services and Electronic Diagnostic Tests ............................................................ 50
      Advanced Imaging Services ................................................................................................................ 50
   Dialysis .................................................................................................................................................... 50
   Durable Medical Equipment and Medical Devices, Orthotics, Prosthetics, and Medical and Surgical
   Supplies ................................................................................................................................................... 50
      Durable Medical Equipment and Medical Devices .............................................................................. 50
      Orthotics ............................................................................................................................................... 51
      Prosthetics ........................................................................................................................................... 51
      Medical and Surgical Supplies ............................................................................................................. 51
      Medical Formulas................................................................................................................................. 51
      Devices and Supplies for Sleep Treatment ......................................................................................... 52
   Early Intervention Services ...................................................................................................................... 52
   Emergency Care Services ....................................................................................................................... 52
      Emergency Services ............................................................................................................................ 52
   Habilitative Services ................................................................................................................................ 53
   Home Care Services ............................................................................................................................... 53
   Home Infusion Therapy ........................................................................................................................... 54
   Hospice Care ........................................................................................................................................... 54
   Human Organ and Tissue Transplant (Bone Marrow / Stem Cell) Services........................................... 55
      Prior Approval and Precertification ...................................................................................................... 55
   Infertility Services .................................................................................................................................... 57
   Inpatient Services .................................................................................................................................... 57
      Inpatient Hospital Care ........................................................................................................................ 57
      Inpatient Professional Services ........................................................................................................... 57
   Lymphedema ........................................................................................................................................... 58
   Maternity and Reproductive Health Services .......................................................................................... 58
      Maternity Services ............................................................................................................................... 58
      Contraceptive Benefits ......................................................................................................................... 59
      Sterilization Services............................................................................................................................ 59
      Abortion Services ................................................................................................................................. 59
      Infertility Services ................................................................................................................................. 59
   Mental Health and Substance Use Disorder Services ............................................................................ 59
   Occupational Therapy ............................................................................................................................. 60
   Office Visits and Doctor Services ............................................................................................................ 60
   Orthotics .................................................................................................................................................. 60



                                                                               10
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 12 of 137 PageID# 16



   Outpatient Facility Services ..................................................................................................................... 61
   Physical Therapy ..................................................................................................................................... 61
   Preventive Care ....................................................................................................................................... 61
   Prosthetics ............................................................................................................................................... 63
   Pulmonary Therapy ................................................................................................................................. 63
   Radiation Therapy ................................................................................................................................... 63
   Rehabilitation Services ............................................................................................................................ 63
   Respiratory Therapy ................................................................................................................................ 64
   Skilled Nursing Facility ............................................................................................................................ 64
   Smoking Cessation.................................................................................................................................. 64
   Speech Therapy ...................................................................................................................................... 64
   Surgery .................................................................................................................................................... 64
      Oral Surgery ......................................................................................................................................... 65
      Reconstructive Surgery........................................................................................................................ 65
   Telemedicine ........................................................................................................................................... 66
   Temporomandibular Joint (TMJ) and Craniomandibular Joint Services ................................................. 66
   Therapy Services..................................................................................................................................... 66
      Physical Medicine Therapy Services ................................................................................................... 66
      Early Intervention Services .................................................................................................................. 66
      Other Therapy Services ....................................................................................................................... 66
   Transplant Services ................................................................................................................................. 67
   Urgent Care Services .............................................................................................................................. 67
   Vision Services For Pediatric Members .................................................................................................. 67
      Routine Eye Exam ............................................................................................................................... 68
      Eyeglass Lenses .................................................................................................................................. 68
      Frames ................................................................................................................................................. 68
      Contact Lenses .................................................................................................................................... 68
      Low Vision ............................................................................................................................................ 68
   Vision Services for Adult Members ......................................................................................................... 68
      Routine Eye Exam ............................................................................................................................... 68
   Vision Services (All Members / All Ages) ................................................................................................ 69
 Prescription Drugs Administered by a Medical Provider ..................................................................... 70
      Important Details About Prescription Drug Coverage.......................................................................... 70
 Prescription Drug Benefit at a Retail or Home Delivery (Mail Order) Pharmacy ................................ 72
   Prescription Drug Benefits ....................................................................................................................... 72
      Covered Prescription Drugs ................................................................................................................. 73
      Where You Can Get Prescription Drugs .............................................................................................. 74
      What You Pay for Prescription Drugs .................................................................................................. 76
      Additional Features of Your Prescription Drug Pharmacy Benefit ....................................................... 77
 What’s Not Covered .................................................................................................................................. 79
      What’s Not Covered Under Your Prescription Drug Retail or Home Delivery (Mail Order) Pharmacy
      Benefit .................................................................................................................................................. 86
 Claims Payment ........................................................................................................................................ 88
   Maximum Allowed Amount ...................................................................................................................... 88
      General ................................................................................................................................................ 88
   Claims Review ......................................................................................................................................... 92
   Notice of Claim & Proof of Loss .............................................................................................................. 92
   Claim Forms ............................................................................................................................................ 92
   Member’s Cooperation ............................................................................................................................ 92
   Payment of Benefits ................................................................................................................................ 93
   Inter-Plan Arrangements ......................................................................................................................... 93
      Out-of-Area Services ........................................................................................................................... 93
 Coordination of Benefits When Members Are Insured Under More Than One Plan .......................... 96



                                                                                11
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 13 of 137 PageID# 17



   Coordination of benefits (COB) ............................................................................................................... 96
   Primary coverage and secondary coverage ............................................................................................ 96
   Definition of “Other Contract” .................................................................................................................. 96
   Order of Benefit Determination Rules ..................................................................................................... 97
   How prescription drug benefits are coordinated when Medicare Part D is primary ................................ 98
 Member Rights and Responsibilities ...................................................................................................... 99
 Grievance/Appeal and External Review Procedures ........................................................................... 101
   Complaint Process ................................................................................................................................ 101
   Grievance/Appeal Process .................................................................................................................... 101
   How to appeal a coverage decision ...................................................................................................... 101
      Prescription Drug List Exceptions ...................................................................................................... 102
   How Anthem will handle your appeal .................................................................................................... 102
   Independent external review of adverse utilization review decisions .................................................... 103
 Eligibility and Enrollment – Adding Members...................................................................................... 104
   Who is Eligible for Coverage ................................................................................................................. 104
      The Subscriber................................................................................................................................... 104
      Dependents ........................................................................................................................................ 104
      Types of Coverage............................................................................................................................. 105
   When You Can Enroll ............................................................................................................................ 105
      Initial Enrollment ................................................................................................................................ 105
      Open Enrollment ................................................................................................................................ 105
      Special Enrollment Periods ................................................................................................................ 105
      Medicaid and Children’s Health Insurance Program Special Enrollment .......................................... 106
      Late Enrollees .................................................................................................................................... 106
      Members Covered Under the Group’s Prior Plan .............................................................................. 106
   Enrolling Dependent Children ............................................................................................................... 106
      Newborn Children .............................................................................................................................. 106
      Adopted Children ............................................................................................................................... 106
      Adding a Child due to Award of Legal Custody or Guardianship ...................................................... 107
      Qualified Medical Child Support Order .............................................................................................. 107
   Updating Coverage and/or Removing Dependents .............................................................................. 107
   Nondiscrimination .................................................................................................................................. 107
   Statements and Forms .......................................................................................................................... 107
 Termination and Continuation of Coverage ......................................................................................... 108
   Termination ............................................................................................................................................ 108
   Removal of Members ............................................................................................................................ 109
   Continuation of Coverage Under Federal Law (COBRA)...................................................................... 109
      Qualifying events for Continuation Coverage under Federal Law (COBRA)..................................... 109
      If Your Group Offers Retirement Coverage ....................................................................................... 110
      Second qualifying event ..................................................................................................................... 110
      Notification Requirements .................................................................................................................. 110
      Disability extension of 18-month period of continuation coverage .................................................... 111
      Trade Adjustment Act Eligible Individual ........................................................................................... 111
      When COBRA Coverage Ends .......................................................................................................... 111
      If You Have Questions ....................................................................................................................... 111
   Twelve-Month Continuation under State Law ....................................................................................... 112
   Notice of Continuation Options .............................................................................................................. 112
   Continuation of Coverage Due To Military Service ............................................................................... 112
      Maximum Period of Coverage During a Military Leave ..................................................................... 113
      Reinstatement of Coverage Following a Military Leave .................................................................... 113
   Family and Medical Leave Act of 1993 ................................................................................................. 113
   Benefits After Termination Of Coverage ............................................................................................... 114
 General Provisions ................................................................................................................................. 115
   Assignment ............................................................................................................................................ 115


                                                                              12
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 14 of 137 PageID# 18



  Care Coordination ................................................................................................................................. 115
  Clerical Error .......................................................................................................................................... 115
  Confidentiality and Release of Information............................................................................................ 115
  Conformity with Law .............................................................................................................................. 115
  Contract with Anthem ............................................................................................................................ 116
  Entire Contract....................................................................................................................................... 116
  Form or Content of Booklet ................................................................................................................... 116
  Government Programs .......................................................................................................................... 116
  Grace Periods ........................................................................................................................................ 116
  Group Contribution ................................................................................................................................ 117
  Incontestability ....................................................................................................................................... 117
  Individual Certificates ............................................................................................................................ 117
  Legal Action ........................................................................................................................................... 117
  Medical Policy and Technology Assessment ........................................................................................ 117
  Medicare ................................................................................................................................................ 118
  Misstatement of Age .............................................................................................................................. 118
  Modifications .......................................................................................................................................... 118
  Not Liable for Provider Acts or Omissions............................................................................................. 118
  Payment Innovation Programs .............................................................................................................. 118
  Physical Examinations and Autopsy ..................................................................................................... 119
  Policies and Procedures ........................................................................................................................ 119
  Program Incentives................................................................................................................................ 119
  Relationship of Parties (Group-Member-Anthem) ................................................................................. 119
  Relationship of Parties (Anthem and In-Network Providers) ................................................................. 119
  Reservation of Discretionary Authority .................................................................................................. 120
  Right of Recovery and Adjustment ........................................................................................................ 120
  Unauthorized Use of Identification Card................................................................................................ 120
  Value-Added Programs ......................................................................................................................... 120
  Value of Covered Services .................................................................................................................... 121
  Voluntary Clinical Quality Programs ...................................................................................................... 121
  Voluntary Wellness Incentive Programs................................................................................................ 121
  Waiver.................................................................................................................................................... 121
  Workers’ Compensation ........................................................................................................................ 122
 Definitions ................................................................................................................................................ 123




                                                                               13
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 15 of 137 PageID# 19




      Schedule of Benefits – Anthem Gold PPO 2000/20%/3500
 In this section you will find an outline of the benefits included in your Plan and a summary of any
 Deductibles, Coinsurance, and Copayments that you must pay. Also listed are any Benefit Period
 Maximums or limits that apply. Please read the “What’s Covered” and Prescription Drugs section(s) for
 more details on the Plan’s Covered Services. Read the “What’s Not Covered”” section for details on
 Excluded Services.

 All Covered Services are subject to the conditions, Exclusions, limitations, and terms of this Booklet
 including any endorsements, amendments, or riders.

 To get the highest benefits at the lowest out-of-pocket cost, you must get Covered Services from
 an In-Network Provider. Benefits for Covered Services are based on the Maximum Allowed Amount,
 which is the most the Plan will allow for a Covered Service. When you use an Out-of-Network Provider
 you may have to pay the difference between the Out-of-Network Provider’s billed charge and the
 Maximum Allowed Amount in addition to any Coinsurance, Copayments, Deductibles, and non-covered
 charges. This amount can be substantial. Please read the “Claims Payment” section for more details.

 Deductibles, Coinsurance, and Benefit Period Maximums are calculated based upon the Maximum
 Allowed Amount, not the Provider’s billed charges.

 Essential Health Benefits provided within this Booklet are not subject to lifetime or annual dollar
 maximums. Certain non-essential health benefits, however, are subject to either a lifetime and/or
 dollar maximum.

 Essential Health Benefits are defined by federal law and refer to benefits in at least the following
 categories:

     Ambulatory patient services,
     Emergency services,
     Hospitalization,
     Maternity and newborn care,
     Mental health and substance use disorder services, including behavioral health treatment,
     Prescription drugs,
     Rehabilitative and habilitative services and devices,
     Laboratory services,
     Preventive and wellness services, and
     Chronic disease management and pediatric services, including oral and vision care.

 Such benefits shall be consistent with those set forth under the Patient Protection and Affordable
 Care Act of 2010 and any regulations issued pursuant thereto.

  Benefit Period                              Calendar Year


  Dependent Age Limit                         To the end of the month in which the child attains age 26.

                                              Please see the “Eligibility and Enrollment – Adding
                                              Members” section for further details.




                                                      14
 ABCBS-VA-PPO-SOB-TVA2-RG64 (1/18)
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 16 of 137 PageID# 20




  Deductible                                                          In-Network       Out-of-Network

  Per Member                                                             $2,000             $4,000

  Per Family – All other Members combined                                $4,000             $8,000

  If you, the Subscriber, are the only person covered by this Plan, only the “per Member” amounts apply
  to you.

  If you also cover Dependents (other family members) under this Plan, amounts will accumulate for
  each family member until the “per Family” amount is met, but no individual family member will
  contribute more than the “per Member” amount shown.

  The In-Network and Out-of-Network Deductibles are separate and cannot be combined.

  When the Deductible applies, you must pay it before benefits begin. See the sections below to find out
  when the Deductible applies.

  Copayments and Coinsurance are separate from and do not apply to the Deductible.


  Coinsurance                                                         In-Network       Out-of-Network

  Plan Pays                                                               80%                70%

  Member Pays                                                             20%                30%

  Reminder: Your Coinsurance will be based on the Maximum Allowed Amount. If you use an Out-of-
  Network Provider, you may have to pay Coinsurance plus the difference between the Out-of-Network
  Provider’s billed charge and the Maximum Allowed Amount.

  Note: The Coinsurance listed above may not apply to all benefits, and some benefits may have a
  different Coinsurance. Please see the rest of this Schedule for details.


  Out-of-Pocket Limit                                              In-Network         Out-of-Network

  Per Member                                                          $3,500               $7,000

  Per Family – All other Members combined                             $7,000              $14,000

  If you, the Subscriber, are the only person covered by this Plan, only the “per Member” amounts apply
  to you.

  If you also cover Dependents (other family members) under this Plan, amounts will accumulate for
  each family member until the “per Family” amount is met, but no individual family member will
  contribute more than the “per Member” amount shown.

  The Out-of-Pocket Limit includes all Deductibles, Coinsurance, and Copayments you pay during a
  Benefit Period unless otherwise indicated below. It does not include charges over the Maximum
  Allowed Amount or amounts you pay for non-Covered Services.




                                                   15
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 17 of 137 PageID# 21




  Out-of-Pocket Limit                                                 In-Network         Out-of-Network

  The Out-of-Pocket Limit does not include amounts you pay for following benefits:

     Services listed under “Vision Services for Adult Members”
     Out-of-Network Human Organ and Tissue Transplant services.

  Once the Out-of- Pocket Limit is satisfied, you will not have to pay any additional Deductibles,
  Coinsurance, or Copayments for the rest of the Benefit Period, except for the services listed above.

  The In-Network and Out-of-Network Out-of-Pocket Limits are separate and do not apply toward each
  other.

 Important Notice about Your Cost Shares

 In certain cases, if we pay a Provider amounts that are your responsibility, such as Deductibles,
 Copayments or Coinsurance, we may collect such amounts directly from you. You agree that we have the
 right to collect such amounts from you.

 The tables below outline the Plan’s Covered Services and the cost share(s) you must pay. In many spots
 you will see the statement, “Benefits are based on the setting in which Covered Services are received.”
 In these cases you should determine where you will receive the service (i.e., in a doctor’s office, at an
 outpatient hospital facility, etc.) and look up that location to find out which cost share will apply. For
 example, you might get physical therapy in a doctor’s office, an outpatient hospital facility, or during an
 inpatient hospital stay. For services in the office, look up “Office Visits.” For services in the outpatient
 department of a hospital, look up “Outpatient Facility Services.” For services during an inpatient stay,
 look up “Inpatient Services.”

                              Benefits                                     In-Network            Out-of-Network


  Allergy Services                                                     Benefits are based on the setting in which
                                                                           Covered Services are received.


  Ambulance Services (Air and Water)                                       20% Coinsurance after Deductible
  Out-of-Network Providers may also bill you for any charges that exceed the Plan’s Maximum Allowed Amount.
  Important Note: Air ambulance services for non-Emergency Hospital to Hospital transfers must be approved
  through precertification. Please see “Getting Approval for Benefits” for details.



  Ambulance Services (Ground)                                              20% Coinsurance after Deductible
  Out-of-Network Providers may also bill you for any charges that exceed the Plan’s Maximum Allowed Amount.
  Important Note: All scheduled ground ambulance services for non-Emergency transfers, except transfers from
  one acute Facility to another, must be approved through precertification. Please see “Getting Approval for
  Benefits” for details.




                                                     16
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 18 of 137 PageID# 22




                               Benefits                                  In-Network           Out-of-Network
  Behavioral Health Services                                          See “Mental Health and Substance Use
                                                                               Disorder Services.”


  Blood and Administration of Blood Products                         Benefits are based on the setting in which
                                                                         Covered Services are received.


  Cardiac Rehabilitation                                                     See “Therapy Services.”


  Chemotherapy                                                               See “Therapy Services.”


  Chiropractor Services                                                      See “Therapy Services.”


  Clinical Trials                                                    Benefits are based on the setting in which
                                                                         Covered Services are received.


  Dental Services For Pediatric Members
  Note: Pediatric dental services are for members to the end of
  the month in which they turn 19. To get the In-Network benefit,
  you must use a participating dental Provider. If you need help
  finding a participating dental Provider, please call us at the
  number on the back of your ID card.
     Diagnostic and Preventive Services                             0% Coinsurance No       30% Coinsurance
                                                                        Deductible            No Deductible
     Basic Restorative Services                                    40% Coinsurance after    50% Coinsurance
                                                                         Deductible           after Deductible
     Endodontic Services                                           50% Coinsurance after    50% Coinsurance
                                                                         Deductible           after Deductible
     Periodontal Services                                          50% Coinsurance after    50% Coinsurance
                                                                         Deductible           after Deductible
     Oral Surgery Services                                         50% Coinsurance after    50% Coinsurance
                                                                         Deductible           after Deductible
     Major Restorative Services                                    50% Coinsurance after    50% Coinsurance
                                                                         Deductible           after Deductible
     Prosthodontic Services                                        50% Coinsurance after    50% Coinsurance
                                                                         Deductible           after Deductible
     Dentally Necessary Orthodontic Care                           50% Coinsurance after    50% Coinsurance
                                                                         Deductible           after Deductible




                                                    17
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 19 of 137 PageID# 23




                              Benefits                                       In-Network            Out-of-Network
  Dental Services (All Members / All Ages)                              Benefits are based on the setting in which
                                                                            Covered Services are received.


  Diabetes Equipment, Education, and Supplies                          20% Coinsurance after      30% Coinsurance
                                                                            Deductible             after Deductible
  Screenings for gestational diabetes are covered under
  “Preventive Care.”

  Benefits for diabetic education are based on the setting in
  which Covered Services are received.



  Diagnostic Services                                                   Benefits are based on the setting in which
                                                                            Covered Services are received.


  Dialysis                                                                       See “Therapy Services.”


  Durable Medical Equipment (DME), Medical Devices,                    20% Coinsurance after      30% Coinsurance
  Medical and Surgical Supplies (Received from a Supplier)                  Deductible             after Deductible


  Prosthetics                                                          20% Coinsurance after      30% Coinsurance
                                                                            Deductible             after Deductible


  The cost-shares listed above only apply when you get the equipment or supplies from a third-party supplier. If
  you receive the equipment or supplies as part of an office or outpatient visit, or during a Hospital stay, benefits
  will be based on the setting in which the covered equipment or supplies are received.


  Wigs Needed After Cancer Treatment Benefit Maximum                             One wig per Benefit Period
                                                                             In- and Out-of-Network combined


  Emergency Room Services
  Emergency Room
     Emergency Room Facility Charge                                    $300 Copayment per visit after Deductible


     Emergency Room Doctor Charge                                           20% Coinsurance after Deductible


     Other Facility Charges (including diagnostic x-ray and lab            20% Coinsurance after Deductible
      services, medical supplies)
     Advanced Diagnostic Imaging (including MRIs, CAT scans)               20% Coinsurance after Deductible


  Out-of-Network Providers may also bill you for any charges over the Plan’s Maximum Allowed Amount.



                                                      18
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 20 of 137 PageID# 24




                               Benefits                               In-Network           Out-of-Network


  Habilitative Services                                           Benefits are based on the setting in which
                                                                      Covered Services are received.

                                                                    See “Therapy Services” for details on
                                                                            Benefit Maximums.



  Home Care
     Home Care Visits                                            $50 Copayment per       30% Coinsurance
                                                                         visit             after Deductible
     Home Dialysis                                              20% Coinsurance after    30% Coinsurance
                                                                      Deductible           after Deductible
     Home Infusion Therapy                                      20% Coinsurance after    30% Coinsurance
                                                                      Deductible           after Deductible
     Specialty Prescription Drugs                               20% Coinsurance after    30% Coinsurance
                                                                      Deductible           after Deductible
     Other Home Care Services / Supplies                        20% Coinsurance after    30% Coinsurance
                                                                      Deductible           after Deductible
  Home Care Benefit Maximum                                              100 visits per Benefit Period
                                                                     In- and Out-of-Network combined
                                                                  The limit does not apply to Home Infusion
                                                                          Therapy or Home Dialysis.
  Private Duty Nursing Benefit Maximum                           16 hours per Benefit Period, In- and Out-of-
                                                                            Network combined.


  Home Infusion Therapy                                                      See “Home Care.”


  Hospice Care
     Home Care                                                  20% Coinsurance after    30% Coinsurance
     Respite Hospital Stays                                          Deductible           after Deductible


  Out-of-Network Providers may also bill you for any charges over the Plan’s Maximum Allowed Amount.


  Human Organ and Tissue Transplant (Bone Marrow / Stem           Please see the separate summary later in
  Cell) Services                                                                this section.


  Infertility Services                                             See “Maternity and Reproductive Health
                                                                                  Services.”




                                                  19
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 21 of 137 PageID# 25




                                 Benefits                                 In-Network            Out-of-Network
  Inpatient Services
  Facility Room & Board Charge:
     Hospital / Acute Care Facility                                 20% Coinsurance after     30% Coinsurance
                                                                          Deductible            after Deductible

     Skilled Nursing Facility                                       20% Coinsurance after     30% Coinsurance
                                                                          Deductible            after Deductible
      Skilled Nursing Facility / Rehabilitation Services (Includes     100 days per admission In- and Out-of-
      Services in an Outpatient Day Rehabilitation Program)                     Network combined
      Benefit Maximum
  Other Facility Services / Supplies (including diagnostic lab/x-    20% Coinsurance after     30% Coinsurance
  ray, medical supplies, therapies including infusion therapy             Deductible            after Deductible
  services, anesthesia)
  Doctor Services for:
     General Medical Care / Evaluation and Management               20% Coinsurance after     30% Coinsurance
      (E&M)                                                               Deductible            after Deductible

     Surgery                                                        20% Coinsurance after     30% Coinsurance
                                                                          Deductible            after Deductible


  Lymphedema                                                          Benefits are based on the setting in which
                                                                          Covered Services are received.


  Maternity and Reproductive Health Services
     Maternity Visits (Global fee for the ObGyn’s prenatal,         20% Coinsurance after     30% Coinsurance
      postnatal, and delivery services)                                   Deductible            after Deductible

     Inpatient Services (Delivery)                                           See “Inpatient Services.”
  Newborn / Maternity Stays: If the newborn needs services other than routine nursery care or stays in the
  Hospital after the mother is discharged (sent home), benefits for the newborn will be treated as a separate
  admission.


  Mental Health and Substance Use Disorder Services
     Inpatient Facility Services                                    20% Coinsurance after     30% Coinsurance
                                                                          Deductible            after Deductible

     Residential Treatment Center Services                          20% Coinsurance after     30% Coinsurance
                                                                          Deductible            after Deductible
     Inpatient Provider Services (e.g., Doctor and other            20% Coinsurance after     30% Coinsurance
      professional Providers)                                             Deductible            after Deductible

     Outpatient Facility Services (Partial Hospitalization          20% Coinsurance after     30% Coinsurance
      Program / Intensive Outpatient Program)                             Deductible            after Deductible




                                                      20
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 22 of 137 PageID# 26




                               Benefits                                   In-Network           Out-of-Network
     Outpatient Provider Services (e.g., Doctor and other           20% Coinsurance after     30% Coinsurance
      professional Providers in a Partial Hospitalization Program         Deductible            after Deductible
      / Intensive Outpatient Program)

     Office Visits (Including Online Visits and Intensive In-Home    $30 Copayment per        30% Coinsurance
      Behavioral Health Programs)                                            visit              after Deductible

  Mental Health and Substance Use Disorder Services will be covered as required by state and federal law.
  Please see “Mental Health Parity and Addiction Equity Act” in the “Additional Federal Notices” section for
  details.


  Occupational Therapy                                                        See “Therapy Services.”


  Office Visits
     Primary Care Physician / Providers (PCP)                        $30 Copayment per        30% Coinsurance
                                                                             visit              after Deductible
  Note: If your PCP is part of our Enhanced Personal Health Care Program you will pay a $25 Copayment per
  visit.
     Specialty Care Physician / Provider (SCP)                       $50 Copayment per        30% Coinsurance
                                                                             visit              after Deductible
     Retail Health Clinic Visit                                      $25 Copayment per        30% Coinsurance
                                                                             visit              after Deductible
     Online Visit (Other than Mental Health & Substance Use          $30 Copayment per        30% Coinsurance
      Disorder; see “Mental Health & Substance Use Disorder                  visit              after Deductible
      Services” section for that benefit)
     Counseling – Includes Family Planning and Nutritional           $25 Copayment per        30% Coinsurance
      Counseling (Other Than Eating Disorders)                               visit              after Deductible

     Nutritional Counseling for Eating Disorders                     $25 Copayment per        30% Coinsurance
                                                                             visit              after Deductible
     Allergy Testing                                                 $25 Copayment per        30% Coinsurance
                                                                             visit              after Deductible
     Allergy Shots / Injections (other than allergy serum)          20% Coinsurance after     30% Coinsurance
                                                                          Deductible            after Deductible
     Preferred Diagnostic Labs (i.e., reference labs)                  0% Coinsurance         30% Coinsurance
                                                                                                after Deductible
     Other Diagnostic Lab (non-preventive)                          20% Coinsurance after     30% Coinsurance
                                                                          Deductible            after Deductible
     Diagnostic X-ray (non-preventive)                              20% Coinsurance after     30% Coinsurance
                                                                          Deductible            after Deductible
     Other Diagnostic Tests (non-preventive; including hearing      20% Coinsurance after     30% Coinsurance
      and EKG)                                                            Deductible            after Deductible




                                                     21
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 23 of 137 PageID# 27




                             Benefits                                   In-Network         Out-of-Network
     Advanced Diagnostic Imaging (including MRIs, CAT scans)      20% Coinsurance after   30% Coinsurance
                                                                        Deductible          after Deductible
     Office Surgery                                                $50 Copayment per      30% Coinsurance
                                                                           visit            after Deductible
     Therapy Services:
      -   Chiropractic Care & Spinal Manipulation                   $30 Copayment per      30% Coinsurance
                                                                           visit            after Deductible
      -   Physical, Speech, & Occupational Therapy                  $30 Copayment per      30% Coinsurance
                                                                           visit            after Deductible
      -   Dialysis / Hemodialysis                                  20% Coinsurance after   30% Coinsurance
                                                                        Deductible          after Deductible
      -   Radiation / Chemotherapy / Non-Preventive Infusion &     20% Coinsurance after   30% Coinsurance
          Injection                                                     Deductible          after Deductible
      -   Cardiac Rehabilitation & Pulmonary Therapy                $50 Copayment per      30% Coinsurance
                                                                           visit            after Deductible
      See “Therapy Services” for details on Benefit Maximums.
     Prescription Drugs Administered in the Office (includes      20% Coinsurance after   30% Coinsurance
      allergy serum)                                                    Deductible          after Deductible


  Orthotics                                                         See “Durable Medical Equipment (DME),
                                                                     Medical Devices, Medical and Surgical
                                                                                  Supplies.”



  Outpatient Facility Services
     Facility Surgery Charge                                      20% Coinsurance after   30% Coinsurance
                                                                        Deductible          after Deductible

     Other Facility Surgery Charges (including diagnostic x-ray   20% Coinsurance after   30% Coinsurance
      and lab services, medical supplies)                               Deductible          after Deductible
     Doctor Surgery Charges                                       20% Coinsurance after   30% Coinsurance
                                                                        Deductible          after Deductible
     Other Doctor Charges (including Anesthesiologist,            20% Coinsurance after   30% Coinsurance
      Pathologist, Radiologist, Surgical Assistant)                     Deductible          after Deductible

     Other Facility Charges (for procedure rooms or other         20% Coinsurance after   30% Coinsurance
      ancillary services)                                               Deductible          after Deductible

     Diagnostic Lab                                               20% Coinsurance after   30% Coinsurance
                                                                        Deductible          after Deductible
     Diagnostic X-ray                                             20% Coinsurance after   30% Coinsurance
                                                                        Deductible          after Deductible




                                                    22
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 24 of 137 PageID# 28




                             Benefits                                  In-Network           Out-of-Network
     Diagnostic Tests: Hearing, EKG, etc. (Non-Preventive)       20% Coinsurance after    30% Coinsurance
                                                                       Deductible           after Deductible
     Advanced Diagnostic Imaging (including MRIs, CAT scans)     20% Coinsurance after    30% Coinsurance
                                                                       Deductible           after Deductible
     Therapy:
      -   Chiropractic Care & Spinal Manipulation                 20% Coinsurance after    30% Coinsurance
                                                                       Deductible           after Deductible
      -   Physical, Speech, & Occupational Therapy                20% Coinsurance after    30% Coinsurance
                                                                       Deductible           after Deductible
      -   Radiation / Chemotherapy / Non-Preventive Infusion &    20% Coinsurance after    30% Coinsurance
          Injection                                                    Deductible           after Deductible

      -   Dialysis / Hemodialysis                                 20% Coinsurance after    30% Coinsurance
                                                                       Deductible           after Deductible
      -   Cardiac Rehabilitation & Pulmonary Therapy              20% Coinsurance after    30% Coinsurance
                                                                       Deductible           after Deductible
      See “Therapy Services” for details on Benefit Maximums.
     Prescription Drugs Administered in an Outpatient Facility   20% Coinsurance after    30% Coinsurance
                                                                       Deductible           after Deductible


  Physical Therapy                                                         See “Therapy Services.”


  Preventive Care                                                    No Copayment,         30% Coinsurance
                                                                      Deductible, or        after Deductible
                                                                      Coinsurance


  Prosthetics                                                      See “Prosthetics” under “Durable Medical
                                                                  Equipment (DME), Medical Devices, Medical
                                                                           and Surgical Supplies.”


  Pulmonary Therapy                                                        See “Therapy Services.”


  Radiation Therapy                                                        See “Therapy Services.”


  Rehabilitation Services                                          Benefits are based on the setting in which
                                                                       Covered Services are received.

                                                                    See “Inpatient Services” and “Therapy
                                                                  Services” for details on Benefit Maximums.




                                                    23
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 25 of 137 PageID# 29




                               Benefits                      In-Network               Out-of-Network


  Respiratory Therapy                                             See “Therapy Services.”


  Skilled Nursing Facility                                        See “Inpatient Services.”


  Speech Therapy                                                  See “Therapy Services.”


  Surgery                                                Benefits are based on the setting in which
                                                             Covered Services are received.


  Telemedicine
     Primary Care Physician / Provider (PCP)            $30 Copayment per         30% Coinsurance
                                                                visit               after Deductible
     Specialty Care Physician / Provider (SCP)          $50 Copayment per         30% Coinsurance
                                                                visit               after Deductible


  Temporomandibular and Craniomandibular Joint           Benefits are based on the setting in which
  Treatment                                                  Covered Services are received.


  Therapy Services                                       Benefits are based on the setting in which
                                                             Covered Services are received.

  Benefit Maximum(s):                                    Benefit Maximum(s) are for In- and Out-of-
                                                         Network visits combined, and for office and
                                                                 outpatient visits combined.

     Physical & Occupational Therapy (Rehabilitative)           30 visits per Benefit Period

     Physical & Occupational Therapy (Habilitative)             30 visits per Benefit Period

     Speech Therapy (Rehabilitative)                            30 visits per Benefit Period

     Speech Therapy (Habilitative)                              30 visits per Benefit Period

     Manipulation Therapy (Rehabilitative)                      30 visits per Benefit Period

     Manipulation Therapy (Habilitative)                        30 visits per Benefit Period

     Cardiac Rehabilitation                                              Unlimited




                                                   24
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 26 of 137 PageID# 30




                               Benefits                                       In-Network             Out-of-Network

  Note: The limits for physical, occupational, and speech therapy will not apply if you get that care as part of the
  Hospice benefit.

  Note: When you get physical, occupational, speech therapy, or cardiac rehabilitation in the home, the Home
  Care Visit limit will apply instead of the Therapy Services limits listed above.



  Transplant Services                                                    See “Human Organ and Tissue Transplant
                                                                           (Bone Marrow / Stem Cell) Services.”


  Urgent Care Services (Office Visits)
     Urgent Care Office Visit Charge                                     $60 Copayment per         30% Coinsurance
                                                                                 visit               after Deductible
     Allergy Testing                                                     $60 Copayment per         30% Coinsurance
                                                                                 visit               after Deductible
     Allergy Shots / Injections (other than allergy serum)               $60 Copayment per         30% Coinsurance
                                                                                 visit               after Deductible
     Preferred Diagnostic Labs (i.e., reference labs)                     0% Coinsurance           30% Coinsurance
                                                                                                     after Deductible
     Other Charges (e.g., diagnostic x-ray and lab services,           20% Coinsurance after       30% Coinsurance
      medical supplies)                                                      Deductible              after Deductible

     Advanced Diagnostic Imaging (including MRIs, CAT scans)           20% Coinsurance after       30% Coinsurance
                                                                             Deductible              after Deductible

     Office Surgery                                                      $60 Copayment per         30% Coinsurance
                                                                                 visit               after Deductible
     Prescription Drugs Administered in the Office (includes           20% Coinsurance after       30% Coinsurance
      allergy serum)                                                         Deductible              after Deductible
  If you get urgent care at a Hospital or other outpatient Facility, please refer to “Outpatient Facility Services” for
  details on what you will pay.



  Vision Services For Pediatric Members

  Note: Pediatric vision services are for members to the end of
  the month in which they turn 19. To receive the In-Network
  benefit, you must use a Blue View Vision provider. Visit our
  website or call the number on your ID card for help finding a
  Blue View Vision provider. Out-of-network providers may bill
  you for any charges that exceed the plan’s maximum allowed
  amount.

  Note: Pediatric vision services are not subject to any
  Deductible amounts shown in the “Deductible” section at the
  beginning of this “Schedule of Benefits.”




                                                       25
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 27 of 137 PageID# 31




                             Benefits                                     In-Network            Out-of-Network
     Routine Eye Exam                                                   $0 Copayment          $0 Copayment up
                                                                                                  to Maximum
      Limited to one exam per Benefit Period per Member                                         Allowed Amount

     Standard Plastic Lenses

      Limited to one set of lenses per Benefit Period per
      Member.
      Single Vision                                                      $0 Copayment          $0 Copayment up
                                                                                                  to Maximum
                                                                                                Allowed Amount
      Bifocal                                                            $0 Copayment          $0 Copayment up
                                                                                                  to Maximum
                                                                                                Allowed Amount
      Trifocal                                                           $0 Copayment          $0 Copayment up
                                                                                                  to Maximum
                                                                                                Allowed Amount
      Standard Progressive                                               $0 Copayment          $0 Copayment up
                                                                                                  to Maximum
                                                                                                Allowed Amount
      Additional Lens Options: Covered lenses include factory scratch coating, UV coating, standard
      polycarbonate and standard photochromic at no additional cost when received from In-Network providers.

     Frames                                                             $0 Copayment          $0 Copayment up
                                                                                                  to Maximum
      Limited to one frame from the Anthem Formulary per                                        Allowed Amount
      Benefit Period per Member.
     Contact Lenses

      Elective or non-elective contact lenses from the Anthem
      formulary are covered once per Benefit Period per
      member.
      Elective Contact Lenses (Conventional or Disposable)               $0 Copayment          $0 Copayment up
                                                                                                  to Maximum
                                                                                                Allowed Amount
      Non-Elective Contact Lenses                                        $0 Copayment          $0 Copayment up
                                                                                                  to Maximum
                                                                                                Allowed Amount

  Important Note: Benefits for contact lenses are in lieu of your eyeglass lens benefit. If you receive contact
  lenses, no benefit will be available for eyeglass lenses until the next Benefit Period.
     Comprehensive low vision exam                                      $0 Copayment             Not covered

      Limited to one per Benefit Period
     Optical/non-optical aids/Supplemental testing                      $0 Copayment             Not covered




                                                      26
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 28 of 137 PageID# 32




                             Benefits                                      In-Network            Out-of-Network
      Limited to one occurrence of either optical/non-optical aids
      or supplemental testing per Benefit Period.


  Vision Services For Adult Members

  Note: Adult vision services are for members age 19 and older.
  To get the In-Network benefit, you must use a Blue View Vision
  provider. Visit our website or call the number on your ID card
  for help in finding a Blue View Vision provider. Out-of-network
  providers may bill you for any charges that exceed the plan’s
  maximum allowed amount.

  Note: Adult vision services are not subject to any Deductible
  amounts shown in the “Deductible” section at the beginning of
  this “Schedule of Benefits.”
     Routine Eye Exam                                                   $20 Copayment          Reimbursed up to
                                                                                                     $30
      Limited to one exam per Benefit Period


  Vision Services (All Members / All Ages)                             Benefits are based on the setting in which
  (For medical and surgical treatment of injuries and/or diseases          Covered Services are received.
  of the eye)

  Certain vision screenings required by Federal law are covered
  under the "Preventive Care" benefit.

  Human Organ and Tissue Transplant (Bone
  Marrow / Stem Cell) Services

  Please call our Transplant Department as soon you think you may need a transplant to talk about your
  benefit options. You must do this before you have an evaluation and/or work-up for a transplant. To
  get the most benefits under your Plan, you must get certain human organ and tissue transplant
  services from an In-Network Transplant Provider. Even if a Hospital is an In-Network Provider for other
  services, it may not be an In-Network Transplant Provider for certain transplant services. Please call us to find
  out which Hospitals are In-Network Transplant Providers. (When calling Member Services, ask for the
  Transplant Case Manager for further details.)

  The requirements described below do not apply to the following:

     Cornea transplants, which are covered as any other surgery; and
     Any Covered Services related to a Covered Transplant Procedure that you get before or after the
      Transplant Benefit Period. Please note that the initial evaluation, any added tests to determine your
      eligibility as a candidate for a transplant by your Provider, and the collection and storage of bone
      marrow/stem cells is included in the Covered Transplant Procedure benefit regardless of the date of
      service.

  Benefits for Covered Services that are not part of the Human Organ and Tissue Transplant benefit will be
  based on the setting in which Covered Services are received. Please see the “What’s Covered” section for
  additional details.



                                                     27
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 29 of 137 PageID# 33




  Transplant Benefit Period                       In-Network Transplant            Out-of-Network
                                                         Provider                Transplant Provider

                                                 Starts one day before a      Starts one day before a
                                                 Covered Transplant           Covered Transplant
                                                 Procedure and lasts for      Procedure and continues to
                                                 the applicable case rate /   the date of discharge at an
                                                 global time period. The      Out-of- Network Transplant
                                                 number of days will vary     Provider Facility.
                                                 depending on the type of
                                                 transplant received and
                                                 the In-Network Transplant
                                                 Provider agreement. Call
                                                 the Case Manager for
                                                 specific In-Network
                                                 Transplant Provider
                                                 information for services
                                                 received at or
                                                 coordinated by an In-
                                                 Network Transplant
                                                 Provider Facility.

  Covered Transplant Procedure during the         In-Network Transplant            Out-of-Network
  Transplant Benefit Period                          Provider Facility           Transplant Provider
                                                                                       Facility

     Precertification required                  During the Transplant        During the Transplant
                                                 Benefit Period, 20%          Benefit Period, You will pay
                                                 Coinsurance after            30% Coinsurance after
                                                 Deductible.                  Deductible.

                                                 Before and after the         During the Transplant
                                                 Transplant Benefit           Benefit Period, Covered
                                                 Period, Covered Services     Transplant Procedure
                                                 will be covered as           charges at an Out-of-
                                                 Inpatient Services,          Network Transplant
                                                 Outpatient Services,         Provider Facility will NOT
                                                 Home Visits, or Office       apply to your Out-of-Pocket
                                                 Visits depending where       Limit.
                                                 the service is performed.
                                                                              If the Provider is also an In-
                                                                              Network Provider for this
                                                                              Plan (for services other
                                                                              than Covered Transplant
                                                                              Procedures), then you will
                                                                              not have to pay for
                                                                              Covered Transplant
                                                                              Procedure charges over the
                                                                              Maximum Allowed Amount.

                                                                              If the Provider is an Out-of-
                                                                              Network Provider for this
                                                                              Plan, you will have to pay
                                                                              for Covered Transplant


                                            28
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 30 of 137 PageID# 34



                                                                                 Procedure charges over the
                                                                                 Maximum Allowed Amount.

                                                                                 Prior to and after the
                                                                                 Transplant Benefit Period,
                                                                                 Covered Services will be
                                                                                 covered as Inpatient
                                                                                 Services, Outpatient
                                                                                 Services, Home Visits, or
                                                                                 Office Visits depending
                                                                                 where the service is
                                                                                 performed.

  Covered Transplant Procedure during the            In-Network Transplant           Out-of-Network
  Transplant Benefit Period                          Provider Professional         Transplant Provider
                                                       and Ancillary (non-          Professional and
                                                       Hospital) Providers        Ancillary (non-Hospital)
                                                                                         Providers

                                                    20% Coinsurance after        30% Coinsurance after
                                                    Deductible.                  Deductible.

                                                                                 These charges will NOT
                                                                                 apply to your Out-of-Pocket
                                                                                 Limit.

  Transportation and Lodging                        20% Coinsurance after        30% Coinsurance after
                                                    Deductible.                  Deductible.

                                                                                 These charges will NOT
                                                                                 apply to your Out-of-Pocket
                                                                                 Limit.
     Transportation and Lodging Limit              Covered, as approved by us


  Unrelated donor searches from an authorized,      20% Coinsurance after        30% Coinsurance after
  licensed registry for bone marrow/stem cell       Deductible.                  Deductible.
  transplants for a Covered Transplant Procedure
                                                                                 These charges will NOT
                                                                                 apply to your Out-of-Pocket
                                                                                 Limit.
     Donor Search Limit                            Covered, as approved by us, up to $30,000 per
                                                    transplant In- and Out-of-Network combined

  Live Donor Health Services                        20% Coinsurance after        30% Coinsurance after
                                                    Deductible.                  Deductible.

                                                                                 These charges will NOT
                                                                                 apply to your Out-of-Pocket
                                                                                 Limit.
     Donor Health Service Limit                    Medically Necessary charges for getting an organ from
                                                    a live donor are covered up to our Maximum Allowed
                                                    Amount, including complications from the donor




                                               29
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 31 of 137 PageID# 35



                                                           procedure for up to six weeks from the date of
                                                           procurement.

  Prescription Drug Retail Pharmacy and Home                      In-Network                 Out-of-Network
  Delivery (Mail Order) Benefits
  Each Prescription Drug will be subject to a cost share (e.g., Copayment / Coinsurance) as described below.
  If your Prescription Order includes more than one Prescription Drug, a separate cost share will apply to
  each covered Drug.
  Day Supply Limitations – Prescription Drugs will be subject to various day supply and quantity limits.
  Certain Prescription Drugs may have a lower day-supply limit than the amount shown below due to other
  Plan requirements such as prior authorization, quantity limits, and/or age limits and utilization guidelines.
      Retail Pharmacy (In-Network and Out-of-                                    30 days
      Network)                                               Note: A 90-day supply is available at Maintenance
                                                                               Pharmacies.
                                                              When you get a 90-day supply at a Maintenance
                                                             Pharmacy, three (3) Retail Pharmacy Copayments
                                                           (one for each 30-day period) will apply. When you get
                                                             a 30-day supply, one Copayment per Prescription
                                                                             Order will apply.
      Home Delivery (Mail Order) Pharmacy                                          90 days
      Specialty Pharmacy (In-Network and Out-of-                                  30 days*
      Network)                                               *See additional information in the “Specialty Drug
                                                                Copayments / Coinsurance” section below.
  Note: For FDA-approved, self-administered Hormonal Contraceptives, up to a 12-month supply is covered
  when dispensed or furnished at one time by a Provider or pharmacist, or at a location licensed or otherwise
  authorized to dispense Drugs or supplies.
  Retail Pharmacy Copayments / Coinsurance:

  Tier 1 Prescription Drugs                                   $10 Copayment per              30% Coinsurance
                                                               Prescription Drug

  Tier 2 Prescription Drugs                                   $40 Copayment per              30% Coinsurance
                                                               Prescription Drug

  Tier 3 Prescription Drugs                                   $75 Copayment per              30% Coinsurance
                                                               Prescription Drug
  Tier 4 Prescription Drugs                                 25% Coinsurance to a             30% Coinsurance
                                                            maximum of $350 per
                                                              Prescription Drug
  Home Delivery Pharmacy Copayments /
  Coinsurance:

  Tier 1 Prescription Drugs                                   $25 Copayment per              30% Coinsurance
                                                               Prescription Drug

  Tier 2 Prescription Drugs                                  $120 Copayment per              30% Coinsurance
                                                              Prescription Drug




                                                      30
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 32 of 137 PageID# 36




  Prescription Drug Retail Pharmacy and Home                   In-Network               Out-of-Network
  Delivery (Mail Order) Benefits
  Tier 3 Prescription Drugs                               $225 Copayment per            30% Coinsurance
                                                           Prescription Drug

  Tier 4 Prescription Drugs                              25% Coinsurance to a           30% Coinsurance
                                                         maximum of $350 per
                                                           Prescription Drug
  Specialty Drug Copayments / Coinsurance:

  Please note that certain Specialty Drugs are only available from the Specialty Pharmacy and you will not be
  able to get them at a Retail Pharmacy or through the Home Delivery (Mail Order) Pharmacy. Please see
  “Specialty Pharmacy” in the section “Prescription Drug Benefit at a Retail or Home Delivery (Mail Order)
  Pharmacy” for further details. When you get Specialty Drugs from the Specialty Pharmacy, you will have to
  pay the same Copayments / Coinsurance you pay for a 30-day supply at a Retail Pharmacy. If you do not
  use the Specialty Pharmacy, benefits will be covered at the Out-of-Network level.




                                                    31
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 33 of 137 PageID# 37




                                       How Your Plan Works
 Introduction
 Your Plan is a PPO plan. The Plan has two sets of benefits: In-Network and Out-of-Network. If you
 choose an In-Network Provider, you will pay less in out-of-pocket costs, such as Copayments,
 Deductibles, and Coinsurance. If you use an Out-of-Network Provider, you will have to pay more out-of-
 pocket costs.

 In-Network Services
 When you use an In-Network Provider or get care as part of an Authorized Service, Covered Services will
 be covered at the In-Network level. Regardless of Medical Necessity, benefits will be denied for care that
 is not a Covered Service. We have final authority to decide the Medical Necessity of the service.

 In-Network Providers include Primary Care Physicians / Providers (PCPs), Specialists (Specialty Care
 Physicians / Providers - SCPs), other professional Providers, Hospitals, and other Facilities who contract
 with us to care for you. Referrals are never needed to visit an In-Network Specialist, including behavioral
 health Providers.

 To see a Doctor, call their office:

    Tell them you are an Anthem Member,
    Have your Member Identification Card handy. The Doctor’s office may ask you for your group or
     Member ID number.
    Tell them the reason for your visit.

 When you go to the office, be sure to bring your Member Identification Card with you.

 Note: Some provider practices participate in our networks as both Primary Care Providers and Urgent
 Care Centers. If the practice is not your Primary Care Provider, you may be responsible for the Urgent
 Care office visit cost share.

 For services from In-Network Providers:

 1. You will not need to file claims. In-Network Providers will file claims for Covered Services for you.
    (You will still need to pay any Coinsurance, Copayments, and/or Deductibles that apply.) You may be
    billed by your In-Network Provider(s) for any non-Covered Services you get or when you have not
    followed the terms of this Booklet.

 2. Precertification will be done by the In-Network Provider. (See the “Getting Approval for Benefits”
    section for further details.)

 Please read the “Claims Payment” section for additional information on Authorized Services.

 After Hours Care

 If you need care after normal business hours, your Doctor may have several options for you. You should
 call your Doctor’s office for instructions if you need care in the evenings, on weekends, or during the
 holidays and cannot wait until the office reopens. If you have an Emergency, call 911 or go to the nearest
 Emergency Room.




                                                     32
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 34 of 137 PageID# 38




 Out-of-Network Services
 When you do not use an In-Network Provider or get care as part of an Authorized Service, Covered
 Services are covered at the Out-of-Network level, unless otherwise indicated in this Booklet. You do not
 have to get a referral.

 For services from an Out-of-Network Provider:

 1. The Out-of-Network Provider can charge you the difference between their bill and the Plan’s
    Maximum Allowed Amount plus any Deductible and/or Coinsurance/Copayments;

 2. You may have higher cost sharing amounts (i.e., Deductibles, Coinsurance, and/or Copayments);

 3. You will have to pay for services that are not Medically Necessary;

 4. You will have to pay for non-Covered Services;

 5. You may have to file claims; and

 6. You must make sure any necessary Precertification is done. (Please see “Getting Approval for
    Benefits” for more details.)

 How to Find a Provider in the Network
 There are three ways you can find out if a Provider or Facility is in the network for this Plan. You can also
 find out where they are located and details about their license or training.

    See your Plan’s directory of In-Network Providers at www.anthem.com, which lists the Doctors,
     Providers, and Facilities that participate in this Plan’s network. To locate In-Network Providers, select
     “Find A Doctor”, choose the type of provider you are searching for, your location, and under “What
     insurance plan would you like to use”, select KeyCare.
    Call Member Services to ask for a list of Doctors and Providers that participate in this Plan’s network,
     based on specialty and geographic area.
    Check with your Doctor or Provider.

 Please note that not all In-Network Providers offer all services. For example, some Hospital-based labs
 are not part of our Reference Lab Network. In those cases you will have to go to a lab in our Reference
 Lab Network to get In-Network benefits. Please call Member Services before you get services for more
 information.

 If you need details about a Provider’s license or training, or help choosing a Doctor who is right for you,
 call the Member Services number on the back of your Member Identification Card. TTY/TDD services
 also are available by dialing 711. A special operator will get in touch with us to help with your needs.

 Enhanced Personal Health Care Program
 Certain Primary Care Providers are part of our Enhanced Personal Health Care Program, a program
 aimed at improving the quality of our Members’ health care. Providers in this program agree to
 coordinate much of your care and will prepare care plans for Members who have multiple, complex health
 conditions.

 Providers in this program have met certain quality requirements, including standards from the National
 Committee on Quality Assurance, the American Diabetes Association, the American Academy of
 Pediatrics, and others. We encourage you to use these Providers whenever possible.


                                                      33
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 35 of 137 PageID# 39




 Continuity of Care
 If your In-Network Provider leaves our network for any reason other than termination for cause, and you
 are in an active course of treatment, you may be able to continue seeing that Provider for a limited period
 of time and still get In-Network benefits. “Active course of treatment” for any course of medically
 necessary continuing care includes, but is not limited to:

 1) An ongoing course of treatment for a life-threatening condition,
 2) An ongoing course of treatment for a serious acute condition (examples include chemotherapy,
    radiation therapy and post-operative visits),
 3) The second or third trimester of pregnancy and through the postpartum period for that delivery,
 4) Members who are terminally ill as defined by the Social Security Act, or
 5) An ongoing course of treatment for a health condition for which the Physician or health care Provider
    attests that discontinuing care by the current Physician or Provider would worsen your condition or
    interfere with anticipated outcomes.

 An “active course of treatment” includes treatments for mental health and substance use disorders.

 For Members who are terminally ill, coverage is extended for the remainder of the person’s life for the
 direct care of the terminal illness. For Members who are in the second or third trimester of pregnancy,
 coverage is extended through the postpartum care for that delivery. In all other circumstances, you may
 be able to continue seeing that Provider for 90 days. If you wish to continue seeing the same Provider,
 you or your Doctor should contact Member Services for details.

 In the absence of proper authorization for coverage at the In-Network level, you may choose to receive
 services on an out-of-plan basis.

 Your Cost-Shares
 Your Plan may involve Copayments, Deductibles, and/or Coinsurance, which are charges that you must
 pay when receiving Covered Services. Your Plan may also have an Out-of-Pocket Limit, which limits the
 cost-shares you must pay. Please read the “Schedule of Benefits” for details on your cost-shares. Also
 read the “Definitions” section for a better understanding of each type of cost share.

 Crediting Prior Plan Coverage
 If you were covered by the Group’s prior carrier / plan immediately before the Group signs up with us, with
 no break in coverage, then you will get credit for any accrued Deductible and, if applicable and approved
 by us, Out of Pocket amounts under that other plan. This does not apply to people who were not covered
 by the prior carrier or plan on the day before the Group’s coverage with us began, or to people who join
 the Group later.

 If your Group moves from one of our plans to another, (for example, changes its coverage from HMO to
 PPO), and you were covered by the other product immediately before enrolling in this product with no
 break in coverage, then you may get credit for any accrued Deductible and Out of Pocket amounts, if
 applicable and approved by us. Any maximums, when applicable, will be carried over and charged
 against the maximums under this Plan.

 If your Group offers more than one of our products, and you change from one product to another with no
 break in coverage, you will get credit for any accrued Deductible and, if applicable, Out of Pocket
 amounts and any maximums will be carried over and charged against maximums under this Plan.




                                                     34
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 36 of 137 PageID# 40



 If your Group offers coverage through other products or carriers in addition to ours, and you change
 products or carriers to enroll in this product with no break in coverage, you will get credit for any accrued
 Deductible, Out of Pocket, and any maximums under this Plan.

 This Section Does Not Apply To You If:

    Your group moves to this Plan at the beginning of a Benefit Period;
    You change from one of our individual policies to a group plan;
    You change employers; or
    You are a new Member of the Group who joins the Group after the Group's initial enrollment with us.

 The BlueCard Program
 Like all Blue Cross & Blue Shield plans throughout the country, we participate in a program called
 "BlueCard," which provides services to you when you are outside our Service Area. For more details on
 this program, please see “Inter-Plan Arrangements” in the “Claims Payment” section.

 Identification Card
 We will give an Identification Card to each Member enrolled in the Plan. When you get care, you must
 show your Identification Card. Only a Member who has paid the Premiums for this Plan has the right to
 services or benefits under this Booklet. If anyone gets services or benefits to which they are not entitled
 to under the terms of this Booklet, he/she must pay for the actual cost of the services.




                                                       35
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 37 of 137 PageID# 41




                              Getting Approval for Benefits
 Your Plan includes the process of Utilization Review to decide when services are Medically Necessary or
 Experimental/Investigational as those terms are defined in this Booklet. Utilization Review aids the
 delivery of cost-effective health care by reviewing the use of treatments and, when proper, level of care
 and/or the setting or place of service that they are performed.

 Certain Services must be reviewed to determine Medical Necessity in order for you to get benefits.
 Utilization Review criteria will be based on many sources including coverage and clinical guidelines.
 Anthem may decide that a service that was asked for is not Medically Necessary if a clinically equivalent
 treatment that is more cost effective is available and appropriate.

 If you have any questions about the information in this section, you may call the Member Services phone
 number on the back of your Identification Card.

 Coverage for or payment of the service or treatment reviewed is not guaranteed even if we decide
 your services are Medically Necessary. For benefits to be covered, on the date you get service:

 1.   You must be eligible for benefits;
 2.   Premium must be paid for the time period that services are given;
 3.   The service or supply must be a Covered Service under your Plan;
 4.   The service cannot be subject to an Exclusion under your Plan; and
 5.   You must not have exceeded any applicable limits under your Plan.

 Types of Reviews
     Pre-service Review – A review of a service, treatment or admission for a benefit coverage
      determination which is done before the service or treatment begins or admission date.

      o   Precertification – A required Pre-service Review for a benefit coverage determination for a
          service or treatment. Certain services require Precertification in order for you to get benefits. The
          benefit coverage review will include a review to decide whether the service meets the definition of
          Medical Necessity or is Experimental / Investigational as those terms are defined in this
          Booklet.For admissions following Emergency Care, you, your authorized representative or Doctor
          must tell us within 48 hours of the admission or as soon as possible within a reasonable period of
          time. For childbirth admissions, Precertification is not required for the first 48 hours for a vaginal
          delivery or 96 hours for a cesarean section. Childbirth admissions continuing beyond 48/96 hours
          from delivery require precertification. Continued Stay admissions occur when there is a problem
          and/or the mother and baby are not sent home at the same time.

     Continued Stay / Concurrent Review - A Utilization Review of a service, treatment or admission for
      a benefit coverage determination which must be done during an ongoing stay in a facility or course of
      treatment.

 Both Pre-Service and Continued Stay / Concurrent Reviews may be considered urgent when, in the view
 of the treating Provider or any Doctor with knowledge of your medical condition, without such care or
 treatment, your life or health or your ability to regain maximum function could be seriously threatened or
 you could be subjected to severe pain that cannot be adequately managed without such care or
 treatment. Urgent reviews are conducted under a shorter timeframe than standard reviews.

     Post-service Review – A review of a service, treatment or admission for a benefit coverage that is
      conducted after the service has been provided. Post-service reviews are performed when a service,
      treatment or admission did not need a Precertification, or when a needed Precertification was not
      obtained. Post-service reviews are done for a service, treatment or admission in which we have a
      related clinical coverage guideline and are typically initiated by us.


                                                       36
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 38 of 137 PageID# 42




 Who is Responsible for Precertification?

 Typically, In-Network Providers know which services need Precertification and will get any Precertification
 when needed. Your Primary Care Physician and other In-Network Providers have been given detailed
 information about these procedures and are responsible for meeting these requirements. Generally, the
 ordering Provider, Facility or attending Doctor (“requesting Provider”) will get in touch with us to ask for a
 Precertification. However, you may request a Precertification or you may choose an authorized
 representative to act on your behalf for a specific request. The authorized representative can be anyone
 who is 18 years of age or older. The table below outlines who is responsible for Precertification and
 under what circumstances.

     Provider Network            Responsibility to                           Comments
          Status                Get Precertification

  In Network                   Provider                     The Provider must get Precertification when
                                                             required

  Out of Network/              Member                       Member must get Precertification when
  Non-Participating                                          required. (Call Member Services.)
                                                            Member may be financially responsible for
                                                             charges/costs related to the service and/or
                                                             setting in whole or in part if the service and or
                                                             setting is found to not be Medically
                                                             Necessary.

  Blue Card Provider           Member                       Member must get Precertification when
                               (Except for                   required. (Call Member Services.)
                               Inpatient                    Member may be financially responsible for
                               Admissions)                   charges/costs related to the service and/or
                                                             setting in whole or in part if the service and or
                                                             setting is found to not be Medically
                                                             Necessary.
                                                            Blue Card Providers must obtain
                                                             precertification for all Inpatient
                                                             Admissions.

  NOTE: For an Emergency Care admission, precertification is not required. However, you, your
  authorized representative or Doctor must tell us within 48 hours of the admission or as soon as
  possible within a reasonable period of time.


 How Decisions are Made
 We use our clinical coverage guidelines and other applicable policies and procedures to help make our
 Medical Necessity decisions. This includes decisions about Prescription Drugs as detailed in the section
 “Prescription Drugs Administered by a Medical Provider.” Coverage and clinical guidelines reflect
 the standards of practice and medical interventions identified as proper medical practice. We reserve the
 right to review and update these clinical coverage guidelines from time to time.

 You are entitled to ask for and get, free of charge, reasonable access to any records concerning your
 request. To ask for this information, call the Precertification phone number on the back of your
 Identification Card.




                                                       37
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 39 of 137 PageID# 43



 If you are not satisfied with our decision under this section of your benefits, please refer to the
 “Grievance/Appeals and External Review Procedures” section to see what rights may be available to you.

 Decision and Notice Requirements
 We will review requests for benefits according to the timeframes listed below. The timeframes and
 requirements listed are based on state and federal laws. Where state laws are stricter than federal laws,
 we will follow state laws. If you live in and/or get services in a state other than the state where your
 Contract was issued other state-specific requirements may apply. You may call the phone number on the
 back of your Identification Card for more details.

   Type of Review                                   Timeframe Requirement for Decision and
                                                    Notification
   Urgent Pre-service Review                        72 hours from the receipt of request
   Non-Urgent Pre-service Review                    15 calendar days from the receipt of the request
   Urgent Concurrent / Continued Stay Review        24 hours from the receipt of the request
   when request is received more than 24
   hours before the end of the previous
   authorization
   Urgent Concurrent / Continued Stay Review        72 hours from the receipt of the request
   when request is received less than 24 hours
   before the end of the previous authorization
   or no previous authorization exists
   Non-urgent Concurrent / Continued Stay           15 calendar days from the receipt of the request
   Review for ongoing outpatient treatment
   Post-Service Review                              30 calendar days from the receipt of the request

 If more information is needed to make our decision, we will tell the requesting Provider of the specific
 information needed to finish the review. If we do not get the specific information we need by the required
 timeframe, we will make a decision based upon the information we have.

 We will notify you and your Provider of our decision as required by state and federal law. Notice may be
 given by one or more of the following methods: verbal, written, and/or electronic.

 Important Information
 Anthem may, from time to time, waive, enhance, change or end certain medical management processes
 (including utilization management, case management, and disease management) and/or offer an
 alternate benefit if in our sole discretion, such change furthers the provision of cost effective, value based
 and/or quality services.

 We may also select certain qualifying Providers to take part in a program or a Provider arrangement that
 exempts them from certain procedural or medical management processes that would otherwise
 apply. We may also exempt your claim from medical review if certain conditions apply.

 Just because Anthem exempts a process, Provider or Claim from the standards which otherwise would
 apply, it does not mean that Anthem will do so in the future, or will do so in the future for any other
 Provider, claim or Member. Anthem may stop or change any such exemption with or without advance
 notice.

 You may find out whether a Provider is taking part in certain programs or a Provider arrangement by
 checking your on-line Provider Directory or contacting the Member Services number on the back of your
 ID card.




                                                       38
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 40 of 137 PageID# 44



 We also may identify certain Providers to review for potential fraud, waste, abuse or other inappropriate
 activity if the claims data suggests there may be inappropriate billing practices. If a Provider is selected
 under this program, then we may use one or more clinical utilization management guidelines in the review
 of claims submitted by this Provider, even if those guidelines are not used for all Providers delivering
 services to this Plan’s Members.

 Health Plan Individual Case Management
 Our health plan individual case management programs (Case Management) help coordinate services for
 Members with health care needs due to serious, complex, and/or chronic health conditions. Our
 programs coordinate benefits and educate Members who agree to take part in the Case Management
 Program to help meet their health-related needs.

 Our Case Management programs are confidential and voluntary and are made available at no extra cost
 to you. These programs are provided by, or on behalf of and at the request of, your health plan case
 management staff. These Case Management programs are separate from any Covered Services you are
 receiving.

 If you meet program criteria and agree to take part, we will help you meet your identified health care
 needs. This is reached through contact and team work with you and/or your chosen representative,
 treating Doctor(s), and other Providers.

 In addition, we may assist in coordinating care with existing community-based programs and services to
 meet your needs. This may include giving you information about external agencies and community-
 based programs and services.

 In certain cases of severe or chronic illness or injury, we may provide benefits for alternate care that is not
 listed as a Covered Service. We may also extend Covered Services beyond the Benefit Maximums of
 this Plan. We will make our decision case-by-case, if in our discretion the alternate or extended benefit is
 in the best interest of you and Anthem and you or your authorized representative agree to the alternate or
 extended benefit in writing. A decision to provide extended benefits or approve alternate care in one case
 does not obligate us to provide the same benefits again to you or to any other Member. We reserve the
 right, at any time, to alter or stop providing extended benefits or approving alternate care. In such case,
 we will notify you or your authorized representative in writing.




                                                       39
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 41 of 137 PageID# 45




                                          What’s Covered
 This section describes the Covered Services available under your Plan. Covered Services are subject to
 all the terms and conditions listed in this Booklet, including, but not limited to, Benefit Maximums,
 Deductibles, Copayments, Coinsurance, Exclusions and Medical Necessity requirements. Please read
 the “Schedule of Benefits” for details on the amounts you must pay for Covered Services and for details
 on any Benefit Maximums. Also be sure to read “How Your Plan Works” for more information on your
 Plan’s rules. Read the “What’s Not Covered” section for important details on Excluded Services.

 Your benefits are described below. Benefits are listed alphabetically to make them easy to find. Please
 note that several sections may apply to your claims. For example, if you have surgery, benefits for your
 Hospital stay will be described under “Inpatient Hospital Care” and benefits for your Doctor’s services will
 be described under “Inpatient Professional Services.” As a result, you should read all sections that might
 apply to your claims.

 You should also know that many of Covered Services can be received in several settings, including a
 Doctor’s office, an Urgent Care Facility, an Outpatient Facility, or an Inpatient Facility. Benefits will often
 vary depending on where you choose to get Covered Services, and this can result in a change in the
 amount you need to pay. Please see the “Schedule of Benefits” for more details on how benefits vary in
 each setting.

 Allergy Services
 Your Plan includes benefits for Medically Necessary allergy testing and treatment, including allergy serum
 and allergy shots.

 Ambulance Services
 Medically Necessary ambulance services are a Covered Service when:

    You are transported by a state licensed vehicle that is designed, equipped, and used only to transport
     the sick and injured and staffed by Emergency Medical Technicians (EMT), paramedics, or other
     certified medical professionals. This includes ground, water, fixed wing, and rotary wing air
     transportation.

 And one or more of the following criteria are met:

    For ground ambulance, you are taken:
     - From your home, the scene of an accident or medical Emergency to a Hospital;
     - Between Hospitals, including when we require you to move from an Out-of-Network Hospital to
         an In-Network Hospital
     - Between a Hospital and a Skilled Nursing Facility or other approved Facility.

    For air or water ambulance, you are taken:
     - From the scene of an accident or medical Emergency to a Hospital;
     - Between Hospitals, including when we require you to move from an Out-of-Network Hospital to
         an In-Network Hospital
     - Between a Hospital and an approved Facility.

 Ambulance services are subject to Medical Necessity reviews by us. Emergency ground ambulance
 services do not require precertification and are allowed regardless of whether the Provider is an In-
 Network or Out-of-Network Provider.




                                                        40
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 42 of 137 PageID# 46



 Non-Emergency ambulance services are subject to Medical Necessity reviews by us. When using an air
 ambulance for non-Emergency transportation, we reserve the right to select the air ambulance Provider.
 If you do not use the air ambulance Provider we select, the Out-of-Network Provider may bill you for any
 charges that exceed the Plan’s Maximum Allowed Amount.

 You must be taken to the nearest Facility that can give care for your condition. In certain cases we may
 approve benefits for transportation to a Facility that is not the nearest Facility.

 Benefits also include Medically Necessary treatment of a sickness or injury by medical professionals from
 an ambulance service, even if you are not taken to a Facility.

 Ambulance services are not covered when another type of transportation can be used without
 endangering your health. Ambulance services for your convenience or the convenience of your family or
 Doctor are not a Covered Service.

 Other non-covered ambulance services include, but are not limited to, trips to:

 a) A Doctor’s office or clinic;
 b) A morgue or funeral home.

 Important Notes on Air Ambulance Benefits
 Benefits are only available for air ambulance when it is not appropriate to use a ground or water
 ambulance. For example, if using a ground ambulance would endanger your health and your medical
 condition requires a more rapid transport to a Facility than the ground ambulance can provide, the Plan
 will cover the air ambulance. Air ambulance will also be covered if you are in an area that a ground or
 water ambulance cannot reach.

 Air ambulance will not be covered if you are taken to a Hospital that is not an acute care Hospital (such
 as a Skilled Nursing Facility), or if you are taken to a Physician’s office or your home.

 Hospital to Hospital Transport

 If you are moving from one Hospital to another, air ambulance will only be covered if using a ground
 ambulance would endanger your health and if the Hospital that first treats cannot give you the medical
 services you need. Certain specialized services are not available at all Hospitals. For example, burn
 care, cardiac care, trauma care, and critical care are only available at certain Hospitals. To be covered,
 you must be taken to the closest Hospital that can treat you. Coverage is not available for air
 ambulance transfers simply because you, your family, or your Provider prefers a specific Hospital
 or Physician.

 Behavioral Health Services
 See “Mental Health and Substance Use Disorder Services” later in this section.

 Blood and Administration of Blood Products
 Your Plan includes coverage for blood and the administration of blood products for the treatment of
 hemophilia and congenital bleeding disorders.

 Cardiac Rehabilitation
 Please see “Therapy Services” later in this section.




                                                        41
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 43 of 137 PageID# 47




 Chemotherapy
 Please see “Therapy Services” later in this section.

 Chiropractor Services
 Please see “Therapy Services” later in this section.

 Clinical Trials
 Benefits include coverage for services, such as routine patient care costs, given to you as a participant in
 an approved clinical trial if the services are Covered Services under this Plan. An “approved clinical trial”
 means a phase I, phase II, phase III, or phase IV clinical trial that studies the prevention, detection, or
 treatment of cancer or other life-threatening conditions. The term life-threatening condition means any
 disease or condition from which death is likely unless the disease or condition is treated.

 Benefits are limited to the following trials:

 1. Federally funded trials approved or funded by one of the following:

     a. The National Institutes of Health.
     b. The Centers for Disease Control and Prevention.
     c.   The Agency for Health Care Research and Quality.
     d. The Centers for Medicare & Medicaid Services.
     e. Cooperative group or center of any of the entities described in (a) through (d) or the Department
        of Defense or the Department of Veterans Affairs.
     f.   A qualified non-governmental research entity identified in the guidelines issued by the National
          Institutes of Health for center support grants.
     g. Any of the following in i-iii below if the study or investigation has been reviewed and approved
        through a system of peer review that the Secretary of Health and Human Services determines 1)
        to be comparable to the system of peer review of studies and investigations used by the National
        Institutes of Health, and 2) assures unbiased review of the highest scientific standards by
        qualified individuals who have no interest in the outcome of the review.
          i.    The Department of Veterans Affairs.
          ii.   The Department of Defense.
          iii. The Department of Energy.

 2. Studies or investigations done as part of an investigational new drug application reviewed by the
    Food and Drug Administration;

 3. Studies or investigations done for drug trials which are exempt from the investigational new drug
    application.

 Your Plan may require you to use an In-Network Provider to maximize your benefits.

 Routine patient care costs include items, services, and drugs provided to you in connection with an
 approved clinical trial that would otherwise be covered by this Plan.




                                                        42
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 44 of 137 PageID# 48



 All requests for clinical trials services, including services that are not part of approved clinical trials, will be
 reviewed according to our Clinical Coverage Guidelines, related policies and procedures.

 Your Plan is not required to provide benefits for the following services. We reserve our right to exclude
 any of the following services:

 i.      The Investigational item, device, or service; or
 ii.     Items and services that are given only to satisfy data collection and analysis needs and that are
         not used in the direct clinical management of the patient; or
 iii.    A service that is clearly inconsistent with widely accepted and established standards of care for a
         particular diagnosis;
 iv.     Any item or service that is paid for, or should have been paid for, by the sponsor of the trial.

 Dental Services
 Your Dental Benefits
 Dental care treatment decisions are made by you and your dentist. We cover treatment based on what
 benefits you have, not whether the care is medically or dentally necessary. The only exception is when
 you get orthodontic care — we do review those services to make sure they’re appropriate. Also, services
 for tooth reimplantation will be covered if medically necessary.

 Pretreatment Estimates
 When you need major dental care, like crowns, root canals, dentures/bridges, oral surgery, or braces — it
 is best to go over a care or treatment plan with your dentist beforehand. It should include a “pretreatment
 estimate” so you know what it will cost.

 You or your dentist can send us the pretreatment estimate to get an idea of how much of the cost your
 benefits will cover. Then you can work with your dentist to make financial arrangements, before you start
 treatment.

 Dental Providers
 Every plan has a network of dentists to choose from. You can go to any dentist, whether they’re in your
 network or not. But you’ll almost always pay less for the same level of care if you see a dentist in your
 network. Also, dentists in your network will send claims for care directly to us. When you go out of
 network, you may have to pay up front — then you’ll submit claims to us for reimbursement.

 For help finding a dentist in your network, log in to anthem.com/mydentalvision and go to Find a Doctor.
 When it asks for the type of doctor, choose dentist. You can also call the Member Services number on
 your dental ID card for help.

 Dental Services For Pediatric Members
 The following dental care services are covered for members until the end of the month in which they turn
 age 19. All covered services are subject to the terms, limitations and exclusions of this Plan. See the
 Schedule of Benefits for any applicable deductible, coinsurance, copayment, and other benefit limitations.

 Diagnostic and Preventive Services
 Oral Exams – Two oral exams are covered every 12 months.

 Radiographs (X-rays)
     Bitewings – covered at 1 series per 12 month period
     Full Mouth (also called complete series) – covered once per 60-month period.



                                                         43
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 45 of 137 PageID# 49



        Panoramic – covered once per 60-month period.
        Periapical(s) and extraorals – covered as needed per diagnosis.
        Occlusal – 2 per 12-month period

 Dental Cleaning (Prophylaxis) – covered 2 times per 12 months. Prophylaxis is a procedure to remove
 plaque, tartar (calculus), and stain from teeth.

 Fluoride Treatment (topical application or fluoride varnish) – covered 2 times per 12 month period

 Sealants – covered once per tooth per lifetime for permanent first and second molars. Sealants will not
 be covered if placed over restorations or if tooth has existing caries (decay).

 Space Maintainers (fixed unilateral, fixed bilateral, removable unilateral). Covered once per 24
 months per tooth per quadrant (unilateral), per arch (bilateral). Repair or replacement of lost/broken
 appliances are not covered.

 Recementation of Space Maintainer

 Other Adjunctive Diagnostic and Preventive Services
     Therapeutic drug injections, by report.
     Drugs or medicaments, by report
     Treatment of complications (post surgical), by report

 Diagnostic Casts

 Basic Restorative Services
 Emergency Treatment (also called palliative treatment). Covered for the temporary relief of pain or
 infection.

 Consultation, Hospital Call

 Office Visits (after regular scheduled hours, no other service provided)

 Therapeutic Parenteral drug injection-multiple injections, Other Drugs and/or Medicaments

 Application of desensitizing medicament

 Behavior Management, by report

 Treatment of complications (post-surgical) unusual circumstances

 Resin Based Composite Resin crown

 Brush biopsy

 Fillings (restorations). Covered 1 time per tooth surface in a 12 month period. Fillings are covered when
 placed on primary or permanent teeth. There are two types of fillings covered under this plan:
        Amalgam: These are silver fillings that are used to restore decayed or fractured covered
         posterior (back) teeth.

        Composite Resin: These are tooth-colored fillings that are used to restore decayed or fractured
         anterior (front) teeth. If you choose to have a composite resin filling placed on a back tooth, we
         will pay up to the maximum allowed amount for an amalgam filling. You will be responsible to pay
         the difference if the dentist charges more, plus any applicable deductible and/or coinsurance.



                                                     44
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 46 of 137 PageID# 50



 Endodontic Services
 Endodontic Therapy
     Pulpotomies. Covered once per tooth per lifetime. Covered for primary teeth only. Will not be
       covered if billed with root canal therapy.
     Pulp cap (direct or indirect).
     Gross pulpal debridement. Covered on primary or permanent teeth.
     Pulpal therapy. Covered once per tooth per lifetime. Covered for primary teeth only.
     Root Canal Therapy. Covered once per tooth per lifetime
     Root Canal Retreatment. Covered once per tooth per lifetime

 Other Endodontic Treatments
     Apexification. Covered once per tooth per lifetime. Coverage includes initial visit, interim
        medication replacement (limited to 3 treatments) and final visit.
     Pulpal Regeneration. Limited to once per tooth per lifetime.
     Apicoectomy/Periradicular Surgery. Limited to one per tooth per lifetime.
     Retrograde filling. Limited to one per tooth per lifetime.

 Periodontal Services
 Periodontal Maintenance. This procedure includes periodontal evaluation, removing bacteria from the
 gum pocket areas, measuring the gum pocket areas, and scaling and polishing of the teeth. Any
 combination of this procedure and dental cleanings (see Diagnostic and Preventive Services above) is
 covered 4 times per 12 months

 Periodontal Scaling and Root Planing. This is a non-surgical periodontal service to treat diseases of the
 gums (gingival) and bone that supports the teeth. Covered once per 24 months per quadrant.

 Emergency room services provided by a dentist – only covers occlusal orthotic devices.

 Gingivectomy or gingivoplasty. Covered once per 24 months per quadrant.

 Gingival flap procedure. Covered once per 24 months per quadrant.

 Apically positioned flap procedure. Covered once per 24 months.

 Crown Lengthening – Covered once per lifetime.

 Full Mouth Debridement. This is a non-surgical periodontal service to treat diseases of the gums (gingival)
 and bone that supports the teeth. Covered once per 12 months.

 Osseous Surgery – covered once per 60 months per quadrant.

 Provisional Splinting

 Complex Surgical Periodontal Care. These services are surgical treatment for diseases of the gums
 (gingival) and bone that supports the teeth. Covered for permanent teeth only.
      Bone replacement graft
      Pedicle soft tissue graft.
      Subepithelial connective tissue graft.

 Oral Surgery Services
 Basic Extractions
     Removal of coronal remnants (retained pieces of the crown portion of the tooth) on primary teeth



                                                     45
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 47 of 137 PageID# 51



        Extraction of erupted tooth or exposed root

 Complex Surgical Extractions. Surgical removal of 3rd molars is covered only when symptoms or oral
 pathology exists.
      Surgical removal of erupted tooth
      Surgical removal of impacted tooth
      Surgical removal of residual tooth roots

 Other Oral Surgery Procedures
     Incision and drainage of abscess (intraoral soft tissue)
     Biopsy of oral tissue
     Alveoloplasty. Covered once per quadrant per lifetime.
     Frenulectomy, Frenuloplasty. Covered once per lifetime.
     Tooth Reimplantation and/or stabilization of accidentally evulsed or displaced tooth – Covered
        only when medically necessary.
     Removal of odontogenic cyst, tumor or lesion.
     Sinus performation
     Oroantral fistula closure
     Mobilization to aid eruption
     Removal of exostosis (per site), torus palatinus and mandibularis and surgical reduction of
        tuberosity
     Occlusal orthotic device, by report
     Excision of hyperplastic tissue- per arch, pericoronal gingiva

 Intravenous and Non-Intravenous Conscious Sedation and General Anesthesia – covered only
 when given with covered oral surgery services. Local anesthesia is included in restorative services and
 surgical fees and is not separately reimbursed.

 Major Restorative Services
 Pre-fabricated, Stainless Steel or Temporary Crown – covered as needed per pathology. A temporary
 crown is not covered as a separate service when used while waiting for fabrication of a permanent crown,
 as it is included in the benefit for a permanent crown.

 Protective Restorations – not covered in conjunction with root canal therapy, pulpotomy, pulpectomy, or
 on the same date of services as another restoration.

 Onlays or Permanent Crowns. Covered one time per 60 month period. Only covered on a permanent
 tooth. To be covered, the tooth must have extensive loss of natural structure due to decay or tooth fracture
 so that another restoration (such as a filling or an inlay) cannot be used to restore the tooth. We will pay
 up to the maximum allowed amount for one of the following types of crowns: high noble metal, porcelain
 only, or metal/porcelain. If you choose to have another type of crown, you are responsible to pay for the
 difference, plus any applicable deductible and/or coinsurance.

 Recement an Onlay or Crown Covered 6 months after initial placement.

 Recement cast or prefabricated post and core

 Core Build Up. Includes any pins.

 Cast and Prefabricated Post and Core (in addition to crown).

 Labial Veneers – covered once per 60 months per tooth. Considered as an alternative to a full restoration
 for an endodontically treated tooth.




                                                       46
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 48 of 137 PageID# 52



 Crown Repair

 Inlay, Onlay and Veneer repair necessitated by restorative material failure

 Occlusal Guards (for grinding and clenching of teeth).

 Prosthodontic Services
 Dentures and Partials (removable prosthodontic services). Covered 1 time per 60 month period for
 the replacement of extracted (removed) permanent teeth. If you have an existing denture or partial, a
 replacement is only covered if 60 months has passed and it cannot be repaired or adjusted. Immediate
 dentures are covered 1 time per lifetime

 Bridges (fixed prosthodontic services which includes the retainer (a part of the bridge which is
 cemented to the tooth providing support for the bridge) and pontic (the artificial tooth that
 replaces a missing tooth). Covered 1 time per 60 month period for the replacement of extracted
 (removed) permanent teeth. If you have an existing bridge, a replacement is only covered if at least 60
 months has passed and it cannot be repaired or adjusted. In order for the bridge to be covered:

        A natural healthy and sound tooth is present to serve as the anterior and posterior retainer;
        There are no other missing teeth in the same arch that have been replaced with a removable
         partial denture;

 And none of the individual units (teeth) of the bridge has had a crown or cast restoration covered under
 this plan in last 5 years;

 The plan will cover the least costly, commonly performed course of treatment. If there are multiple missing
 teeth, the plan may cover a removable partial denture instead of the bridge. If you still choose to get the
 bridge, you will be responsible to pay the difference in cost, plus any applicable deductible and/or
 coinsurance.

 Denture adjustments – covered once 6 months has passed from the initial placement of the denture.

 Denture or bridge repair

 Reline (chairside or laboratory). Covered 1 time per 24 months as long as the appliance (denture or
 partial) is the permanent appliance. Covered once 6 months has passed from the initial placement of the
 appliance.

 Tissue Conditioning

 Overdentures (Complete and Partial Upper and Lower) We will pay up to the Maximum Allowed Amount
 for an upper and lower complete denture or partial denture. If you still choose to have an overdenture, you
 will have to pay the difference any Deductible and/or Coinsurance for the covered benefit.

 Recementation of Bridge (fixed prosthetic).

 Feeding aids (maxillofacial prosthetic).

 Occlusal Orthotic Device. Covered only for temporomandibular pain, dysfunction or associated
 musculature.

 Fixed Appliance Therapy for Harmful Habits. Covered once per lifetime.




                                                     47
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 49 of 137 PageID# 53



 Orthodontic Care
 Orthodontic Care is the prevention and correction of malocclusion of teeth and associated dental and
 facial disharmonies. Talk to your dental provider about getting a pretreatment estimate for your
 orthodontic treatment plan, so you have an idea upfront what the treatment and the costs will be. Your
 dental provider should send it to us so we can help you understand how much is covered under this plan.

 Dentally Necessary Orthodontic Care
 This plan will only cover orthodontic care that is Dentally Necessary Orthodontic Care. To be considered
 Dentally Necessary Orthodontic Care, at least one of these must be present:

     a. Spacing between adjacent teeth which interferes with your biting function;
     b. Overbite that causes the lower front (anterior) teeth to impinge on the roof of your mouth when
        you bite;
     c. The position of your jaw or teeth impairs your ability to bite or chew; or
     d. On an objective, professional orthodontic severity index, your condition scores consistent with
        needing for orthodontic care.

 What Orthodontic Care May Include
    Limited Treatment. – A treatment usually given for minor tooth movement and is not a full
       treatment case.
    Interceptive Treatment (also known as phase I treatment). This is a limited treatment that is used
       to prevent or lessen the need for more involved treatment in the future.
    Comprehensive or Complete Treatment. A full kind of treatment that includes all radiographs,
       diagnostic casts and models, orthodontic appliances and office visits.
    Removable Appliance Therapy. Treatment that uses an appliance that is removable and not
       cemented or bonded to the teeth. Includes appliances for thumb sucking and tongue thrusting
       and replacement of lost or broken retainer.
    Fixed Appliance Therapy-harmful habits. Treatment that uses an appliance that is cemented or
       bonded to the teeth. Covered once per lifetime.
    Complex Surgical Procedures. Surgical procedures given for orthodontic reasons, such as
       exposure impacted or unerupted teeth.
    Repair of orthodontic appliance and removable retainers and recementing of fixed retention.

 How We Pay For Orthodontic Care
 Because orthodontic treatment usually occurs over a long period of time, payments are made over the
 course of your treatment. In order for us to continue to pay for your orthodontic care, you must have
 continuous coverage under this plan.

 The first payment for orthodontic care is made when treatment begins. Treatment begins when the
 appliances are installed. Your dental provider should submit the necessary forms telling us when your
 appliance is installed. Payments are then made a six month intervals until the treatment is finished or
 coverage under this plan ends.

 If your orthodontic treatment is already in progress (the appliance has been installed) when you begin
 coverage under this plan, the orthodontic treatment benefit under this coverage will be on a pro-rated
 basis. We will only cover the portion of orthodontic treatment that you are given while covered under this
 plan. We will not pay for any portion of your treatment that was given before your effective date under this
 plan.

 What Orthodontic Care Does NOT Include:
    Monthly treatment visits that are billed separately – these costs should already be included in the
       cost of treatment;
    Orthodontic retention or retainers that are billed separately – these costs should already be
       included in the cost of treatment. This does not apply for lost or broken retainers.


                                                     48
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 50 of 137 PageID# 54



        Retreatment and services given due to a relapse;
        Inpatient or outpatient hospital expenses, unless covered by the medical benefits of this plan.

 Dental Services (All Members / All Ages)
 Preparing the Mouth for Medical Treatments
 Your Plan includes coverage for dental services to prepare the mouth for medical services and treatments
 such as radiation therapy to treat cancer and prepare for transplants. Covered Services include:

    Evaluation
    Dental x-rays
    Extractions, including surgical extractions
    Anesthesia

 Treatment of Accidental Injury
 Benefits are also available for dental work needed to treat injuries to the jaw, teeth, mouth or face as a
 result of an accident. An injury that results from chewing or biting is not considered an Accidental Injury
 under this Plan, unless the chewing or biting results from a medical or mental condition. Dental
 appliances required to diagnose or treat an accidental injury to the teeth, and the repair of dental
 appliances damaged as a result of accidental injury to the jaw, mouth or face, are also covered.

 Hospitalization for Anesthesia and Dental Procedures
 Your plan includes coverage of general anesthesia and hospitalization services for children under the age
 of 5, covered persons who are severely disabled, and covered persons who have a medical condition that
 requires admission to a hospital or Outpatient surgery facility. These services are only provided when it is
 determined by a licensed dentist, in consultation with the covered person’s treating physician that such
 services are required to effectively and safely provide dental care.

 Diabetes Equipment, Education, and Supplies
 Your Plan covers medical supplies, equipment, and education for diabetes care for all diabetics. This
 includes coverage for the following:

    insulin pumps;
    home blood glucose monitors, lancets, blood glucose test strips, syringes, and hypodermic needles
     and syringes when purchased from a pharmacy; and
    outpatient self-management training and education performed in-person; including medical nutrition
     therapy, when provided by a certified, licensed, or registered health care professional.

 Diabetic education may be received from pharmacies that are authorized to perform this service. Contact
 the pharmacy to determine if they are authorized to perform this service. Your Plan also covers treatment
 of corns, calluses and care of toenails for patients with diabetes or vascular disease.

 Screenings for gestational diabetes are covered under Preventive Care.

 Diagnostic Services
 Your Plan includes benefits for tests or procedures to find or check a condition when specific symptoms
 exist, as well as benefits for interpretation of diagnostic tests such as imaging, pathology reports, and
 cardiology. Tests must be ordered by a Provider and include diagnostic services ordered before a
 surgery or Hospital admission. Benefits include the following services:



                                                      49
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 51 of 137 PageID# 55



 Diagnostic Laboratory and Pathology Services
    Laboratory and pathology tests, such as blood tests.
    Genetic tests, when allowed by us.

 Diagnostic Sleep Testing

 Diagnostic Imaging Services and Electronic Diagnostic Tests
    X-rays / regular imaging services
    Radiology (including mammograms), ultrasound or nuclear medicine
    Electrocardiograms (EKG)
    Electroencephalography (EEG)
    Echocardiograms
    Hearing and vision tests for a medical condition or injury (not for screenings or preventive care)
    Tests ordered before a surgery or admission.

 Advanced Imaging Services
 Benefits are also available for advanced imaging services, which include but are not limited to:

    CT scan
    CTA scan
    Magnetic Resonance Imaging (MRI)
    Magnetic Resonance Angiography (MRA)
    Magnetic Resonance spectroscopy (MRS)
    Nuclear Cardiology
    PET scans
    PET/CT Fusion scans
    QTC Bone Densitometry
    Diagnostic CT Colonography
    Single photon emission computed tomography (SPCECT) scans

 The list of advanced imaging services may change as medical technologies change.

 Dialysis
 See “Therapy Services” later in this section.

 Durable Medical Equipment and Medical Devices, Orthotics,
 Prosthetics, and Medical and Surgical Supplies
 Durable Medical Equipment and Medical Devices
 Your Plan includes benefits for durable medical equipment and medical devices when the equipment
 meets the following criteria:

    Is meant for repeated use and is not disposable.
    Is used for a medical purpose and is of no further use when medical need ends.
    Is meant for use outside a medical Facility.
    Is only for the use of the patient.
    Is made to serve a medical use.
    Is ordered by a Provider.




                                                      50
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 52 of 137 PageID# 56



 Benefits include purchase-only equipment and devices (e.g., crutches and customized equipment),
 purchase or rent-to-purchase equipment and devices (e.g., Hospital beds and wheelchairs), and
 continuous rental equipment and devices (e.g., oxygen concentrator, ventilator, and negative pressure
 wound therapy devices). Continuous rental equipment must be approved by us. We may limit the
 amount of coverage for ongoing rental of equipment. We may not cover more in rental costs than the cost
 of simply purchasing the equipment.

 Benefits include repair and replacement costs as well as supplies and equipment needed for the use of
 the equipment or device, for example, a battery for a powered wheelchair.

 Oxygen and equipment for its administration are also Covered Services. Benefits are also available for
 cochlear implants, nebulizers, traction equipment, and walkers.

 Orthotics
 Benefits are available for certain types of orthotics (braces, boots, splints). Covered Services include the
 initial purchase, fitting, adjustment, and repair of a custom made rigid or semi-rigid supportive device
 used to support, align, prevent, or correct deformities or to improve the function of movable parts of the
 body, or which limits or stops motion of a weak or diseased body part.

 Prosthetics
 Your Plan also includes benefits for prosthetics and components when they are Medically Necessary for
 activities of daily living. A prosthetic device is an artificial substitute to replace, in whole or in part, a limb
 or body part, such as an arm, leg, foot or eye. Coverage is also included for the repair, fitting,
 adjustments and replacement of a prosthetic device. In additional, components for artificial limbs are
 covered. Components are the materials and equipment needed to ensure the comfort and functioning of
 the prosthetic device.

 Covered Services may include, but are not limited to:

 1) Artificial limbs and components (the materials and equipment needed to ensure the comfort and
    functioning of the prosthetic device);
 2) Breast prosthesis (whether internal or external) after a mastectomy, as required by the Women’s
    Health and Cancer Rights Act.
 3) Colostomy and other ostomy (surgical construction of an artificial opening) supplies directly related to
    ostomy care.
 4) Restoration prosthesis (composite facial prosthesis)
 5) Wigs needed after cancer treatment.

 Medical and Surgical Supplies
 Your Plan includes coverage for medical and surgical supplies that serve only a medical purpose, are
 used once, and are purchased (not rented). Covered supplies include syringes, needles, surgical
 dressings, splints, and other similar items that serve only a medical purpose. Covered Services do not
 include items often stocked in the home for general use like Band-Aids, thermometers, and petroleum
 jelly.

 Medical Formulas
 Your Plan covers special medical formulas which are the primary source of nutrition for covered persons
 with inborn errors of amino acid or organic acid metabolism, metabolic abnormality or severe protein or
 soy allergies. These formulas must be prescribed by a physician and required to maintain adequate
 nutritional status.



                                                         51
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 53 of 137 PageID# 57



 Devices and Supplies for Sleep Treatment
 Your Plan includes coverage for devices and supplies, such as APAP, CPAP, BPAP and oral devices for
 sleep treatment. These services are subject to Medical Necessity reviews by us.

 Early Intervention Services
 Your Plan covers early intervention services for dependents from birth to age three who are certified by
 the Department of Behavioral Health and Developmental Services (“the Department”) as eligible for
 services under Part C of the Individuals with Disabilities Education Act. These services consist of:

    speech and language therapy;
    occupational therapy;
    physical therapy; and
    assistive technology services and devices.

 Early intervention services for the population certified by the Department are those services listed above
 which are determined to be Medically Necessary by the Department and designed to help an individual
 attain or retain the capability to function age-appropriately within his environment. This shall include
 services which enhance functional ability without effecting a cure. Benefits for services listed shall not be
 limited by the exclusion of services that are not Medically Necessary. The benefit maximums for physical,
 occupational, and speech therapy will not apply if you get that care as part of the Early Intervention
 benefit.

 Emergency Care Services
 If you are experiencing an Emergency please call 911 or visit the nearest Hospital for treatment.

 Emergency Services
 Benefits are available in a Hospital Emergency Room for services and supplies to treat the onset of
 symptoms for an Emergency, which is defined below.

 Emergency (Emergency Medical Condition)
 “Emergency,” or “Emergency Medical Condition” means a medical or behavioral health condition of recent
 onset and sufficient severity, including but not limited to, severe pain, that would lead a prudent
 layperson, possessing an average knowledge of medicine and health, to believe that his or her condition,
 sickness, or injury is of such a nature that not getting immediate medical care could result in: (a) placing
 the patient’s mental or physical health or the health of another person in serious danger or, for a pregnant
 women, placing the women’s health or the health of her unborn child in serious danger; (b) serious
 impairment to bodily functions; or (c) serious dysfunction of any bodily organ or part. Such conditions
 include but are not limited to, chest pain, stroke, poisoning, serious breathing problems,
 unconsciousness, severe burns or cuts, uncontrolled bleeding, or seizures and such other acute
 conditions as may be determined to be Emergencies by us.

 Emergency Care
 “Emergency Care” means a medical or behavioral health exam done in the Emergency Department of a
 Hospital, and includes services routinely available in the Emergency Department to evaluate an
 Emergency Medical Condition. It includes any further medical or behavioral health exams and treatment
 required to stabilize the patient. “Stabilize means to provide treatment that assures that no material
 deterioration of the condition is likely to result from or occur during the transfer of the individual from a
 facility, or with respect to a pregnant woman, that the woman has delivered, including the placenta.”




                                                      52
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 54 of 137 PageID# 58



 Medically Necessary services will be covered whether you get care from an In-Network or Out-of-Network
 Provider. Emergency Care you get from an Out-of-Network Provider will be covered as an In-Network
 service, but you may have to pay the difference between the Out-of-Network Provider’s charge and the
 Maximum Allowed Amount, as well as any applicable Coinsurance, Copayment or Deductible.

 The Maximum Allowed Amount for Emergency Care from an Out-of-Network Provider will be the greatest
 of the following:

 1. The amount negotiated with In-Network Providers for the Emergency service , or if more than one
    amount is negotiated, the median of these amounts;
 2. The amount for the Emergency service calculated using the same method we generally use to
    determine payments for Out-of-Network services but substituting the In-Network cost-sharing for the
    Out-of-Network cost-sharing; or
 3. The amount that would be paid under Medicare for the Emergency service.

 If you are admitted to the Hospital from the Emergency Room, be sure that you or your Doctor calls us as
 soon as possible. We will review your care to decide if a Hospital stay is needed and how many days you
 should stay. See “Getting Approval for Benefits” for more details. If you or your Doctor do not call us,
 you may have to pay for services that are determined to be not Medically Necessary.

 Treatment you get after your condition has stabilized is not Emergency Care. If you continue to get care
 from an Out-of-Network Provider, Covered Services will be covered at the Out-of-Network level unless we
 agree to cover them as an Authorized Service.

 Habilitative Services
 Benefits also include habilitative health care services and devices that help you keep, learn or improve
 skills and functioning for daily living. Examples include therapy for a child who isn’t walking or talking at
 the expected age. These services may include physical and occupational therapy, speech-language
 pathology, medical devices, and other services for people with disabilities in a variety of inpatient and/or
 outpatient settings.

 Please see “Therapy Services” later in this section for further details.

 Home Care Services
 Benefits are available for Covered Services performed by a Home Health Care Agency or other Provider
 in your home. To be eligible for benefits, you must essentially be confined to the home, as an alternative
 to a Hospital stay, and be physically unable to get needed medical services on an outpatient basis.
 Services must be prescribed by a Doctor and the services must be so inherently complex that they can be
 safely and effectively performed only by qualified, technical, or professional health staff.

 Covered Services include but are not limited to:

    Intermittent skilled nursing services by an R.N. or L.P.N.
    Medical / social services
    Diagnostic services
    Nutritional guidance
    Training of the patient and/or family/caregiver
    Home health aide services. You must be receiving skilled nursing or therapy. Services must be given
     by appropriately trained staff working for the Home Health Care Provider. Other organizations may
     give services only when approved by us, and their duties must be assigned and supervised by a
     professional nurse on the staff of the Home Health Care Provider.




                                                       53
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 55 of 137 PageID# 59



    Therapy Services (except for Manipulation Therapy which will not be covered when given in the
     home)
    Medical supplies
    Durable medical equipment

 When available in your area, benefits are also available for Intensive In-home Behavioral Health Services.
 These do not require confinement to the home. These services are described in the “Mental Health and
 Substance Use Disorder Services” section below.

 Home Infusion Therapy
 See “Therapy Services” later in this section.

 Hospice Care
 The services and supplies listed below are Covered Services when given by a Hospice for the palliative
 care of pain and other symptoms that are part of a terminal disease. Palliative care means care that
 controls pain and relieves symptoms, but is not meant to cure a terminal illness. Covered Services
 include:

    Care from an interdisciplinary team with the development and maintenance of an appropriate plan of
     care.
    Short-term Inpatient Hospital care when needed in periods of crisis or as respite care. Coverage
     includes short-term inpatient care, including both respite care and procedures necessary for pain
     control and acute chronic symptom management. Respite care means non-acute inpatient care for
     the covered person in order to provide the covered person’s primary caregiver a temporary break
     from caregiving responsibilities.
    Skilled nursing services, home health aide services, and homemaker services given by or under the
     supervision of a registered nurse.
    Social services and counseling services from a licensed social worker.
    Nutritional support such as intravenous feeding and feeding tubes.
    Physical therapy, occupational therapy, speech therapy, and respiratory therapy given by a licensed
     therapist.
    Pharmaceuticals, medical equipment, and supplies needed for pain management and the palliative
     care of your condition, including oxygen and related respiratory therapy supplies.
    Bereavement (grief) services, including a review of the needs of the bereaved family and the
     development of a care plan to meet those needs, both before and after the Member’s death.
     Bereavement services are available to surviving Members of the immediate family for one year after
     the Member’s death. Immediate family means your spouse, children, stepchildren, parents, brothers
     and sisters.

 Your Doctor and Hospice medical director must certify that you are terminally ill and likely have less than
 six months to live. Your Doctor must agree to care by the Hospice and must be consulted in the
 development of the care plan. The Hospice must keep a written care plan on file and give it to us upon
 request.

 Benefits for Covered Services beyond those listed above, such as chemotherapy and radiation therapy
 given as palliative care, are available to a Member in Hospice. These additional Covered Services will be
 covered under other parts of this Plan.




                                                     54
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 56 of 137 PageID# 60




 Human Organ and Tissue Transplant (Bone Marrow / Stem Cell)
 Services
 Your Plan includes coverage for Medically Necessary human organ and tissue transplants. Certain
 transplants (e.g., cornea) are covered like any other surgery, under the regular inpatient and outpatient
 benefits described elsewhere in this Booklet.

 This section describes benefits for certain Covered Transplant Procedures that you get during the
 Transplant Benefit Period. Any Covered Services related to a Covered Transplant Procedure, received
 before or after the Transplant Benefit Period, are covered under the regular Inpatient and outpatient
 benefits described elsewhere in this Booklet

 In this section, you will see some key terms, which are defined below:

 Covered Transplant Procedure
 As decided by us, any Medically Necessary human organ, tissue, and stem cell / bone marrow
 transplants and infusions including necessary acquisition procedures, mobilization, collection and
 storage. It also includes Medically Necessary myeloablative or reduced intensity preparative
 chemotherapy, radiation therapy, or a combination of these therapies.

 In-Network Transplant Provider
 A Provider that we have chosen as a Center of Excellence and/or a Provider selected to take part as an
 In-Network Transplant Provider by the Blue Cross and Blue Shield Association. The Provider has
 entered into a Transplant Provider Agreement to give Covered Transplant Procedures to you and take
 care of certain administrative duties for the transplant network. A Provider may be an In-Network
 Transplant Provider for:

    Certain Covered Transplant Procedures; or
    All Covered Transplant Procedures.

 Out-of-Network Transplant Provider
 Any Provider that has NOT been chosen as a Center of Excellence by us or has not been selected to
 take part as an In-Network Transplant Provider by the Blue Cross and Blue Shield Association.

 Transplant Benefit Period
 At an In-Network Transplant Provider Facility, the Transplant Benefit Period starts one day before a
 Covered Transplant Procedure and lasts for the applicable case rate / global time period. The number of
 days will vary depending on the type of transplant received and the In-Network Transplant Provider
 agreement. Call the Case Manager for specific In-Network Transplant Provider details for services
 received at or coordinated by an In-Network Transplant Provider Facility.

 At an Out-of-Network Transplant Provider Facility, the Transplant Benefit Period starts one day before a
 Covered Transplant Procedure and lasts until the date of discharge.

 Prior Approval and Precertification
 To maximize your benefits, you should call our Transplant Department as soon as you think you
 may need a transplant to talk about your benefit options. You must do this before you have an
 evaluation and/or work-up for a transplant. We will help you maximize your benefits by giving you
 coverage information, including details on what is covered and if any clinical coverage guidelines, medical
 policies, In-Network Transplant Provider rules, or Exclusions apply. Call the Member Services phone
 number on the back of your Identification Card and ask for the transplant coordinator. Even if we give a



                                                     55
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 57 of 137 PageID# 61



 prior approval for the Covered Transplant Procedure, you or your Provider must call our Transplant
 Department for Precertification prior to the transplant whether this is performed in an Inpatient or
 Outpatient setting.

 Precertification is required before we will cover benefits for a transplant. Your Doctor must certify, and we
 must agree, that the transplant is Medically Necessary. Your Doctor should send a written request for
 Precertification to us as soon as possible to start this process. Not getting Precertification will result in a
 denial of benefits.

 Please note that there are cases where your Provider asks for approval for Human Leukocyte Antigen
 (HLA) testing, donor searches and/or a collection and storage of stem cells prior to the final decision as to
 what transplant procedure will be needed. In these cases, the HLA testing and donor search charges will
 be covered as routine diagnostic tests. The collection and storage request will be reviewed for Medical
 Necessity and may be approved. However, such an approval for HLA testing, donor search and/or
 collection and storage is NOT an approval for the later transplant. A separate Medical Necessity decision
 will be needed for the transplant.

 Donor Benefits
 Benefits for an organ donor are as follows:

    When both the person donating the organ and the person getting the organ are our covered
     Members, each will get benefits under their Plan.

    When the person getting the organ is our covered Member, but the person donating the organ is not,
     benefits under this Plan are limited to benefits not available to the donor from any other source. This
     includes, but is not limited to, other insurance, grants, foundations, and government programs.

    If our covered Member is donating the organ to someone who is not a covered Member, benefits are
     not available under this Plan.

 Transportation and Lodging

 We will cover the cost of reasonable and necessary travel costs when you get prior approval and need to
 travel more than 75 miles from your permanent home to reach the Facility where the Covered Transplant
 Procedure will be performed. Our help with travel costs includes transportation to and from the Facility,
 and lodging for the patient and one companion. If the Member receiving care is a minor, then reasonable
 and necessary costs for transportation and lodging may be allowed for two companions. You must send
 itemized receipts for transportation and lodging costs in a form satisfactory to us when claims are filed.
 Call us for complete information.

 For lodging and ground transportation benefits, we will cover costs up to the current limits set forth in the
 Internal Revenue Code.

 Non-Covered Services for transportation and lodging include, but are not limited to:

    Child care,
    Mileage within the medical transplant Facility city,
    Rental cars, buses, taxis, or shuttle service, except as specifically approved by us,
    Frequent Flyer miles,
    Coupons, Vouchers, or Travel tickets,
    Prepayments or deposits,



                                                       56
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 58 of 137 PageID# 62



    Services for a condition that is not directly related, or a direct result, of the transplant,
    Phone calls,
    Laundry,
    Postage,
    Entertainment,
    Travel costs for donor companion/caregiver,
    Return visits for the donor for a treatment of an illness found during the evaluation.
    Meals.

 Infertility Services
 Please see “Maternity and Reproductive Health Services” later in this section.

 Inpatient Services
 Inpatient Hospital Care
 Covered Services include acute care in a Hospital setting.

 Benefits for room, board, and nursing services include:

    A room with two or more beds.
    A private room. The most the Plan will cover for private rooms is the Hospital’s average semi-private
     room rate unless it is Medically Necessary that you use a private room for isolation and no isolation
     facilities are available.
    A room in a special care unit approved by us. The unit must have facilities, equipment, and supportive
     services for intensive care or critically ill patients.
    Routine nursery care for newborns during the mother’s normal Hospital stay.
    Meals, special diets.
    General nursing services.

 Benefits for ancillary services include:

    Operating, childbirth, and treatment rooms and equipment.
    Prescribed Drugs.
    Anesthesia, anesthesia supplies and services given by the Hospital or other Provider.
    Medical and surgical dressings and supplies (including hypodermic needles and syringes), casts, and
     splints.
    Blood and blood products.
    Diagnostic services.
    Therapy services, including infusion therapy services.

 Inpatient Professional Services
 Covered Services include:

    Medical care visits.
    Intensive medical care when your condition requires it.
    Treatment for a health problem by a Doctor who is not your surgeon while you are in the Hospital for
     surgery. Benefits include treatment by two or more Doctors during one Hospital stay when the nature
     or severity of your health problem calls for the skill of separate Doctors.




                                                         57
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 59 of 137 PageID# 63



    A personal bedside exam by another Doctor when asked for by your Doctor. Benefits are not
     available for staff consultations required by the Hospital, consultations asked for by the patient,
     routine consultations, phone consultations, or EKG transmittals by phone.
    Surgery and general anesthesia.
    Newborn exam. A Doctor other than the one who delivered the child must do the exam.
    Professional charges to interpret diagnostic tests such as imaging, pathology reports, and cardiology.

 Lymphedema
 Your Plan includes benefits for expenses incurred in connection with the treatment of lymphedema,
 including benefits for equipment, supplies, complex decongestive therapy, and outpatient self
 management training and education.

 Maternity and Reproductive Health Services
 Maternity Services
 Covered Services include services needed during a normal or complicated pregnancy and for services
 needed for a miscarriage. Covered maternity services for enrolled female spouses and dependents
 include:

    Pregnancy testing;
    Professional and Facility services for childbirth including use of the delivery room and care for normal
     deliveries, in a Facility or the home including the services of an appropriately licensed nurse midwife;
    Anesthesia services to provide partial or complete loss of sensation before delivery;
    Routine nursery care for the newborn during the mother’s normal Hospital stay, including circumcision
     of a covered male Dependent;
    Prenatal, postnatal and postpartum services for the mother (including maternity-related checkups);
    Home care visit(s) for postpartum care;
    Postnatal services for the baby, including behavioral assessment and measurement;
     hemoglobinopathies screening; gonorrhea prophylactic medication; hypothyroidism screening, PKU
     screening and Rh incompatibility testing; and
    Fetal screenings, which are genetic or chromosomal tests of the fetus, as allowed by us. The term
     also means anatomical, biochemical or biophysical tests, to better define the likelihood of generic
     and/or chromosomal anomalies.

 If you are pregnant on your Effective Date and in the first trimester of the pregnancy, you must change to
 an In-Network Provider to have Covered Services covered at the In-Network level. If you are pregnant on
 your Effective Date and in your second or third trimester of pregnancy (13 weeks or later) as of the
 Effective Date, benefits for obstetrical care will be available at the In-Network level even if an Out-of-
 Network Provider is used if you fill out a Continuation of Care Request Form and send it to us. Covered
 Services will include the obstetrical care given by that Provider through the end of the pregnancy and the
 immediate post-partum period.

 Important Note About Maternity Admissions: Under federal law, we may not limit benefits for any
 Hospital length of stay for childbirth for the mother or newborn to less than 48 hours after vaginal birth, or
 less than 96 hours after a cesarean section (C-section). However, federal law as a rule does not stop the
 mother’s or newborn’s attending Provider, after consulting with the mother, from discharging the mother
 or her newborn earlier than 48 hours, or 96 hours, as applicable. In any case, as provided by federal law,
 we may not require a Provider to get authorization from us before prescribing a length of stay which is not
 more than 48 hours for a vaginal birth or 96 hours after a C-section.




                                                      58
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 60 of 137 PageID# 64



 Contraceptive Benefits
 Benefits include oral contraceptive Drugs, injectable contraceptive Drugs and patches. Benefits also
 include contraceptive devices such as diaphragms, intra uterine devices (IUDs), and implants

 Certain contraceptives are covered under the “Preventive Care” benefit. Please see that section for
 further details.

 Sterilization Services
 Benefits include sterilization services and services to reverse a non-elective sterilization that resulted from
 an illness or injury. Reversals of elective sterilizations are not covered. Sterilizations for women are
 covered under the “Preventive Care” benefit.

 Abortion Services
 Benefits include services for a therapeutic abortion, which is an abortion recommended by a Provider,
 performed to save the life of the mother, or as a result of incest or rape. The Plan will also cover elective
 abortions.

 Infertility Services
 Important Note: Although this Plan offers limited coverage of certain infertility services, it does not cover
 all forms of infertility treatment. Benefits do not include assisted reproductive technologies (ART) or the
 diagnostic tests and Drugs to support it. Examples of ART include artificial insemination, in-vitro
 fertilization, zygote intrafallopian transfer (ZIFT), or gamete intrafallopian transfer (GIFT).

 Covered Services include diagnostic tests to find the cause of infertility, such as diagnostic laparoscopy,
 endometrial biopsy, and semen analysis. Benefits also include services to treat the underlying medical
 conditions that cause infertility (e.g., endometriosis, obstructed fallopian tubes, and hormone deficiency).
 Fertility treatments such as artificial insemination and in-vitro fertilization are not a Covered Service.

 Mental Health and Substance Use Disorder Services
 Covered Services include the following:

    Inpatient Services in a Hospital or any Facility that we must cover per state law. Inpatient benefits
     include individual psychotherapy, group psychotherapy, psychological testing, counseling with family
     members to assist with the patient’s diagnosis and treatment, electroconvulsive therapy,
     detoxification, and rehabilitation.

    Residential Treatment which is specialized 24-hour treatment in a licensed Residential Treatment
     Center or intermediate care Facility that offers individualized and intensive treatment and includes:

        Observation and assessment by a physician weekly or more often,
        Rehabilitation, therapy, and education.

    Outpatient Services including office visits, therapy and treatment, Partial Hospitalization/Day
     Treatment Programs, Intensive Outpatient Programs and (when available in your area) Intensive In-
     Home Behavioral Health Services. Covered services include individual psychotherapy, group
     psychotherapy, psychological testing and medication management visits (visits to your physician to
     make sure that the mediation you are taking for a mental health or substance use disorder is working
     and the dosage is right for you).

    Online Visits when available in your area. Covered Services include a medical visit with the Doctor
     using the internet by a webcam, chat or voice. Online visits do not include reporting normal lab or



                                                       59
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 61 of 137 PageID# 65



     other test results, requesting office visits, getting answers to billing, insurance coverage or payment
     questions, asking for referrals to doctors outside the online care panel, benefit precertification, or
     Doctor to Doctor discussions.

 Examples of Providers from whom you can receive Covered Services include:

    Psychiatrist,
    Psychologist,
    Neuropsychologist,
    Licensed clinical social worker (L.C.S.W.),
    Mental health clinical nurse specialist,
    Licensed marriage and family therapist (L.M.F.T.),
    Licensed professional counselor (L.P.C) or
    Any agency licensed by the state to give these services, when we have to cover them by law.

 Occupational Therapy
 Please see “Therapy Services” later in this section.

 Office Visits and Doctor Services
 Covered Services include:

 Office Visits for medical care (including second surgical opinions) to examine, diagnose, and treat an
 illness or injury.

 Home Visits for medical care to examine, diagnose, and treat an illness or injury. Please note that
 Doctor visits in the home are different than the “Home Care Services” benefit described earlier in this
 Booklet.

 Retail Health Clinic Care for limited basic health care services to Members on a “walk-in” basis. These
 clinics are normally found in major pharmacies or retail stores. Health care services are typically given by
 Physician’s Assistants or Nurse Practitioners. Services are limited to routine care and treatment of
 common illnesses for adults and children.

 Walk-In Doctor’s Office for services limited to routine care and treatment of common illnesses for adults
 and children. You do not have to be an existing patient or have an appointment to use a walk-in Doctor’s
 office.

 Urgent Care as described in “Urgent Care Services” later in this section.

 Online Visits when available in your area. Covered Services include a medical visit with the Doctor
 using the internet by a webcam, chat or voice. Online visits do not include reporting normal lab or other
 test results, requesting office visits, getting answers to billing, insurance coverage or payment questions,
 asking for referrals to doctors outside the online care panel, benefit precertification, or Doctor to Doctor
 discussions. For Mental Health and Substance Use Disorder Online Visits, see the “Mental Health and
 Substance Use Disorder Services” section.

 Prescription Drugs Administered in the Office

 Orthotics
 See “Durable Medical Equipment and Medical Devices, Orthotics, Prosthetics, and Medical and Surgical
 Supplies” earlier in this section.



                                                        60
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 62 of 137 PageID# 66




 Outpatient Facility Services
 Your Plan includes Covered Services in an:

    Outpatient Hospital,
    Freestanding Ambulatory Surgical Facility,
    Mental Health / Substance Use Disorder Facility, or
    Other Facilities approved by us.

 Benefits include Facility and related (ancillary) charges, when proper, such as:

    Surgical rooms and equipment,
    Prescription Drugs, including Specialty Drugs,
    Anesthesia and anesthesia supplies and services given by the Hospital or other Facility,
    Medical and surgical dressings and supplies (including hypodermic needles and syringes), casts, and
     splints,
    Blood and blood products,
    Diagnostic services,
    Therapy services.

 Physical Therapy
 Please see “Therapy Services” later in this section.

 Preventive Care
 Preventive care includes screenings and other services for adults and children. All recommended
 preventive services will be covered as required by the Affordable Care Act (ACA) and applicable state
 law. This means many preventive care services are covered with no Deductible, Copayments or
 Coinsurance when you use an In-Network Provider.

 Certain benefits for Members who have current symptoms or a diagnosed health problem may be
 covered under the “Diagnostic Services” benefit instead of this benefit, if the coverage does not fall within
 the state or ACA-recommended preventive services.

 Covered Services fall under the following broad groups:

 1. Services with an “A” or “B” rating from the United States Preventive Services Task Force. Examples
    include screenings for:

     a.      Breast cancer,
     b.      Cervical cancer,
     c.      Colorectal cancer,
     d.      High blood pressure,
     e.      Type 2 Diabetes Mellitus,
     f.      Cholesterol,
     g.      Child and adult obesity.

 2. Immunizations for children, adolescents, and adults recommended by the Advisory Committee on
    Immunization Practices of the Centers for Disease Control and Prevention;

 3. Preventive care and screenings for adults, including:




                                                        61
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 63 of 137 PageID# 67



     a. Screening for abdominal aortic aneurysm, alcohol misuse, colorectal cancer, high blood pressure,
        Type 2 Diabetes, cholesterol, depression, Hepatitis B and C, HIV, lung cancer, obesity, syphilis,
        and tobacco use,
     b. Counseling for alcohol misuse, nutrition, obesity, sexually transmitted infection prevention,
     c. Smoking and tobacco cessation products, including nicotine patches and gum when obtained
        with a prescription,
     d. Aspirin use to prevent cardiovascular disease.

 4. Preventive care and screenings for infants, children and adolescents as listed in the guidelines
    supported by the Health Resources and Services Administration, including;

     a. Assessments for alcohol and drug use, behavioral, oral health risk,
     b. Medical history,
     c. BMI measurement,;
     d. Screenings for autism (18 and 24months),
     e. Screenings for blood pressure, cervical dysplasia, depression, development, dyslipidemia,
        hematocrit or hemoglobin, Hepatitis, B, HIV, lead, obesity, sexually transmitted infection (STI),
        tuberculin, hearing and vision,
     f. Counseling for obesity and STI,
     g. Fluoride chemoprevention supplements for children without fluoride in their water source.

 5. Preventive care and screening for women as listed in the guidelines supported by the Health
    Resources and Services Administration, including:

     a. Women’s contraceptives including all Food and Drug Administration (FDA)-approved
        contraceptive methods, sterilization treatments, and counseling. Contraceptive coverage includes
        Generic and single-source Brand Drugs as well as injectable contraceptives and patches.
        Contraceptive devices such as diaphragms, intra uterine devices (IUDs), and implants are also
        covered. Multi-source Brand Drugs will be covered as a Preventive Care benefit when Medically
        Necessary according to your attending Provider, otherwise they will be covered under the
        “Prescription Drug Benefit at a Retail or Home Delivery (Mail Order) Pharmacy.” For FDA-
        approved, self-administered Hormonal Contraceptives, up to a 12-month supply is covered when
        dispensed or furnished at one time by a Provider or pharmacist, or at a location licensed or
        otherwise authorized to dispense Drugs or supplies.
     b. Breastfeeding support, supplies, and counseling. Benefits for breast pumps are limited to one
        pump per pregnancy.
     c.   Certain pregnancy screenings including, but not limited to, Hepatitis, Rh incompatibility, urinary
          track or other infection, and anemia, along with gestational diabetes screening for women 24 to
          28 weeks pregnant and those at high risk of developing gestational diabetes. Expanded tobacco
          intervention and counseling for pregnant users is also included.
     d.   Testing for Human Papillomavirus (HPV) every three years for women who are 30 or older and at
          high risk, regardless of Pap smear results.
     e.   Annual screening and counseling for sexually transmitted infections (STIs) and Human
          Immunodeficiency Virus (HIV) for sexually active women.
     f.   Screening and counseling for interpersonal and domestic violence.
     g.   Screening for osteoporosis.
     h.   Well woman visits, including counseling for breast cancer genetic testing (BRCA screenings).
     i.   Breast cancer risk-reducing medications (chemoprevention) for women who are at increased risk
          for breast cancer and at low risk for adverse medication effects.

 6. Preventive care services for tobacco cessation for Members age 18 and older as recommended by
    the United States Preventive Services Task Force including:

     a. Counseling



                                                     62
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 64 of 137 PageID# 68



     b. Prescription Drugs
     c.   Nicotine replacement therapy products when prescribed by a Provider, including over the counter
          (OTC) nicotine gum, lozenges and patches.
          Prescription drugs and OTC items are limited to a no more than 180 day supply per 365 days.

 7. Prescription Drugs and OTC items identified as an A or B recommendation by the United States
    Preventive Services Task Force when prescribed by a Provider including:

     a. Aspirin
     b. Folic acid supplement
     c.   Vitamin D supplement
     d. Bowel preparations
     Please note that certain age and gender and quantity limitations apply.

 8. Counseling services related to nutrition.

 You may call Member Services at the number on your Identification Card for more details about these
 services or view the federal government’s web sites, https://www.healthcare.gov/what-are-my-preventive-
 care-benefits, http://www.ahrq.gov, and http://www.cdc.gov/vaccines/acip/index.html.

 In addition to the Federal requirements above, preventive coverage also includes the following Covered
 Services as required by state law:

         Routine screening mammograms
         Routine annual Pap tests including coverage for testing performed by any FDA-approved
          gynecologic cytology screening technologies;
         Routine annual prostate specific antigen testing and digital rectal exams for male enrollees age
          40 and older.

 Prosthetics
 See “Durable Medical Equipment and Medical Devices, Orthotics, Prosthetics, and Medical and Surgical
 Supplies” earlier in this section.

 Pulmonary Therapy
 Please see “Therapy Services” later in this section.

 Radiation Therapy
 Please see “Therapy Services” later in this section.

 Rehabilitation Services
 Benefits include services in a Hospital, free-standing Facility, Skilled Nursing Facility, or in an outpatient
 day rehabilitation program.

 Covered Services involve a coordinated team approach and several types of treatment, including skilled
 nursing care, physical, occupational, and speech therapy, medical devices, and services of a social
 worker or psychologist.



                                                        63
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 65 of 137 PageID# 69



 To be Covered Services, rehabilitation services must involve goals you can reach in a reasonable period
 of time. Benefits will end when treatment is no longer Medically Necessary and you stop progressing
 toward those goals.

 Please see “Therapy Services” later in this section.

 Respiratory Therapy
 Please see “Therapy Services” later in this section.

 Skilled Nursing Facility
 When you require Inpatient skilled nursing and related services for convalescent and rehabilitative care,
 Covered Services are available if the Facility is licensed or certified under state law as a Skilled Nursing
 Facility. Custodial Care is not a Covered Service. The following items and services will be provided to
 you as an inpatient in a skilled nursing bed of a skilled nursing facility:

    room and board in semi-private accommodations;
    rehabilitative services; and
    drugs, biologicals, and supplies furnished for use in the skilled nursing facility and other medically
     necessary services and supplies.

 Your Plan will cover the private room charge if you need a private room because you have a highly
 contagious condition or are at greater risk of contracting an infectious disease because of your medical
 condition. Otherwise, your inpatient benefits would cover the skilled nursing facility’s charges for a semi
 private room. If you choose to occupy a private room, you will be responsible for paying the daily
 differences between the semi-private and private room rates in addition to your copayment and
 coinsurance (if any).

 Smoking Cessation
 Please see “Preventive Care” section in this Booklet.

 Speech Therapy
 Please see “Therapy Services” later in this section.

 Surgery
 Your Plan covers surgical services on an Inpatient or outpatient basis, including office surgeries.
 Covered Services include:

    Accepted operative and cutting procedures;
    Surgeries and procedures to correct congenital abnormalities that cause Functional Impairment and
     congenital abnormalities in newborn children;
    Other invasive procedures, such as angiogram, arteriogram, amniocentesis, tap or puncture of brain
     or spine;
    Endoscopic exams, such as arthroscopy, bronchoscopy, colonoscopy, laparoscopy;
    Treatment of fractures and dislocations;
    Anesthesia and surgical support when Medically Necessary;
    Medically Necessary pre-operative and post-operative care.




                                                        64
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 66 of 137 PageID# 70



 Important Note About Hysterectomy Admissions: Hospital admissions for a covered laproscopy
 assisted vaginal hysterectomy shall be approved for a period of no less than 23 hours. Hospital
 admissions for a covered vaginal hysterectomy shall be approved for a period of no less than 48 hours.

 Oral Surgery
 Important Note: Although this Plan covers certain oral surgeries, many oral surgeries (e.g. removal of
 wisdom teeth) are not covered.

 Benefits are limited to certain oral surgeries including:

    Treatment of medically diagnosed cleft lip, cleft palate, or ectodermal dysplasia.
    Maxillary or mandibular frenectomy when not related to a dental procedure.
    Alveolectomy when related to tooth extraction.
    Orthognathic surgery because of a medical condition or injury or for a physical abnormality that
     prevents normal function of the joint or bone and is Medically Necessary to attain functional capacity
     of the affected part.
    Oral / surgical correction of accidental injuries as indicated in the “Dental Services (All Members / All
     Ages)” section.
    Surgical services on the hard or soft tissue in the mouth when the main purpose is not to treat or help
     the teeth and their supporting structures.
    Treatment of non-dental lesions, such as removal of tumors and biopsies.
    Incision and drainage of infection of soft tissue not including odontogenic cysts or abscesses.

 Your Plan also covers certain oral surgeries for children. Please refer to “Dental Services for Pediatric
 Members” for details.

 Reconstructive Surgery
 Benefits include reconstructive surgery to correct significant Functional Impairment caused by congenital
 or developmental abnormalities, illness, injury or an earlier treatment in order to create a more normal
 appearance. Benefits include surgery performed to restore symmetry after a mastectomy. Reconstructive
 services needed as a result of an earlier treatment are covered only if the first treatment would have been
 a Covered Service under this Plan.

 Note: This section does not apply to orthognathic surgery. See the “Oral Surgery” section above for that
 benefit.

 Mastectomy Notice

 A Member who is getting benefits for a mastectomy or for follow-up care for a mastectomy and who
 chooses breast reconstruction, will also get coverage for:

    Reconstruction of the breast on which the mastectomy has been performed;
    Surgery and reconstruction of the other breast to give a symmetrical appearance; and
    Prostheses and treatment of physical problems of all stages of mastectomy, including lymphedemas.

 Members will have to pay the same Deductible, Coinsurance, and/or Copayments that normally apply to
 surgeries in this Plan.

 Important Note About Mastectomy Admissions: Hospital admissions for covered radical or modified
 radical mastectomy for the treatment of breast cancer shall be approved for a period of no less than 48
 hours. Hospital admissions for a covered total or partial mastectomy with lymph node dissection for the
 treatment of breast cancer shall be approved for a period of no less than 24 hours.




                                                       65
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 67 of 137 PageID# 71




 Telemedicine
 Your Plan covers interactive Telemedicine Services, which is the use of electronic technology or media,
 including interactive audio or video, for the purpose of diagnosing or treating a patient or consulting with
 other health care providers regarding a patient’s diagnosis or treatment. “Telemedicine Services” does
 not include an audio-only telephone, electronic mail message, facsimile transmission, or online
 questionnaire.

 Temporomandibular Joint (TMJ) and Craniomandibular Joint Services
 Benefits are available to treat temporomandibular and craniomandibular disorders. The
 temporomandibular joint connects the lower jaw to the temporal bone at the side of the head and the
 craniomandibular joint involves the head and neck muscles.

 Covered Services include removable appliances for TMJ repositioning and related surgery, medical care,
 and diagnostic services. Covered Services do not include fixed or removable appliances that involve
 movement or repositioning of the teeth, repair of teeth (fillings), or prosthetics (crowns, bridges, dentures).

 Therapy Services
 Physical Medicine Therapy Services
 Your Plan includes coverage for the therapy services described below. Coverage for these Covered
 Services is described more completely under Rehabilitation Services and Habilitative Services earlier in
 this section. Covered Services include:

    Physical therapy – The treatment by physical means to ease pain, restore health, and to avoid
     disability after an illness, injury, or loss of an arm or a leg. It includes hydrotherapy, heat, physical
     agents, bio-mechanical and neuro-physiological principles and devices. Coverage includes benefits
     for physical therapy to treat lymphedema. It does not include massage therapy services at spas or
     health clubs.
    Speech therapy and speech-language pathology (SLP) services – Services to identify, assess,
     and treat speech, language, and swallowing disorders in children and adults. Therapy will teach,
     develop or treat communication or swallowing skills to correct a speech impairment.
    Occupational therapy – Treatment to restore a physically disabled person’s ability to do activities of
     daily living, such as walking, eating, drinking, dressing, using the toilet, moving from a wheelchair to a
     bed, and bathing. It also includes therapy for tasks needed for the person’s job. Occupational therapy
     does not include recreational or vocational therapies, such as hobbies, arts and crafts.
    Chiropractic / Osteopathic / Manipulation therapy – Includes therapy to treat problems of the
     bones, joints, and the back. The two therapies are similar, but chiropractic therapy focuses on the
     joints of the spine and the nervous system, while osteopathic therapy also focuses on the joints and
     surrounding muscles, tendons and ligaments.

 Early Intervention Services
 See “Early Intervention Services” earlier in this section.

 Other Therapy Services
 Benefits are also available for:

    Cardiac Rehabilitation – Medical evaluation, training, supervised exercise, and psychosocial
     support to care for you after a cardiac event (heart problem) with the goal of restoring, maintaining,
     teaching, or improving the physiological, psychological, social and vocational capabilities of patients
     with heart disease. Benefits do not include home programs, on-going conditioning, or maintenance


                                                       66
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 68 of 137 PageID# 72



     care.
    Chemotherapy – Treatment of an illness by chemical or biological antineoplastic agents. See the
     section “Prescription Drugs Administered by a Medial Provider” for more details.
    Dialysis – Services for acute renal failure and chronic (end-stage) renal disease, including
     hemodialysis, home intermittent peritoneal dialysis (IPD), home continuous cycling peritoneal dialysis
     (CCPD), and home continuous ambulatory peritoneal dialysis (CAPD). Covered Services include
     dialysis treatments in an outpatient dialysis Facility or doctor’s office Covered Services also include
     home dialysis and training for you and the person who will help you with home self-dialysis.
    Infusion Therapy – Nursing, durable medical equipment and Drug services that are delivered and
     administered to you through an I.V. in your home. Also includes Total Parenteral Nutrition (TPN),
     Enteral nutrition therapy, antibiotic therapy, pain care and chemotherapy. May include injections
     (intra-muscular, subcutaneous, continuous subcutaneous). See the section “Prescription Drugs
     Administered by a Medical Provider” for more details.
    Pulmonary Rehabilitation – Includes outpatient short-term respiratory care to restore your health
     after an illness or injury.
    Radiation Therapy – Treatment of an illness by x-ray, radium, cobalt, or radioactive isotopes.
     Covered Services include treatment (teletherapy, brachytherapy and intraoperative radiation, photon
     or high energy particle sources), rental or purchase costs of materials and supplies needed,
     administration, and treatment planning.
    Respiratory Therapy – Includes the use of dry or moist gases in the lungs, nonpressurized
     inhalation treatment; intermittent positive pressure breathing treatment, air or oxygen, with or without
     nebulized medication, continuous positive pressure ventilation (CPAP); continuous negative pressure
     ventilation (CNP); chest percussion; therapeutic use of medical gases or Drugs in the form of
     aerosols, and equipment such as resuscitators, oxygen tents, and incentive spirometers; broncho
     pulmonary drainage and breathing exercises.

 Transplant Services
 See “Human Organ and Tissue Transplant” earlier in this section.

 Urgent Care Services
 Often an urgent rather than an Emergency health problem exists. An urgent health problem is an
 unexpected illness or injury that calls for care that cannot wait until a regularly scheduled office visit.
 Urgent health problems are not life threatening and do not call for the use of an Emergency Room.
 Urgent health problems include earache, sore throat, and fever (not above 104 degrees).

 Benefits for urgent care may include:

    X-ray services;
    Tests such as flu, urinalysis, pregnancy test, rapid strep;
    Lab services;
    Stitches for simple cuts; and
    Draining an abscess.

 Vision Services For Pediatric Members
 These vision care services are covered for Members until the end of the month that they turn 19. To get
 the In-Network benefit, you must use a Blue View Vision eye care provider. For help finding one, try Find
 a Doctor on our website, or call us at the number on the back of your ID card. See the “Schedule of
 Benefits” to see your deductible, coinsurance, copayment, and other benefit limitations.




                                                        67
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 69 of 137 PageID# 73



 Routine Eye Exam
 This Plan covers a complete routine eye exam with dilation, as needed. The exam is used to check all
 aspects of your vision.

 Eyeglass Lenses
 Covered eyeglass lenses include standard plastic (CR39) lenses up to 55mm in single vision, bifocal,
 trifocal (FT 25-28), or progressive. There are a number of additional covered lens options that are
 available through your Blue View Vision provider. See the “Schedule of Benefits” for the list of options.

 Frames
 Your Blue View Vision provider will have a collection of frames for you to choose from. They can tell you
 which frames are included at no extra charge and which ones will cost you more.

 Contact Lenses
 Each benefit period, you get a lens benefit for eyeglass lenses, non-elective contact lenses or elective
 contact lenses. But you can only one of those three options in a given benefit period. Your Blue View
 Vision provider will have a selection of contact lenses for you to choose from. They can tell you which
 contacts are included at no extra change and which ones will cost you more.

    Elective Contact Lenses – these are contacts you chose for comfort or appearance;

    Non-Elective Contact Lenses – these are contacts prescribed for certain eye conditions:
      Keratoconus when your vision is not correctable to 20/40 in either or both eyes using standard
        spectacle lenses.
      High Ametropia exceeding -12D or +9D in spherical equivalent.
      Anisometropia of 3D or more.
      When your vision can be corrected three lines of improvement on the visual acuity chart when
        compared to best corrected standard spectacle lenses.

     Special Note: We will not pay for non-elective contact lenses for any Member that has had elective
     corneal surgery, such as radial keratotomy (RK), photorefractive keratectomy (PRK), or LASIK.

 Low Vision
 Low vision is when you have a significant loss of vision, but not total blindness. Your plan covers services
 for this condition when you go to a Blue View Vision eye care provider who specializes in low vision. They
 include a comprehensive low vision exam (instead of a routine eye exam), optical/non-optical aids or
 supplemental testing.

 Vision Services for Adult Members
 These vision care services are covered for Members age 19 or older. If you are turning age 19, you will
 get the pediatric vision benefit through the end of the month that you turn 19. You will get the adult vision
 benefit the first of the month after your 19th birthday. To get the In-Network benefit, you must use a Blue
 View Vision eye care provider. For help finding one, try Find a Doctor on our website, or call us at the
 number on the back of your ID card.

 Routine Eye Exam
 This Plan covers a complete routine eye exam with dilation, as needed. The exam is used to check all
 aspects of your vision.




                                                      68
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 70 of 137 PageID# 74




 Vision Services (All Members / All Ages)
 Benefits include medical and surgical treatment of injuries and illnesses of the eye. Certain vision
 screenings required by Federal law are covered under the “Preventive Care” benefit.

 Benefits include the cost of prescribed glasses or contact lenses when required as a result of surgery, or
 for the treatment of accidental injury. Services for exams and replacement of these eyeglasses or contact
 lenses will be covered only if the prescription change is related to the condition that required the original
 prescription. The purchase and fitting of eyeglasses or contact lenses are covered if:

    prescribed to replace the human lens lost due to surgery or injury;
    "pinhole" glasses are prescribed for use after surgery for a detached retina; or
    lenses are prescribed instead of surgery in the following situations:
         o contact lenses are used for the treatment of infantile glaucoma;
         o corneal or scleral lenses are prescribed in connection with keratoconus;
         o scleral lenses are prescribed to retain moisture when normal tearing is not possible or not
             adequate; or
         o corneal or scleral lenses are required to reduce a corneal irregularity other than astigmatism.




                                                      69
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 71 of 137 PageID# 75




      Prescription Drugs Administered by a Medical Provider

 Your Plan covers Prescription Drugs, including Specialty Drugs that must be administered to you as part
 of a doctor’s visit, home care visit, or at an outpatient Facility when they are Covered Services. This may
 include Drugs for infusion therapy, chemotherapy, blood products, certain injectables, and any Drug that
 must be administered by a Provider. This section applies when a Provider orders the Drug and a
 medical Provider administers it to you in a medical setting. Benefits for Drugs that you inject or get
 through your Pharmacy benefits (i.e., self-administered Drugs) are not covered under this section.
 Benefits for those Drugs are described in the “Prescription Drug Benefit at a Retail or Home Delivery (Mail
 Order) Pharmacy” section.

 Important Details About Prescription Drug Coverage
 Your Plan includes certain features to determine when Prescription Drugs should be covered, which are
 described below. As part of these features, your prescribing Doctor may be asked to give more details
 before we can decide if the Prescription Drug is eligible for coverage. In order to determine if the
 Prescription Drug is eligible for coverage, we have established criteria.

 The criteria, which are called drug edits, may include requirements regarding one or more of the
 following:

    Quantity, dose, and frequency of administration,

    Specific clinical criteria including, but not limited to, requirements regarding age, test result
     requirements, and/or presence of a specific condition or disease,

    Specific Provider qualifications including, but not limited to, REMS certification (Risk, Evaluation and
     Mitigation Strategies),

    Step therapy requiring one Drug, Drug regimen, or treatment be used prior to use of another Drug,
     Drug regimen, or treatment for safety and/or cost-effectiveness when clinically similar results may be
     anticipated.

    Use of an Anthem Prescription Drug List (a formulary developed by Anthem) which is a list of FDA-
     approved Drugs that have been reviewed and recommended for use based on their quality and cost
     effectiveness.

 Precertification

 Precertification may be required for certain Prescription Drugs to help make sure proper use and
 guidelines for Prescription Drug coverage are followed. We will give the results of our decision to both
 you and your Provider.

 For a list of Prescription Drugs that need precertification, please call the phone number on the back of
 your Identification Card. The list will be reviewed and updated from time to time. Including a Prescription
 Drug or related item on the list does not guarantee coverage under your Plan. Your Provider may check
 with us to verify Prescription Drug coverage, to find out which drugs are covered under this section and if
 any drug edits apply.

 Please refer to the section “Getting Approval for Benefits” for more details.

 If precertification is denied you have the right to file a Grievance as outlined in “Grievance/Appeal and
 External Review Procedures” section of this Booklet.




                                                        70
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 72 of 137 PageID# 76



 Designated Pharmacy Provider

 Anthem, in its sole discretion, may establish one or more Designated Pharmacy Provider programs which
 provide specific pharmacy services (including shipment of Prescription Drugs) to Members. An In-
 Network Provider is not necessarily a Designated Pharmacy Provider. To be a Designated Pharmacy
 Provider, the In-Network Provider must have signed a Designated Pharmacy Provider Agreement with
 us. You or your Provider can contact Member Services to learn which Pharmacy or Pharmacies are part
 of a Designated Pharmacy Provider program.

 For Prescription Drugs that are shipped to you or your Provider and administered in your Provider’s office,
 you and your Provider are required to order from a Designated Pharmacy Provider. A Patient Care
 coordinator will work with you and your Provider to obtain Precertification and to assist shipment to your
 Provider’s office.

 We may also require you to use a Designated Pharmacy Provider to obtain Prescription Drugs for
 treatment of certain clinical conditions such as Hemophilia, Cancer, Rheumatoid Arthritis, Crohn’s
 Disease, and Psoriasis. We reserve our right to modify the list of Prescription Drugs as well as the setting
 and/or level of care in which the care is provided to you. Anthem may, from time to time, change with or
 without advance notice, the Designated Pharmacy Provider for a Drug, if in our discretion, such change
 can help provide cost effective, value based and/or quality services.

 If You are required to use a Designated Pharmacy Provider and you choose not to obtain your
 Prescription Drug from a Designated Pharmacy Provider, coverage will be provided at the Out-of-Network
 level. However, You may have coverage for Prescription Drugs that are provided by an In-Network
 Provider that is not a Designated Pharmacy Provider if such In-Network Provider or its intermediary has
 notified us of its agreement to execute a Designated Pharmacy Provider Agreement applicable to
 Designated Pharmacy Providers.

 You can get the list of the Prescription Drugs covered under this section by calling Member Services at
 the phone number on the back of your Identification Card or check our website at www.anthem.com.

 Therapeutic Substitution

 Therapeutic substitution is an optional program that tells you and your Doctors about alternatives to
 certain prescribed Drugs. We may contact you and your Doctor to make you aware of these choices.
 Only you and your Doctor can determine if the therapeutic substitute is right for you. For questions or
 issues about therapeutic Drug substitutes, call Member Services at the phone number on the back of your
 Identification Card.




                                                     71
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 73 of 137 PageID# 77




     Prescription Drug Benefit at a Retail or Home Delivery (Mail
                         Order) Pharmacy
 Your Plan also includes benefits for Prescription Drugs you get at a Retail or Mail Order Pharmacy. We
 use a Pharmacy Benefits Manager (PBM) to manage these benefits. The PBM has a network of Retail
 Pharmacies, a Home Delivery (Mail Order) Pharmacy, and a Specialty Pharmacy. The PBM works to
 make sure Drugs are used properly. This includes checking that Prescriptions are based on recognized
 and appropriate doses and checking for Drug interactions or pregnancy concerns.

 Please note: Benefits for Prescription Drugs, including Specialty Drugs, which are administered to you by
 a medical Provider in a medical setting (e.g., doctor’s office visit, home care visit, or outpatient Facility)
 are covered under the “Prescription Drugs Administered by a Medical Provider” benefit. Please read that
 section for important details.

 Prescription Drug Benefits
 Prescription Drug benefits may require prior authorization to determine if your Drugs should be covered.
 Your In-Network Pharmacist will be told if Prior Authorization is required and if any additional details are
 needed for us to decide benefits.

 Prior Authorization

 Prescribing Providers must obtain prior authorization in order for you to get benefits for certain Drugs. At
 times, your Provider will initiate a prior authorization on your behalf before your Pharmacy fills your
 Prescription. At other times, the Pharmacy may make you or your Provider aware that a prior
 authorization or other information is needed. In order to determine if the Prescription drug is eligible for
 coverage, we have established criteria.

 The criteria, which are called drug edits, may include requirements regarding one or more of the
 following:

     Quantity, dose, and frequency of administration,

     Specific clinical criteria including, but not limited to, requirements regarding age, test result
      requirements, and/or presence of a specific condition or disease,

     Specific Provider qualifications including, but not limited to, REMS certification (Risk, Evaluation and
      Mitigation Strategies),

     Step therapy requiring one Drug, Drug regimen, or treatment be used prior to use of another Drug,
      Drug regimen, or treatment for safety and/or cost-effectiveness when clinically similar results may be
      anticipated.

     Use of a Prescription Drug List (as described below).

 You or your Provider can get the list of the Drugs that require prior authorization by calling Member
 Services at the phone number on the back of your Identification Card or check our website at
 www.anthem.com. The list will be reviewed and updated from time to time. Including a Prescription Drug
 or related item on the list does not guarantee coverage under your Plan. Your Provider may check with
 us to verify Prescription Drug coverage, to find out which drugs are covered under this section and if any
 drug edits apply.




                                                         72
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 74 of 137 PageID# 78



 Anthem may, from time to time, waive, enhance, change or end certain prior authorization and/or offer
 alternate benefits, if in our sole discretion, such change furthers the provision of cost effective, value
 based and/or quality services.

 If prior authorization is denied you have the right to file a Grievance as outlined in the “Grievance/Appeal
 and External Review Procedures” section of this Booklet.

 Covered Prescription Drugs
 To be a Covered Service, Prescription Drugs must be approved by the Food and Drug Administration
 (FDA) and, under federal law, require a Prescription. Prescription Drugs must be prescribed by a
 licensed Provider and you must get them from a licensed Pharmacy. Controlled Substances must be
 prescribed by a licensed Provider with an active DEA license.

 Benefits are available for the following:

    Prescription Legend Drugs from either a Retail Pharmacy or the PBM’s Home Delivery Pharmacy;
    Specialty Drugs;
    Self-administered Drugs. These are Drugs that do not need administration or monitoring by a
     Provider in an office or Facility. Injectables and infused Drugs that need Provider administration
     and/or supervision are covered under the “Prescription Drugs Administered by a Medical Provider”
     benefit;
    Oral chemotherapy drugs when administration or monitoring by a Provider or in an office or Facility is
     not required.
    Self-injectable insulin and supplies and equipment used to administer insulin;
    Self-administered contraceptives, including oral contraceptive Drugs, self-injectable contraceptive
     Drugs, contraceptive patches, and contraceptive rings. Coverage is also provided for up to a 12-
     month supply of FDA-approved, self-administered Hormonal Contraceptives, when dispensed or
     furnished at one time by a Provider or pharmacist, or at a location licensed or otherwise authorized to
     dispense Drugs or supplies. Certain contraceptives are covered under the “Preventive Care” benefit.
     Please see that section for more details.
    Special food products or supplements when prescribed by a Doctor if we agree they are Medically
     Necessary.
    Flu Shots (including administration). These will be covered under the “Preventive Care” benefit.
    Immunizations (including administration) required by the “Preventive Care” benefit.
    Immunizations administered by a licensed pharmacist as allowed under law.
    Prescription Drugs that help you stop smoking or reduce your dependence on tobacco products.
     These Drugs will be covered under the “Preventive Care” benefit.
    Compound drugs when a commercially available dosage form of a Medically Necessary medication is
     not available, all the ingredients of the compound drug are FDA approved as designated in the FDA’s
     Orange Book: Approved Drug Products with Therapeutic Equivalence Evaluations, require a
     prescription to dispense, and are not essentially the same as an FDA approved product from a drug
     manufacturer. Non-FDA approved, non-proprietary, multisource ingredients that are vehicles
     essential for compound administration may be covered.
    FDA-approved smoking cessation products, including over the counter nicotine replacement
     products, when obtained with a Prescription for a Member age 18 or older. These products will be
     covered under the “Preventive Care” benefit.

 We will not deny prescription drugs (or inpatient or IV therapy drugs) used in the treatment of cancer pain
 on the basis that the dosage exceeds the recommended dosage of the pain relieving agent, if prescribed
 in compliance with established statutes pertaining to patients with intractable cancer pain.

 Benefits will not be denied for any drug prescribed, on an inpatient or outpatient basis, to treat a covered
 indication so as long as the drug has been approved by the United States Food and Drug Administration




                                                      73
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 75 of 137 PageID# 79



 for at least one indication and the drug is recognized for treatment of the covered indication in one of the
 standard reference compendia or in substantially accepted peer-reviewed medical literature.

 Additionally, benefits will not be denied for any drug, prescribed on an inpatient or outpatient basis,
 approved by the United States Food and Drug Administration for use in the treatment of cancer on the
 basis that the drug has not been approved by the United States Food and Drug Administration for the
 treatment of specific type of cancer for which the drug has been prescribed, provided the drug has been
 recognized as safe and effective for treatment of that specific type of cancer in any of the standard
 reference compendia.

 Please see “Experimental or Investigational (Experimental / Investigational)” in the “Definitions” section for
 additional information about the exception criteria and requirements for these coverage situations.

 Where You Can Get Prescription Drugs
 In-Network Pharmacy

 You can visit one of the local Retail Pharmacies in our network. Give the Pharmacy the prescription from
 your Doctor and your Identification Card and they will file your claim for you. You will need to pay any
 Copayment, Coinsurance, and/or Deductible that applies when you get the Drug. If you do not have your
 Identification Card, the Pharmacy will charge you the full retail price of the Prescription and will not be
 able to file the claim for you. You will need to ask the Pharmacy for a detailed receipt and send it to us
 with a written request for payment.

 Important Note: If we determine that you may be using Prescription Drugs in a harmful or abusive
 manner, or with harmful frequency, your selection of In-Network Pharmacies may be limited. If this
 happens, we may require you to select a single In-Network Pharmacy that will provide and coordinate all
 future pharmacy services. Benefits will only be paid if you use the single In-Network Pharmacy. We will
 contact you if we determine that use of a single In-Network Pharmacy is needed and give you options as
 to which In-Network Pharmacy you may use. If you do not select one of the In-Network Pharmacies we
 offer within 31 days, we will select a single In-Network Pharmacy for you. If you disagree with our
 decision, you may ask us to reconsider it as outlined in the “Grievance/Appeal Process” section of this
 Booklet.

 In addition, if we determine that you may be using Controlled Substance Prescription Drugs in a harmful
 or abusive manner, or with harmful frequency, your selection of In-Network Providers for Controlled
 Substance Prescriptions may be limited. If this happens, we may require you to select a single In-
 Network Provider that will provide and coordinate all Controlled Substance Prescriptions. Benefits for
 Controlled Substance Prescriptions will only be paid if you use the single In-Network Provider. We will
 contact you if we determine that use of a single In-Network Provider is needed and give you options as to
 which In-Network Provider you may use. If you do not select one of the In-Network Providers we offer
 within 31 days, we will select a single In-Network Provider for you. If you disagree with our decision, you
 may ask us to reconsider it as outlined in the “Grievance/Appeal Process” section of this Booklet.

 Maintenance Pharmacy

 You may also obtain a 90-day supply of Maintenance Medications from a Maintenance Pharmacy. A
 Maintenance Medication is a Drug you take on a regular basis to treat or control a chronic illness such as
 heart disease, high blood pressure, epilepsy, or diabetes. If you are not sure the Prescription Drug you
 are taking is a Maintenance Medication or need to determine if your Pharmacy is a Maintenance
 Pharmacy, please call Member Services at the number on the back of your Identification Card or check
 our website at www.anthem.com for more details.

 Specialty Pharmacy




                                                      74
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 76 of 137 PageID# 80



 We keep a list of Specialty Drugs that may be covered based upon clinical findings from the Pharmacy
 and Therapeutics (P&T) Process, and where appropriate, certain clinical economic reasons. This list will
 change from time to time. We may require you or your doctor to order certain Specialty Drugs from the
 PBM’s Specialty Pharmacy

 When you use the PBM’s Specialty Pharmacy, its patient care coordinator will work with you and your
 Doctor to get prior authorization and to ship your Specialty Drugs to your home or your preferred address.
 Your patient care coordinator will also tell you when it is time to refill your prescription.

 You can get the list of covered Specialty Drugs by calling Member Services at the phone number on the
 back of your Identification Card or check our website at www.anthem.com.

 Home Delivery Pharmacy

 The PBM also has a Home Delivery Pharmacy which lets you get certain Drugs by mail if you take them
 on a regular basis. You will need to contact the PBM to sign up when you first use the service. You can
 mail written prescriptions from your Doctor or have your Doctor send the prescription to the Home
 Delivery Pharmacy. Your Doctor may also call the Home Delivery Pharmacy. You will need to send in
 any Copayments, Deductible, or Coinsurance amounts that apply when you ask for a prescription or refill.

 Out-of-Network Pharmacy

 You may also use a Pharmacy that is not in our network. You will be charged the full retail price of the
 Drug and you will have to send your claim for the Drug to us. (Out-of-Network Pharmacies won’t file the
 claim for you.) You can get a claims form from us or the PBM. You must fill in the top section of the form
 and ask the Out-of-Network Pharmacy to fill in the bottom section. If the bottom section of this form
 cannot be filled out by the pharmacist, you must attach a detailed receipt to the claim form. The receipt
 must show:

    Name and address of the Out-of-Network Pharmacy;
    Patient’s name;
    Prescription number;
    Date the prescription was filled;
    Name of the Drug;
    Cost of the Drug;
    Quantity (amount) of each covered Drug or refill dispensed.

 You must pay the amount shown in the Schedule of Benefits. This is based on the Maximum Allowed
 Amount as determined by our normal or average contracted rate with network pharmacies on or near the
 date of service.

 Services of Non-Participating Pharmacies

 Notwithstanding any provision in this Booklet to the contrary, you have coverage for outpatient
 prescription drug services provided to you by an Out-of-Network pharmacy, when the Out-of-Network
 pharmacy or its intermediary has previously notified the PBM of its agreement to accept reimbursement
 for its services at rates applicable to In-Network pharmacies including any applicable copayment,
 coinsurance and/or deductible (if any) amounts as payment in full to the same extent as coverage for
 outpatient prescription drug services provided to you by an In-Network provider. Note, however, that this
 paragraph shall not apply to any pharmacy which does not execute a participating pharmacy agreement
 with the PBM or its designee within thirty days of being requested to do so in writing by the PBM, unless
 and until the pharmacy executes and delivers the agreement.




                                                     75
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 77 of 137 PageID# 81



 What You Pay for Prescription Drugs
 Tiers

 Your share of the cost for Prescription Drugs may vary based on the tier the Drug is in.

    Tier 1 Drugs have the lowest Coinsurance or Copayment. This tier contains low cost and preferred
     Drugs that may be Generic, single source Brand Drugs, Biosimilars, Interchangeable Biologic
     Products, or multi-source Brand Drugs.
    Tier 2 Drugs have a higher Coinsurance or Copayment than those in Tier 1. This tier may contain
     preferred Drugs that may be Generic, single source Brand Drugs, Biosimilars, Interchangeable
     Biologic Products or multi-source Brand Drugs.
    Tier 3 Drugs have a higher Coinsurance or Copayment than those in Tier 2. This tier may contain
     higher cost, preferred, and non-preferred Drugs that may be Generic, single source Brand Drugs,
     Biosimilars, Interchangeable Biologic Products or multi-source Brand Drugs.
    Tier 4 Drugs have a higher Coinsurance or Copayment than those in Tier 3. This tier may contain
     higher cost, preferred, and non-preferred Drugs that may be Generic, single source Brand Drugs,
     Biosimilars, Interchangeable Biologic Products or multi-source Brand Drugs.

 We assign drugs to tiers based on clinical findings from the Pharmacy and Therapeutics (P&T) Process.
 We retain the right, at our discretion, to decide coverage for doses and administration (i.e., oral, injection,
 topical, or inhaled). We may cover one form of administration instead of another, or put other forms of
 administration in a different tier. We will provide at least 30 day prior written notice of any modification to
 a formulary that results in the movement of a Prescription Drug to a tier with higher cost-sharing
 requirements.

 Note: We and/or our designated pharmacy benefits manager may receive discounts, rebates, or other
 funds from drug manufacturers, wholesalers, distributors, and/or similar vendors, which may be related to
 certain drug purchases under this Plan. These amounts will be retained by us. They will not be applied to
 your Deductible, if any, or taken into account in determining your Copayments or Coinsurance.

 Prescription Drug List

 We also have an Anthem Prescription Drug List, (a formulary), which is a list of FDA-approved Drugs that
 have been reviewed and recommended for use based on their quality and cost effectiveness. Benefits
 may not be covered for certain Drugs if they are not on the Prescription Drug List.

 The Drug List is developed by us based upon clinical findings, and where proper, the cost of the Drug
 relative to other Drugs in its therapeutic class or used to treat the same or similar condition. It is also
 based on the availability of over the counter medicines, Generic Drugs, the use of one Drug over another
 by our Members, and where proper, certain clinical economic reasons.

 We retain the right, at our discretion, to decide coverage for doses and administration methods (i.e., oral,
 injection, topical, or inhaled) and may cover one form of administration instead of another as Medically
 Necessary.

 You may request a copy of the covered Prescription Drug list by calling the Member Services telephone
 number on the back of your Identification Card, visiting our website at www.anthem.com, or by viewing
 www.anthem.com/VASelectdrugtier4. The covered Prescription Drug list is subject to periodic review and
 amendment. Inclusion of a Drug or related item on the covered Prescription Drug list is not a guarantee
 of coverage.




                                                       76
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 78 of 137 PageID# 82



 If you or your Doctor believes you need a Prescription Drug that is not on the Prescription Drug List,
 please have your Doctor or pharmacist get in touch with us. We will act upon such requests within one
 business day of receipt of the request. We will cover the other Prescription Drug only if we agree that it is
 Medically Necessary and appropriate over the other Drugs that are on the List. We will make a coverage
 decision within 72 hours of receiving your request. If we approve the coverage of the Drug, coverage of
 the Drug will be provided for the duration of your prescription, including refills. If we deny coverage of the
 Drug, you have the right to request an external review by an Independent Review Organization (IRO).
 The IRO will make a coverage decision within 72 hours of receiving your request. If the IRO approves the
 coverage of the Drug, coverage of the Drug will be provided for the duration of your prescription, including
 refills.

 You or your Doctor may also submit a request for a Prescription Drug that is not on the Prescription Drug
 List based on exigent circumstances. Exigent circumstances exist if you are suffering from a health
 condition that may seriously jeopardize your life, health, or ability to regain maximum function, or if you
 are undergoing a current course of treatment using a drug not covered by the Plan. We will make a
 coverage decision within 24 hours of receiving your request. If we approve the coverage of the Drug,
 coverage of the Drug will be provided for the duration of the exigency. If we deny coverage of the Drug,
 you have the right to request an external review by an IRO. The IRO will make a coverage decision
 within 24 hours of receiving your request. If the IRO approves the coverage of the Drug, coverage of the
 Drug will be provided for the duration of the exigency.

 Coverage of a Drug approved as a result of your request or your Doctor’s request for an exception will
 only be provided if you are a Member enrolled under the Plan.

 Additional Features of Your Prescription Drug Pharmacy Benefit

 Day Supply and Refill Limits

 Certain day supply limits apply to Prescription Drugs as listed in the “Schedule of Benefits.” In most
 cases, you must use a certain amount of your prescription before it can be refilled. In some cases we
 may let you get an early refill. For example, we may let you refill your prescription early if it is decided
 that you need a larger dose. We will work with the Pharmacy to decide when this should happen.

 If you are going on vacation and you need more than the day supply allowed, you should ask your
 pharmacist to call our PBM and ask for an override for one early refill. If you need more than one early
 refill, please call Member Services at the number on the back of your Identification Card.

 Half-Tablet Program

 The Half-Tablet Program lets you pay a reduced Copayment on selected “once daily dosage” Drugs on
 our approved list. The program lets you get a 30-day supply (15 tablets) of the higher strength Drug
 when the Doctor tells you to take a “½ tablet daily.” The Half-Tablet Program is strictly voluntary and you
 should talk to your Doctor about the choice when it is available. To get a list of the Drugs in the program
 call the number on the back of your Identification Card.

 Therapeutic Substitution

 Therapeutic substitution is an optional program that tells you and your Doctors about alternatives to
 certain prescribed Drugs. We may contact you and your Doctor to make you aware of these choices.
 Only you and your Doctor can determine if the therapeutic substitute is right for you. For questions or
 issues about therapeutic Drug substitutes, call Member Services at the phone number on the back of your
 Identification Card.




                                                       77
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 79 of 137 PageID# 83




 Split Fill Dispensing Program

 The split fill dispensing program is designed to prevent and/or minimize wasted Prescription Drugs if your
 Prescription Drugs or dose changes between fills, by allowing only a portion of your prescription to be
 filled at the Specialty Pharmacy. This program also saves you out of pocket expenses. The Prescription
 Drugs that are included under this program have been identified as requiring more frequent follow up to
 monitor response to treatment and potential reactions or side-effects. You can access the list of these
 Prescription Drugs by calling the toll-free number on your member ID card or log on to the website at
 www.anthem.com.

 Special Programs

 Except when prohibited by federal regulations (such as HSA rules), from time to time we may offer
 programs to support the use of more cost-effective or clinically effective Prescription Drugs including
 Generic Drugs, Home Delivery Drugs, over the counter Drugs or preferred products. Such programs may
 reduce or waive Copayments or Coinsurance for a limited time.




                                                     78
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 80 of 137 PageID# 84




                                       What’s Not Covered
 In this section you will find a review of items that are not covered by your Plan. Excluded items will not be
 covered even if the service, supply, or equipment is Medically Necessary. This section is only meant to be
 an aid to point out certain items that may be misunderstood as Covered Services. This section is not
 meant to be a complete list of all the items that are excluded by your Plan.

 We will have the right to make the final decision about whether services or supplies are Medically
 Necessary and if they will be covered by your Plan.

 1) Acts of War, Disasters, or Nuclear Accidents In the event of a major disaster, epidemic, war, or
    other event beyond our control, we will make a good faith effort to give you Covered Services. We will
    not be responsible for any delay or failure to give services due to lack of available Facilities or staff.
     Benefits will not be given for any illness or injury that is a result of war, service in the armed forces, a
     nuclear explosion, nuclear accident, release of nuclear energy, a riot, or civil disobedience.
 2) Administrative Charges
     a) Charges to complete claim forms,
     b) Charges to get medical records or reports,
     c) Membership, administrative, or access fees charged by Doctors or other Providers. Examples
        include, but are not limited to, fees for educational brochures or calling you to give you test
        results.
 3) Alternative / Complementary Medicine Services or supplies for alternative or complementary
    medicine. This includes, but is not limited to:
     a)   Acupuncture,
     b)   Holistic medicine,
     c)   Homeopathic medicine,
     d)   Hypnosis,
     e)   Aroma therapy,
     f)   Massage and massage therapy,
     g)   Reiki therapy,
     h)   Herbal, vitamin or dietary products or therapies,
     i)   Naturopathy,
     j)   Thermography,
     k)   Orthomolecular therapy,
     l)   Contact reflex analysis,
     m)   Bioenergial synchronization technique (BEST),
     n)   Iridology-study of the iris,
     o)   Auditory integration therapy (AIT),
     p)   Colonic irrigation,
     q)   Magnetic innervation therapy,
     r)   Electromagnetic therapy,
     s)   Neurofeedback / Biofeedback.
 4) Applied Behavioral Treatment (including, but not limited to, Applied Behavior Analysis and Intensive
    Behavior Interventions) unless otherwise required by law.
 5) Before Effective Date or After Termination Date Charges for care you get before your Effective
    Date or after your coverage ends, except as written in this Plan.


                                                        79
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 81 of 137 PageID# 85



 6) Certain Providers Services you get from Providers that are not licensed by law to provide Covered
    Services as defined in this Booklet. Examples include, but are not limited to, masseurs or masseuses
    (massage therapists), physical therapist technicians, and athletic trainers.
 7) Charges Over the Maximum Allowed Amount Charges over the Maximum Allowed Amount for
    Covered Services.
 8) Charges Not Supported by Medical Records Charges for services not described in your medical
    records.
 9) Clinically-Equivalent Alternatives Certain Prescription Drugs may not be covered if you could use a
    clinically equivalent Drug, unless required by law. “Clinically equivalent” means Drugs that for most
    Members, will give you similar results for a disease or condition. If you have questions about whether
    a certain Drug is covered and which Drugs fall into this group, please call the number on the back of
    your Identification Card, or visit our website at www.anthem.com.
     If you or your Doctor believes you need to use a different Prescription Drug, please have your Doctor
     or pharmacist get in touch with us. We will cover the other Prescription Drug only if we agree that it is
     Medically Necessary and appropriate over the clinically equivalent Drug. We will review benefits for
     the Prescription Drug from time to time to make sure the Drug is still Medically Necessary.
 10) Complications of/or Services Related to Non-Covered Services Services, supplies, or treatment
     related to or, for problems directly related to a service that is not covered by this Plan. Directly related
     means that the care took place as a direct result of the non-Covered Service and would not have
     taken place without the non-Covered Service.
 11) Cosmetic Services Treatments, services, Prescription Drugs, equipment, or supplies given for
     cosmetic services. Cosmetic services are meant to preserve, change, or improve how you look or
     are given for social reasons. No benefits are available for surgery or treatments to change the texture
     or look of your skin or to change the size, shape or look of facial or body features (such as your nose,
     eyes, ears, cheeks, chin, chest or breasts).
     This Exclusion does not apply to:
     a) Surgery or procedures to correct deformity caused by disease, trauma, or previous therapeutic
        process.
     b) Surgery or procedures to correct congenital abnormalities that cause Functional Impairment.
     c) Surgery or procedures on newborn children to correct congenital abnormalities
 12) Court Ordered Testing Court ordered testing or care unless Medically Necessary.
 13) Custodial Care Custodial Care, convalescent care or rest cures. This Exclusion does not apply to
     Hospice services.
 14) Delivery Charges Charges for delivery of Prescription Drugs.
 15) Dental Services
     a) Dental care for Members age 19 or older, unless covered by the medical benefits of this plan.
     b) Dental services or health care services not specifically listed as covered in this Booklet (including
        any hospital charges, prescription drug charges and dental services or supplies that do not have
        an American Dental Association Procedure Code, unless covered by the medical benefits of this
        plan).
     c) Services of anesthesiologists, unless required by law.
     d) Anesthesia services (such as intravenous and non-intravenous conscious sedation, analgesia,
        and general anesthesia) are not covered when given separate from complex surgical services,
        except as required by law.




                                                       80
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 82 of 137 PageID# 86



    e) Dental services, appliances or restorations that are necessary to alter, restore or maintain
       occlusion. Includes increasing vertical dimension, replacing or stabilizing tooth structure lost by
       attrition, realignment of teeth, and gnathologic recordings.
    f)   Dental services provided solely for the purpose of improving the appearance of your teeth when
         your tooth structure and function are satisfactory and no pathologic conditions (such as cavities)
         exist.
    g) Case presentations.
    h) Athletic mouth guards.
    i)   Enamel microabrasion and odontoplasty.
    j)   Retreatment or additional treatment necessary to correct or relieve the results of treatment
         previously covered under the Plan. The exception to this Exclusion for root canal retreatment as
         described in “Endodontic Therapy” in the “What’s Covered” section.
    k) Bacteriologic tests for determination of periodontal disease or pathologic agents, unless covered
       by the medical benefits of this Plan.
    l)   The controlled release of therapeutic agents or biologic modifiers used to aid in soft tissue and
         osseous tissue regeneration.
    m) Collection of oral cytology sample via scraping of the oral mucosa, unless covered by the medical
       benefits of this Plan.
    n) Separate services billed when they are an inherent component of another covered service.
    o) Services for the replacement of an existing partial denture with a bridge, unless the partial
       denture cannot satisfactorily restore the case.
    p) Incomplete services where the final permanent appliance (denture, partial, bridge) or restoration
       (crown, filling) has not been placed..
    q) Additional, elective or enhanced prosthodontic procedures including but not limited to, connector
       bar(s), stress breakers and precision attachments.
    r)   Placement or removal of sedative filling, base or liner used under a restoration that is billed
         separately from a restoration procedure (such as a filling).
    s) Pulp vitality tests.
    t)   Adjunctive diagnostic tests.
    u) Incomplete root canals.
    v) Cone beam images.
    w) Anatomical crown exposure.
    x) Temporary anchorage devices.
    y) Sinus augmentation.
    z) Oral hygiene instructions.
    aa) Removal of pulpal debridement, pulp cap, post, pins, resorbable or non-resorbable filling
        materials and the procedures used to prepare and place materials in the canals (tooth roots).
    bb) Root canal obstruction, internal root repair of perforation defects, incomplete endodontic
        treatment and bleaching of discolored teeth.
    cc) For dental services received prior to the effective date of this Plan or received after the coverage
        under this Plan has ended.
    dd) Dental services given by someone other than a licensed provider (dentist or physician) or their
        employees.


                                                      81
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 83 of 137 PageID# 87



     ee) Implant services, including maintenance or repair to an implant or implant abutment.
     ff) Dental services for which you would have no legal obligation to pay in the absence of this or like
         coverage.
     gg) For any condition, disease, defect, ailment or injury arising out of and in the course of
         employment if benefits are available under the Workers’ Compensation Act or any similar law.
         This exclusion applies if a member receives the benefits in whole or in part. This exclusion also
         applies whether or not the member claims the benefits or compensation. It also applies whether
         or not the member recovers from any third party.
 16) Drugs Contrary to Approved Medical and Professional Standards Drugs given to you or
     prescribed in a way that is against approved medical and professional standards of practice.
 17) Drugs Over Quantity or Age Limits Drugs which are over any quantity or age limits set by the Plan
     or us.
 18) Drugs Over the Quantity Prescribed or Refills After One Year Drugs in amounts over the quantity
     prescribed, or for any refill given more than one year after the date of the original Prescription Order.
 19) Drugs Prescribed by Providers Lacking Qualifications/Registrations/Certifications Prescription
     Drugs prescribed by a Provider that does not have the necessary qualifications, registrations, and/or
     certifications, as determined by Anthem.
 20) Drugs That Do Not Need a Prescription Drugs that do not need a prescription by federal law
     (including Drugs that need a prescription by state law, but not by federal law), except for injectable
     insulin.
 21) Educational Services Services or supplies for teaching, vocational, or self-training purposes, except
     as listed in this Booklet.
 22) Experimental or Investigational Services Services or supplies that we find are Experimental /
     Investigational. This also applies to services related to Experimental / Investigational services,
     whether you get them before, during, or after you get the Experimental / Investigational service or
     supply.
     The fact that a service or supply is the only available treatment will not make it Covered Service if we
     conclude it is Experimental / Investigational.
     Please see the “Clinical Trials” section of “What’s Covered” for details about coverage for services
     given to you as a participant in an approved clinical trial if the services are Covered Services under
     this Plan. Please also read the “Experimental or Investigational” definition in the “Definitions” section
     at the end of this Booklet for the criteria used in deciding whether a service is Experimental or
     Investigational.
 23) Eyeglasses and Contact Lenses Eyeglasses and contact lenses to correct your eyesight unless
     listed as covered in this Booklet. This Exclusion does not apply to lenses needed after a covered eye
     surgery or accidental injury.
 24) Eye Exercises Orthoptics and vision therapy.
 25) Eye Surgery Eye surgery to fix errors of refraction, such as near-sightedness. This includes, but is
     not limited to, LASIK, radial keratotomy or keratomileusis, and excimer laser refractive keratectomy.
 26) Family Members Services prescribed, ordered, referred by or given by a member of your immediate
     family, including your spouse, child, brother, sister, parent, in-law, or self.
 27) Foot Care Routine foot care unless Medically Necessary. This Exclusion applies to cutting or
     removing corns and calluses; trimming nails; cleaning and preventive foot care, including but not
     limited to:
     a) Cleaning and soaking the feet.
     b) Applying skin creams to care for skin tone.



                                                      82
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 84 of 137 PageID# 88



     c) Other services that are given when there is not an illness, injury or symptom involving the foot.
     This Exclusion does not apply to the treatment of corns, calluses, and care of toenails for patients
     with diabetes or vascular disease.
 28) Foot Orthotics Foot orthotics, orthopedic shoes or footwear or support items unless used for a
     systemic illness affecting the lower limbs, such as severe diabetes.
 29) Foot Surgery Surgical treatment of flat feet; subluxation of the foot; weak, strained, unstable feet;
     tarsalgia; metatarsalgia; hyperkeratoses.
 30) Free Care Services you would not have to pay for if you didn’t have this Plan. This includes, but is not
     limited to government programs, services during a jail or prison sentence, services you get from
     Workers Compensation, and services from free clinics.
     If Workers’ Compensation benefits are not available to you, this Exclusion does not apply. This
     Exclusion will apply if you get the benefits in whole or in part. This Exclusion also applies whether or
     not you claim the benefits or compensation, and whether or not you get payments from any third
     party.
 31) Gene Therapy Gene therapy as well as any Drugs, procedures, health care services related to it that
     introduce or is related to the introduction of genetic material into a person intended to replace or
     correct faulty or missing genetic material.
 32) Health Club Memberships and Fitness Services Health club memberships, workout equipment,
     charges from a physical fitness or personal trainer, or any other charges for activities, equipment, or
     facilities used for physical fitness, even if ordered by a Doctor. This Exclusion also applies to health
     spas.
 33) Hearing Aids Hearing aids or exams to prescribe or fit hearing aids, unless listed as covered in this
     Booklet. This Exclusion does not apply to cochlear implants.
 34) Home Care
     a) Services given by registered nurses and other health workers who are not employees of or
        working under an approved arrangement with a Home Health Care Provider.
     b) Food, housing, homemaker services and home delivered meals. The exception to this Exclusion
        is homemaker services as described under “Hospice Care” in the “What’s Covered” section.
 35) Infertility Treatment Treatment related to infertility, except as outlined in the “Maternity and
     Reproductive Health” sub-section in the “What’s Covered” section of this booklet.
 36) Lost or Stolen Drugs Refills of lost or stolen Drugs.
 37) Maintenance Therapy Rehabilitative treatment given when no further gains are clear or likely to
     occur. Maintenance therapy includes care that helps you keep your current level of function and
     prevents loss of that function, but does not result in any change for the better. This Exclusion does
     not apply to habilitative services.
 38) Medical Equipment, Devices, and Supplies
     a) Replacement or repair of purchased or rental equipment because of misuse, abuse, or loss/theft.
     b) Surgical supports, corsets, or articles of clothing unless needed to recover from surgery or injury.
     c) Non-Medically Necessary enhancements to standard equipment and devices.
     d) Supplies, equipment and appliances that include comfort, luxury, or convenience items or
        features that exceed what is Medically Necessary in your situation. Reimbursement will be based
        on the Maximum Allowable Amount for a standard item that is a Covered Service, serves the
        same purpose, and is Medically Necessary. Any expense that exceeds the Maximum Allowable
        Amount for the standard item which is a Covered Service is your responsibility.




                                                      83
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 85 of 137 PageID# 89



 39) Medicare For which benefits are payable under Medicare Parts A and/or B or would have been
     payable if you had applied for Parts A and/or B when you became eligible due to age, except as listed
     in this Booklet or as required by federal law, as described in the section titled “Medicare” in “General
     Provisions.” If you do not enroll in Medicare Part B when you become eligible due to age, we will
     calculate benefits as if you had enrolled. You should sign up for Medicare Part B as soon as possible
     to avoid large out of pocket costs.
 40) Missed or Cancelled Appointments Charges for missed or cancelled appointments.
 41) Non-Medically Necessary Services Services we conclude are not Medically Necessary. This
     includes services that do not meet our medical policy, clinical coverage, or benefit policy guidelines.
 42) Nutritional or Dietary Supplements Nutritional and/or dietary supplements, except as described in
     this Booklet or that we must cover by law. This Exclusion includes, but is not limited to, nutritional
     formulas and dietary supplements that you can buy over the counter and those you can get without a
     written Prescription or from a licensed pharmacist.
 43) Off label use Off label use, unless we must cover it by law or if we approve it.
 44) Oral Surgery Extraction of teeth, surgery for impacted teeth and other oral surgeries to treat the teeth
     or bones and gums directly supporting the teeth, except as listed in this Booklet.
 45) Personal Care and Convenience
     a) Items for personal comfort, convenience, protection, cleanliness such as air conditioners,
        humidifiers, water purifiers, sports helmets, raised toilet seats, and shower chairs,
     b) First aid supplies and other items kept in the home for general use (bandages, cotton-tipped
        applicators, thermometers, petroleum jelly, tape, non-sterile gloves, heating pads),
     c) Home workout or therapy equipment, including treadmills and home gyms,
     d) Pools, whirlpools, spas, or hydrotherapy equipment.
     e) Hypo-allergenic pillows, mattresses, or waterbeds,
     f)   Residential, auto, or place of business structural changes (ramps, lifts, elevator chairs,
          escalators, elevators, stair glides, emergency alert equipment, handrails).
 46) Private Duty Nursing Private Duty Nursing Services, unless listed as covered in this Booklet. Your
     coverage does not include benefits for private duty nursing in the inpatient setting.
 47) Prosthetics Prosthetics for sports or cosmetic purposes. This includes wigs and scalp hair
     prosthetics. The exception to this Exclusion is wigs needed after cancer treatment, as described in
     the “Prosthetics” portion of “Durable Medical Equipment and Medical Devices, Orthotics, Prosthetics,
     and Medical and Surgical Supplies” in the “What’s Covered” section.
 48) Residential accommodations Residential accommodations to treat medical or behavioral health
     conditions, except when provided in a Hospital, Hospice, Skilled Nursing Facility, or Residential
     Treatment Center. This Exclusion includes procedures, equipment, services, supplies or charges for
     the following:
     a) Domiciliary care provided in a residential institution, treatment center, halfway house, or school
        because a Member’s own home arrangements are not available or are unsuitable, and consisting
        chiefly of room and board, even if therapy is included.
     b) Care provided or billed by a hotel, health resort, convalescent home, rest home, nursing home or
        other extended care facility home for the aged, infirmary, school infirmary, institution providing
        education in special environments, supervised living or halfway house, or any similar facility or
        institution.
     c) Services or care provided or billed by a school, Custodial Care center for the developmentally
        disabled, or outward bound programs, even if psychotherapy is included.
     d) Wilderness camps.



                                                       84
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 86 of 137 PageID# 90



 49) Routine Physicals and Immunizations Physical exams and immunizations required for travel,
     enrollment in any insurance program, as a condition of employment, for licensing, sports programs, or
     for other purposes, which are not required by law under the “Preventive Care” benefit.
 50) Sexual Dysfunction Services or supplies for male or female sexual problems.
 51) Stand-By Charges Stand-by charges of a Doctor or other Provider.
 52) Sterilization Services to reverse elective sterilization.
 53) Surrogate Mother Services Services or supplies for a person not covered under this Plan for a
     surrogate pregnancy (including, but not limited to, the bearing of a child by another woman for an
     infertile couple).
 54) Telemedicine Non-interactive Telemedicine Services, such as audio-only telephone conversations,
     electronic mail message, fax transmissions or online questionnaire.
 55) Temporomandibular Joint Treatment Fixed or removable appliances which move or reposition the
     teeth, fillings, or prosthetics (crowns, bridges, dentures).
 56) Travel Costs Mileage, lodging, meals, and other Member-related travel costs except as described in
     this Plan.
 57) Vein Treatment Treatment of varicose veins or telangiectatic dermal veins (spider veins) by any
     method (including sclerotherapy or other surgeries) for cosmetic purposes.
 58) Vision Services
     a) Eyeglass lenses, frames, or contact lenses for Members age 19 and older, unless listed as
        covered in this Booklet.
     b) Safety glasses and accompanying frames.
     c) For two pairs of glasses in lieu of bifocals.
     d) Plano lenses (lenses that have no refractive power).
     e) Lost or broken lenses or frames, unless the Member has reached their normal interval for service
        when seeking replacements.
     f)   Vision services not listed as covered in this Booklet.
     g) Cosmetic lenses or options, such as special lens coatings or non-prescription lenses, unless
        specifically listed in this Booklet.
     h) Blended lenses.
     i)   Oversize lenses.
     j)   Sunglasses and accompanying frames.
     k) For services or supplies combined with any other offer, coupon or in-store advertisement, or for
        certain brands of frames where the manufacturer does not allow discounts.
     l)   For vision services for pediatric members, no benefits are available for frames or contact lenses
          not on the Anthem formulary.
     m) Services and materials not meeting accepted standards of optometric practice or services that
        are not performed by a licenses provider.
 59) Waived Cost-Shares Out-of-Network For any service for which you are responsible under the terms
     of this Plan to pay a Copayment, Coinsurance or Deductible, and the Copayment, Coinsurance or
     Deductible is waived by an Out-of-Network Provider.
 60) Weight Loss Programs Programs, whether or not under medical supervision, unless listed as
     covered in this Booklet.




                                                        85
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 87 of 137 PageID# 91



      This Exclusion includes, but is not limited to, commercial weight loss programs (Weight Watchers,
     Jenny Craig, LA Weight Loss) and fasting programs.
 61) Weight Loss Surgery Bariatric surgery. This includes but is not limited to Roux-en-Y (RNY),
     Laparoscopic gastric bypass surgery or other gastric bypass surgery (surgeries lower stomach
     capacity and divert partly digested food from the duodenum to the jejunum, the section of the small
     intestine extending from the duodenum), or Gastroplasty, (surgeries that reduce stomach size), or
     gastric banding procedures.

 What’s Not Covered Under Your Prescription Drug Retail or Home Delivery (Mail
 Order) Pharmacy Benefit
 In addition to the above Exclusions, certain items are not covered under the Prescription Drug Retail or
 Home Delivery (Mail Order) Pharmacy benefit:

 1. Administration Charges Charges for the administration of any Drug except for covered
    immunizations as approved by us or the PBM.
 2. Charges Not Supported by Medical Records Charges for pharmacy services not related to
    conditions, diagnoses, and/or recommended medications described in your medical records.
 3. Compound Drugs Compound Drugs unless all of the ingredients are FDA-approved as designated
    in the FDA’s Orange Book: Approved Drug Products with Therapeutic Equivalence Evaluations,
    require a prescription to dispense, and the compound medication is not essentially the same as an
    FDA-approved product from a drug manufacturer. Exceptions to non-FDA approved compound
    ingredients may include multi-source, non-proprietary vehicles and/or pharmaceutical adjuvants.
 4. Contrary to Approved Medical and Professional Standards Drugs given to you or prescribed in a
    way that is against approved medical and professional standards of practice.
 5. Delivery Charges Charges for delivery of Prescription Drugs.
 6. Drugs Given at the Provider’s Office / Facility Drugs you take at the time and place where you are
    given them or where the Prescription Order is issued. This includes samples given by a Doctor. This
    Exclusion does not apply to Drugs used with a diagnostic service, Drugs given during chemotherapy
    in the office as described in the “Prescription Drugs Administered by a Medical Provider” section or
    Drugs covered under the “Medical and Surgical Supplies” benefit – they are Covered Services.
 7. Drugs Not on the Anthem Prescription Drug List (a formulary) You can get a copy of the list by
    calling us or visiting our website at www.anthem.com. If you or your Doctor believes you need a
    certain Prescription Drug not on the list, please refer to “Prescription Drug List” in the “Prescription
    Drug Benefit at a Retail or Home Delivery (Mail Order) Pharmacy” for details on requesting an
    exception.
 8. Drugs Over Quantity or Age Limits Drugs which are over any quantity or age limits set by the Plan
    or us.
 9. Drugs Over the Quantity Prescribed or Refills After One Year Drugs in amounts over the quantity
    prescribed, or for any refill given more than one year after the date of the original Prescription Order.
 10. Drugs Prescribed by Providers Lacking Qualifications/Registrations/Certifications Prescription
     Drugs prescribed by a Provider that does not have the necessary qualifications, registrations and/or
     certifications, as determined by Anthem.
 11. Drugs That Do Not Need a Prescription Drugs that do not need a prescription by federal law
     (including Drugs that need a prescription by state law, but not by federal law), except for injectable
     insulin.
     This Exclusion does not apply to over-the-counter drugs that we must cover under federal law when
     recommended by the U.S. Preventive Services Task Force and prescribed by a physician.




                                                      86
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 88 of 137 PageID# 92



 12. Family Members Services prescribed, ordered, referred by or given by a member of your immediate
     family, including your spouse, child, brother, sister, parent, in-law, or self.
 13. Gene Therapy Gene therapy as well as any Drugs, procedures, health care services related to it that
     introduce or is related to the introduction of genetic material into a person intended to replace or
     correct faulty or missing genetic material.
 14. Infertility Drugs Drugs used in assisted reproductive technology procedures to achieve conception
     (e.g., IVF, ZIFT, GIFT.)
 15. Items Covered as Durable Medical Equipment (DME) Therapeutic DME, devices and supplies
     except peak flow meters, spacers, and blood glucose monitors. Items not covered under the
     “Prescription Drug Benefit at a Retail or Home Delivery (Mail Order) Pharmacy” benefit may be
     covered under the “Durable Medical Equipment and Medical Devices” benefit. Please see that
     section for details.
 16. Items Covered Under the “Allergy Services” Benefit Allergy desensitization products or allergy
     serum. While not covered under the “Prescription Drug Benefit at a Retail or Home Delivery (Mail
     Order) Pharmacy” benefit, these items may be covered under the “Allergy Services” benefit. Please
     see that section for details.
 17. Lost or Stolen Drugs Refills of lost or stolen Drugs.
 18. Mail Order Providers other than the PBM’s Home Delivery Mail Order Provider Prescription
     Drugs dispensed by any Mail Order Provider other than the PBM’s Home Delivery Mail Order
     Provider, unless we must cover them by law.
 19. Non-approved Drugs Drugs not approved by the FDA.
 20. Non-Medically Necessary Services Services we conclude are not Medically Necessary. This
     includes services that do not meet our medical policy, clinical coverage, or benefit policy guidelines.
 21. Nutritional or Dietary Supplements Nutritional and/or dietary supplements, except as described in
     this Booklet or that we must cover by law. This Exclusion includes, but is not limited to, nutritional
     formulas and dietary supplements that you can buy over the counter and those you can get without a
     written Prescription or from a licensed pharmacist.
 22. Off label use Off label use, unless we must cover the use by law or if we, or the PBM, approve it.
     The exception to this Exclusion is described in “Covered Prescription Drugs” in the “Prescription Drug
     Benefit at a Retail or Home Delivery (Mail Order) Pharmacy” section.
 23. Onychomycosis Drugs Drugs for Onychomycosis (toenail fungus) except when we allow it to treat
     Members who are immune-compromised or diabetic.
 24. Over-the-Counter Items Drugs, devices and products permitted to be dispensed without a
     prescription and available over the counter.
     This Exclusion does not apply to over-the-counter products that we must cover as a “Preventive
     Care” benefit under federal law with a Prescription.
 25. Sexual Dysfunction Drugs Drugs to treat sexual or erectile problems.
 26. Syringes Hypodermic syringes except when given for use with insulin and other covered self
     injectable Drugs and medicine.
 27. Weight Loss Drugs Any Drug mainly used for weight loss.




                                                      87
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 89 of 137 PageID# 93




                                        Claims Payment
 This section describes how we reimburse claims and what information is needed when you submit a
 claim. When you receive care from an In-Network Provider, you do not need to file a claim because the
 In-Network Provider will do this for you. If you receive care from an Out-of-Network Provider, you will
 need to make sure a claim is filed. Many Out-of-Network Hospitals, Doctors and other Providers will file
 your claim for you, although they are not required to do so. If you file the claim, use a claim form as
 described later in this section.

 Maximum Allowed Amount
 General
 This section describes how we determine the amount of reimbursement for Covered Services.
 Reimbursement for services rendered by In-Network and Out-of-Network Providers is based on this
 Booklet’s Maximum Allowed Amount for the Covered Service that you receive. Please see “Inter-Plan
 Arrangements” later in this section for additional information.

 The Maximum Allowed Amount for this Booklet is the maximum amount of reimbursement we will allow
 for services and supplies:

    That meet our definition of Covered Services, to the extent such services and supplies are covered
     under your Booklet and are not excluded;
    That are Medically Necessary; and
    That are provided in accordance with all applicable preauthorization, utilization management or other
     requirements set forth in your Booklet.

 You will be required to pay a portion of the Maximum Allowed Amount to the extent you have not met
 your Deductible or have a Copayment or Coinsurance. In addition, when you receive Covered Services
 from an Out-of-Network Provider, you may be responsible for paying any difference between the
 Maximum Allowed Amount and the Provider’s actual charges. This amount can be significant.

 When you receive Covered Services from Provider, we will, to the extent applicable, apply claim
 processing rules to the claim submitted for those Covered Services. These rules evaluate the claim
 information and, among other things, determine the accuracy and appropriateness of the procedure and
 diagnosis codes included in the claim. Applying these rules may affect our determination of the Maximum
 Allowed Amount. Our application of these rules does not mean that the Covered Services you received
 were not Medically Necessary. It means we have determined that the claim was submitted inconsistent
 with procedure coding rules and/or reimbursement policies. For example, your Provider may have
 submitted the claim using several procedure codes when there is a single procedure code that includes
 all of the procedures that were performed. When this occurs, the Maximum Allowed Amount will be
 based on the single procedure code rather than a separate Maximum Allowed Amount for each billed
 code.

 Likewise, when multiple procedures are performed on the same day by the same Doctor or other
 healthcare professional, we may reduce the Maximum Allowed Amounts for those secondary and
 subsequent procedures because reimbursement at 100% of the Maximum Allowed Amount for those
 procedures would represent duplicative payment for components of the primary procedure that may be
 considered incidental or inclusive.

 “Per diem amount” means an all inclusive fixed payment amount for each day of admission in an inpatient
 facility.




                                                    88
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 90 of 137 PageID# 94



 Provider Network Status

 The Maximum Allowed Amount may vary depending upon whether the Provider is an In-Network Provider
 or an Out-of-Network Provider.

 An In-Network Provider is a Provider who is in the managed network for this specific product or in a
 special Center of Excellence/or other closely managed specialty network, or who has a participation
 contract with us. For Covered Services performed by an In-Network Provider, the Maximum Allowed
 Amount for this Booklet is the rate the Provider has agreed with us to accept as reimbursement for the
 Covered Services. Because In-Network Providers have agreed to accept the Maximum Allowed Amount
 as payment in full for those Covered Services, they should not send you a bill or collect for amounts
 above the Maximum Allowed Amount. However, you may receive a bill or be asked to pay all or a portion
 of the Maximum Allowed Amount to the extent you have not met your Deductible or have a Copayment or
 Coinsurance. Please call Member Services for help in finding an In-Network Provider or visit
 www.anthem.com.

 Providers who have not signed any contract with us and are not in any of our networks are Out-of-
 Network Providers, subject to Blue Cross Blue Shield Association rules governing claims filed by certain
 ancillary providers.

 For Covered Services you receive from an Out-of-Network Provider, the Maximum Allowed Amount for
 this Booklet will be one of the following as determined by us:

 1.      An amount based on our non-participating Provider fee schedule/rate, which we have established
         in our discretion, and which we reserve the right to modify from time to time, after considering one
         or more of the following: the statewide average reimbursement amounts that Anthem previously
         has paid for similar claims in the Commonwealth of Virginia, reimbursement amounts accepted by
         like/similar Providers contracted with Anthem, reimbursement rates accepted by Providers under
         the last network contract in effect with Anthem, reimbursement amounts paid by the Centers for
         Medicare and Medicaid Services for the same services or supplies, and other industry cost,
         reimbursement and utilization data; or

 2.      An amount based on reimbursement or cost information from the Centers for Medicare and
         Medicaid Services (“CMS”). When basing the Maximum Allowed amount upon the level and/or
         method of reimbursement used by CMS, Anthem will update such information, no less than
         annually; or

 3.      An amount based on information provided by a third party vendor, which may reflect one or more
         of the following factors: (1) the complexity or severity of treatment; (2) level of skill and
         experience required for the treatment; or (3) comparable Providers’ fees and costs to deliver care,
         or

 4.      An amount negotiated by us or a third party vendor which has been agreed to by the Provider.
         This may include rates for services coordinated through case management, or

 5.      An amount based on or derived from the total charges billed by the Out-of-Network Provider.

 A per diem amount may be used in calculating the Maximum Allowed Amount for Inpatient facility
 services. When calculating these amounts, the charges for non Covered Services are subtracted from
 the per diem amount.

 Providers who are not contracted for this product, but are contracted for other products with us
 are also considered Out-of-Network. For this Booklet, the Maximum Allowed Amount for services
 from these Providers will be one of the five methods shown above unless the contract between us
 and that Provider specifies a different amount.




                                                     89
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 91 of 137 PageID# 95



 For Covered Services rendered outside Anthem’s Service Area by Out-of-Network Providers, claims may
 be priced using the local Blue Cross Blue Shield plan’s non-participating provider fee schedule / rate or
 the pricing arrangements required by applicable state or federal law. In certain situations, the Maximum
 Allowed Amount for out of area claims may be based on billed charges, the pricing we would use if the healthcare
 services had been obtained within the Anthem’s Service Area, or a special negotiated price.

 Unlike In-Network Providers, Out-of-Network Providers may send you a bill and collect for the amount of
 the Provider’s charge that exceeds our Maximum Allowed Amount. You are responsible for paying the
 difference between the Maximum Allowed Amount and the amount the Provider charges. This amount
 can be significant. Choosing an In-Network Provider will likely result in lower out of pocket costs to you.
 Please call Member Services for help in finding an In-Network Provider or visit our website at
 www.anthem.com.

 Member Services is also available to assist you in determining this Booklet’s Maximum Allowed Amount
 for a particular service from an Out-of-Network Provider. In order for us to assist you, you will need to
 obtain from your Provider the specific procedure code(s) and diagnosis code(s) for the services the
 Provider will render. You will also need to know the Provider’s charges to calculate your out of pocket
 responsibility. Although Member Services can assist you with this pre-service information, the final
 Maximum Allowed Amount for your claim will be based on the actual claim submitted by the Provider.

 For Prescription Drugs, the Maximum Allowed Amount is the amount determined by us using Prescription
 Drug cost information provided by the Pharmacy Benefits Manager.

 Member Cost Share

 For certain Covered Services and depending on your Plan design, you may be required to pay a part of
 the Maximum Allowed Amount as your cost share amount (for example, Deductible, Copayment, and/or
 Coinsurance).

 Your cost share amount and Out-of-Pocket Limits may vary depending on whether you received services
 from an In-Network or Out-of-Network Provider. Specifically, you may be required to pay higher cost
 sharing amounts or may have limits on your benefits when using Out-of-Network Providers. Please see
 the “Schedule of Benefits” in this Booklet for your cost share responsibilities and limitations, or call
 Member Services to learn how this Booklet’s benefits or cost share amounts may vary by the type of
 Provider you use.

 We will not provide any reimbursement for non-Covered Services. You may be responsible for the total
 amount billed by your Provider for non-Covered Services, regardless of whether such services are
 performed by an In-Network or Out-of-Network Provider. Non-covered services include services
 specifically excluded from coverage by the terms of your Plan and received after benefits have been
 exhausted Benefits may be exhausted by exceeding, for example, benefit caps or day/visit limits. The
 Maximum Allowed Amount for Inpatient facility services may be based on a per diem amount. When
 calculating these amounts, the charges for non Covered Services are subtracted from the per diem
 amount.

 In some instances you may only be asked to pay the lower In-Network cost sharing amount when you use
 an Out-of-Network Provider. For example, if you go to an In-Network Hospital or Provider Facility and
 receive Covered Services from an Out-of-Network Provider such as a radiologist, anesthesiologist or
 pathologist who is employed by or contracted with an In-Network Hospital or Facility, you will pay the In-
 Network cost share amounts for those Covered Services. However, you also may be liable for the
 difference between the Maximum Allowed Amount and the Out-of-Network Provider’s charge.

 The following are examples for illustrative purposes only; the amounts shown may be different
 than this Booklet’s cost share amounts; see your “Schedule of Benefits” for your applicable
 amounts.




                                                       90
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 92 of 137 PageID# 96



 Example: Your Plan has a Coinsurance cost share of 20% for In-Network services, and 30% for Out-of-
 Network services after the In-Network or Out-of-Network Deductible has been met.

 You undergo a surgical procedure in an In-Network Hospital. The Hospital has contracted with an Out-of-
 Network anesthesiologist to perform the anesthesiology services for the surgery. You have no control
 over the anesthesiologist used.

     The Out-of-Network anesthesiologist’s charge for the service is $1200. The Maximum Allowed
     Amount for the anesthesiology service is $950; your Coinsurance responsibility is 20% of $950, or
     $190 and the remaining allowance from us is 80% of $950, or $760. You may receive a bill from
     the anesthesiologist for the difference between $1200 and $950. Provided the Deductible has been
     met, your total out of pocket responsibility would be $190 (20% Coinsurance responsibility) plus an
     additional $250, for a total of $440.

    You choose an In-Network surgeon. The charge was $2500. The Maximum Allowed Amount for the
     surgery is $1500; your Coinsurance responsibility when an In-Network surgeon is used is 20% of
     $1500, or $300. We allow 80% of $1500, or $1200. The In-Network surgeon accepts the total of
     $1500 as reimbursement for the surgery regardless of the charges. Your total out of pocket
     responsibility would be $300.

    You choose an Out-of-Network surgeon. The Out-of-Network surgeon’s charge for the service is
     $2500. The Maximum Allowed Amount for the surgery service is $1500; your Coinsurance
     responsibility for the Out-of-Network surgeon is 30% of $1500, or $450 after the Out-of-Network
     Deductible has been met. We allow the remaining 70% of $1500, or $1050. In addition, the Out-of-
     Network surgeon could bill you the difference between $2500 and $1500, so your total Out of Pocket
     charge would be $450 plus an additional $1000, for a total of $1450.

 Authorized Services

 In some circumstances, such as where there is no In-Network Provider available for the Covered Service,
 we may authorize the In-Network cost share amounts (Deductible, Copayment, and/or Coinsurance) to
 apply to a claim for a Covered Service you receive from an Out-of-Network Provider. In such
 circumstances, you must contact us in advance of obtaining the Covered Service. If we authorize a
 Network cost share amount to apply to a Covered Service received from an Out-of-Network Provider, You
 may also still be liable for the difference between the Maximum Allowed Amount and the Out-of-Network
 Provider’s charge. Please contact Member Services for Authorized Services information or to request
 authorization.

 The following are examples for illustrative purposes only; the amounts shown may be different
 than this Booklet’s cost share amounts; see your “Schedule of Benefits” for your applicable
 amounts.

 Example:
 You require the services of a specialty Provider; but there is no In-Network Provider for that specialty in
 your state of residence. You contact us in advance of receiving any Covered Services, and we authorize
 you to go to an available Out-of-Network Provider for that Covered Service and we agree that the In-
 Network cost share will apply.

 Your Plan has a $45 Copayment for Out-of-Network Providers and a $25 Copayment for In-Network
 Providers for the Covered Service. The Out-of-Network Provider’s charge for this service is $500. The
 Maximum Allowed Amount is $200.

 Because we have authorized the In-Network cost share amount to apply in this situation, you will be
 responsible for the In-Network Copayment of $25 and we will be responsible for the remaining $175 of
 the $200 Maximum Allowed Amount.



                                                     91
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 93 of 137 PageID# 97



 Because the Out-of-Network Provider’s charge for this service is $500, you may receive a bill from the
 Out-of-Network Provider for the difference between the $500 charge and the Maximum Allowed Amount
 of $200. Combined with your In-Network Copayment of $25, your total out of pocket expense would be
 $325.

 Claims Review
 Anthem has processes to review claims before and after payment to detect fraud, waste, abuse and other
 inappropriate activity. Members seeking services from Out-of-Network Providers could be balanced billed
 by the Out-of-Network Provider for those services that are determined to be not payable as a result of
 these review processes. A claim may also be determined to be not payable due to a Provider's failure to
 submit medical records with the claims that are under review in these processes.

 Notice of Claim & Proof of Loss
 Written notice of a claim is to be made within 20 days after the occurrence or commencement of any loss
 covered by the health plan. However, failure to give this notice shall not invalidate or reduce any claim if
 the notice is given as soon as reasonably possible. After you get Covered Services, we must receive
 written notice of your claim within 90 days in order for benefits to be paid. The claim must have the
 information we need to determine benefits. If the claim does not include enough information, we will ask
 for more details and it must be sent to us within the time listed below or no benefits will be covered,
 unless required by law.

 In certain cases, you may have some extra time to file a claim. If we did not get your claim within 90 days,
 but it is sent in as soon as reasonably possible and within one year after the 90-day period ends (i.e.,
 within 15 months), you may still be able to get benefits. However, except in the absence of legal
 capacity of the Covered Person, any claims, or additional information on claims, sent in more than
 15 months after you get Covered Services will be denied.

 All benefits payable for a claim will be payable within 60 days after receipt of the proof of loss.

 Claim Forms
 Claim forms will usually be available from most Providers. If forms are not available, either send a written
 request for a claims form to us, or contact Member Services and ask for a claims form to be sent to you.
 Claim forms will be furnished to you if needed within 15 days after this written notice. If you do not
 receive the claims form, written notice of services rendered may be submitted to us without the claim
 form. The same information that would be given on the claim form must be included in the written notice
 of claim. This includes:

    Name of patient.
    Patient’s relationship with the Subscriber.
    Identification number.
    Date, type, and place of service.
    Your signature and the Provider’s signature.

 Member’s Cooperation
 You will be expected to complete and submit to us all such authorizations, consents, releases,
 assignments and other documents that may be needed in order to obtain or assure reimbursement under
 Medicare, Workers’ Compensation or any other governmental program. If you fail to cooperate (including
 if you fail to enroll under Part B of the Medicare program where Medicare is the responsible payer), you
 will be responsible for any charge for services.



                                                       92
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 94 of 137 PageID# 98




 Payment of Benefits
 We will make benefit payments directly to Network Providers for Covered Services. If you use an Out-of-
 Network Provider, however, we may make benefit payments to you. In the event that payment is made
 directly to you, you have the responsibility to apply this payment to the claim from the Out-of-Network
 Provider. Payments may also be made to, and notice regarding the receipt and/or adjudication of claims
 sent to, an Alternate Recipient (any child of a Subscriber who is recognized, under a Qualified Medical
 Child Support Order (QMSCO), as having a right to enrollment under the Group’s Contract), or that
 person’s custodial parent or designated representative. Any benefit payments made by us will discharge
 our obligation for Covered Services. You cannot assign your right to benefits to anyone else, except as
 required by a Qualified Medical Child Support Order as defined by ERISA or any applicable state law.

 Once a Provider performs a Covered Service, we will not honor a request for us to withhold payment of
 the claims submitted. You may not assign your right to receive payment for covered services. Prior
 payments to anyone, whether or not there has been an assignment of payment, shall not constitute a
 waiver of, or otherwise restrict, our right to direct future payments to you or any other individual or facility.
 Notwithstanding any provision in this EOC to the contrary, however, Anthem will reimburse directly any
 ambulance service provider to whom the member has executed an assignment of benefits.

 Once a claim has been processed, if your portion of the bill is anything other than zero or equal to a flat
 copayment amount, a paper copy of the Explanation of Benefits (EOB) statement will be mailed to you to
 explain your responsibility. In the event that your portion of the bill is zero or equal to a flat copayment
 amount, the paper copy will not be mailed, but will available to you online at www.anthem.com. If you do
 not have access to the Internet, you may contact Member Services to arrange for a printed copy.

 Inter-Plan Arrangements
 Out-of-Area Services
 Overview

 We have a variety of relationships with other Blue Cross and/or Blue Shield Licensees. Generally, these
 relationships are called “Inter-Plan Arrangements.” These Inter-Plan Arrangements work based on rules
 and procedures issued by the Blue Cross Blue Shield Association (“Association”). Whenever you access
 healthcare services outside the geographic area we serve (the “Anthem Service Area”), the claim for
 those services may be processed through one of these Inter-Plan Arrangements. The Inter-Plan
 Arrangements are described below.

 When you receive care outside of the Anthem Service Area, you will receive it from one of two kinds of
 Providers. Most Providers (“participating providers”) contract with the local Blue Cross and/or Blue Shield
 Plan in that geographic area (“Host Blue”). Some Providers (“nonparticipating providers”) don’t contract
 with the Host Blue. We explain below how we pay both kinds of Providers.

 Inter-Plan Arrangements Eligibility – Claim Types

 Most claim types are eligible to be processed through Inter-Plan Arrangements, as described above.
 Examples of claims that are not included are Prescription Drugs that you obtain from a Pharmacy and
 most dental or vision benefits.

 A. BlueCard® Program

 Under the BlueCard® Program, when you receive Covered Services within the geographic area served by
 a Host Blue, we will still fulfill our contractual obligations. But, the Host Blue is responsible for: (a)
 contracting with its Providers; and (b) handling its interactions with those Providers.




                                                        93
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 95 of 137 PageID# 99



 When you receive Covered Services outside the Anthem Service Area and the claim is processed through
 the BlueCard Program, the amount you pay is calculated based on the lower of:

     The billed charges for Covered Services; or
     The negotiated price that the Host Blue makes available to Us.

 Often, this “negotiated price” will be a simple discount that reflects an actual price that the Host Blue pays
 to the Provider. Sometimes, it is an estimated price that takes into account special arrangements with that
 Provider. Sometimes, such an arrangement may be an average price, based on a discount that results in
 expected average savings for services provided by similar types of Providers. Estimated and average
 pricing arrangements may also involve types of settlements, incentive payments and/or other credits or
 charges.

 Estimated pricing and average pricing also take into account adjustments to correct for over- or
 underestimation of past pricing of claims, as noted above. However, such adjustments will not affect the
 price we used for your claim because they will not be applied after a claim has already been paid.

 B. Special Cases: Value-Based Programs

 BlueCard® Program

 If you receive Covered Services under a Value-Based Program inside a Host Blue’s Service Area, you will
 not be responsible for paying any of the Provider Incentives, risk-sharing, and/or Care Coordinator Fees
 that are a part of such an arrangement, except when a Host Blue passes these fees to Anthem through
 average pricing or fee schedule adjustments. Additional information is available upon request.

 C. Inter-Plan Programs: Federal/State Taxes/Surcharges/Fees

 Federal or state laws or regulations may require a surcharge, tax or other fee. If applicable, we will
 include any such surcharge, tax or other fee as part of the claim charge passed on to you.

 D. Nonparticipating Providers Outside Our Service Area

 1.    Allowed Amounts and Member Liability Calculation

        When Covered Services are provided outside of Anthem’s Service Area by non-participating
        providers, we may determine benefits and make payment based on pricing from either the Host
        Blue or the pricing arrangements required by applicable state or federal law. In these situations,
        the amount you pay for such services as Deductible, Copayment or Coinsurance will be based on
        that allowed amount. Also, you may be responsible for the difference between the amount that the
        non-participating provider bills and the payment we will make for the Covered Services as set forth
        in this paragraph. Federal or state law, as applicable, will govern payments for out-of-network
        Emergency services.

 2.     Exceptions

        In certain situations, we may use other pricing methods, such as billed charges or the pricing we
        would use if the healthcare services had been obtained within the Anthem Service Area, or a
        special negotiated price to determine the amount we will pay for services provided by
        nonparticipating providers. In these situations, you may be liable for the difference between the
        amount that the nonparticipating provider bills and the payment we make for the Covered Services
        as set forth in this paragraph.

 E. Blue Cross Blue Shield Global Core® Program




                                                      94
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 96 of 137 PageID# 100



  If you plan to travel outside the United States, call Member Services to find out your Blue Cross Blue
  Shield Global Core benefits. Remember to take an up to date health ID card with you.

  When you are traveling abroad and need medical care, you can call the Blue Cross Blue Shield Global
  Core Service Center any time. They are available 24 hours a day, seven days a week. The toll free
  number is 800-810-2583. Or you can call them collect at 804-673-1177.

  Keep in mind, if you need Emergency medical care, go to the nearest hospital. There is no need to call
  before you receive care.

  Please refer to the “Getting Approval for Benefits” section in this Booklet for further information.

  How Claims are Paid with Blue Cross Blue Shield Global Core

  In most cases, when you arrange inpatient hospital care with Blue Cross Blue Shield Global Core, claims
  will be filed for you. The only amounts that you may need to pay up front are any Copayment,
  Coinsurance or Deductible amounts that may apply.

  You will typically need to pay for the following services up front:

     Doctors services;
     Inpatient hospital care not arranged through Blue Cross Blue Shield Global Core; and
     Outpatient services.

  You will need to file a claim form for any payments made up front.

  When you need Blue Cross Blue Shield Global Core claim forms you can get international claims forms in
  the following ways:

     Call the Blue Cross Blue Shield Global Core Service Center at the numbers above; or
     Online at www.bcbsglobalcore.com.

  You will find the address for mailing the claim on the form.




                                                        95
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 97 of 137 PageID# 101




      Coordination of Benefits When Members Are Insured Under
                         More Than One Plan
  Coordination of benefits (COB)
  Special COB rules apply when you or members of your family have additional health or dental care
  coverage through other group health or dental plans, including:

      group insurance plans, including other Blue Cross and Blue Shield plans or HMO plans;
      labor management trustee plans, union welfare plans, employer welfare plans, employer organization
       plans, or employee benefit organization plans; and
      coverage under any tax-supported or government program to the extent permitted by law.

  All benefits provided under this agreement are subject to this provision. However, benefits will not be
  increased by this COB provision. This provision applies if the total payment under this agreement absent
  this provision and under any other contract is greater than the value of covered services.

  Primary coverage and secondary coverage
  When a member is also enrolled in another group health or dental plan, one coverage will pay benefits
  first (be primary) and the other will pay second (be secondary). The primary coverage will pay benefits
  first. The decision of which coverage will be primary or secondary is made using benefit determination
  rules.

  When this health plan provides secondary coverage, we first calculate the amount that would have been
  payable had this health plan been primary. In no event will this health plan’s payment as secondary
  coverage exceed that amount. This health plan coordinates benefits so that the combination of the
  primary plan's payment and this health plan’s payment does not exceed our maximum allowed amount.
  When the primary coverage provides benefits in the form of services rather than payment, a reasonable
  cash value of the services will be assigned and then considered to be the benefit payment.

  Calculation of the amount that would have been payable does not include the amount that is subject to
  the Primary high-deductible health plan’s deductible, if we have been advised by you that all Plans
  covering you are high-deductible health plans and you intend to contribute to a health savings account
  established in accordance with Section 223 of the Internal Revenue Code of 1986.

  Definition of “Other Contract”
  Other Contract means any arrangement providing health or dental care benefits or services through:

      group or blanket insurance coverage;
      group Blue Cross Blue Shield, health maintenance organization, and other prepayment coverage;
      coverage under labor management trusteed plans, union welfare plans, employer organization plans,
       or employee benefit organization plans; and
      coverage under any tax supported or government program to the extent permitted by law.

  If there is more than one Other Contract, this provision will apply separately to each. If an Other Contract
  has a coordination of benefits provision that applies to only part of its services, the terms of this
  paragraph will be applied separately to that part and to any other part.

  When benefits are provided in the form of services, the reasonable cash value of each service shall be
  deemed the benefit.




                                                       96
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 98 of 137 PageID# 102



  Anthem will not determine the existence of any other contract, or the amount of benefits payable under
  any other contract except this agreement. The payment of benefits under this agreement shall be
  affected by the benefits payable under other contracts only when Anthem is given information about other
  contracts.

  If the rules of this agreement and the other contract both provide that this agreement is primary, then this
  agreement is primary. When Anthem determines that this agreement is secondary under the rules
  described below, benefits will be coordinated so that our payment plus the other contract’s payment will
  not exceed Anthem’s Maximum Allowed Amount for covered services.

  Order of Benefit Determination Rules
  Pediatric Dental Coordination of Benefits (COB). These Pediatric Dental COB provisions (#s 1 and 2)
  are applicable to only the pediatric dental benefits found in the part titled What’s Covered in the section
  Dental Services.

  1. If pediatric dental Essential Health Benefits are included as part of the medical plan, the medical plan
     will be the primary coverage and any standalone dental plan will be secondary.

  2. If the member has two medical plans, each offering pediatric dental Essential Health Benefit coverage
     for spouse and family, the Order of Benefits Determination rules below apply.

  If coverage under a contract is taken out in the name of a covered person, then that contract will be
  primary for that covered person. However, if the person is also entitled to Medicare, and as a result of
  federal law Medicare is:

     secondary to the contract covering the person as a dependent; and
     primary to the contract covering the person as other than a dependent (e.g., a retired employee);
     then the benefits of the contract covering the person as a dependent are determined before those of
      the contract covering the person as other than a dependent.

  For children who are covered under both parents' contracts, the following will apply:

     The contract of the parent whose birthday occurs earlier in the calendar year will be primary.
     When parents are separated or divorced, the following special rules will apply:
         o If the parent with custody has not remarried, that parent’s contract will be primary.
         o If the parent with custody has remarried, that parent’s contract will be primary and the
             stepparent’s contract will be secondary. The benefits of the contract of the parent without
             custody will be determined last.
         o The rules listed above may be changed by a court decree:
                  A court decree that orders one of the parents to be responsible for health care
                       expenses will cause that parent’s contract to be primary, but only if the entity
                       providing the benefits in this case is notified of the court decree before applying
                       benefits.
                  If the court decree does not state that one of the parents is responsible for health
                       care expenses and both parents have joint custody, the contract of the parent whose
                       birthday occurs earlier in the calendar year will be primary.

  If the other contract includes the gender rule, then that rule will be used instead of the rules listed above.
  The gender rule states that the father’s contract will be primary for the children.

  If there are situations not covered above, then the contract that has been in effect the longest period of
  time (without interruption) will be primary. There is an exception to this rule. The contract that covers a
  working employee (or his dependent) will be primary. The contract of a laid-off employee, a retired
  employee, or a person on continuation of coverage options under federal or state law will be secondary.



                                                        97
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 99 of 137 PageID# 103




  If another contract has different rules from those listed above other than the gender rule, that contract will
  be primary.

  If payments should have been made under this agreement under the rules of this provision, but they have
  been made under any other contract, Anthem may pay an entity (provider, other carrier, etc.) that has
  paid any amounts it determines will meet the intent of this provision. These amounts shall be deemed to
  be benefits paid under this agreement. Upon this payment, Anthem will no longer be liable under this
  agreement.

  The preceding paragraph does not apply to claims for outpatient prescription drugs provided by a
  pharmacy when Medicare Part D provides the covered person’s primary prescription drug coverage. See
  the following section for more information.

  How prescription drug benefits are coordinated when Medicare Part D
  is primary
  If Medicare Part D provides your primary coverage for outpatient prescription drugs provided by a
  pharmacy, we first calculate the amount that would have been payable had this health plan been primary.
  We then pay a secondary benefit up to that amount, in order to reduce any amount you had to pay out of
  pocket under Medicare Part D. The benefit we pay is limited to the lesser of the amount you paid out-of-
  pocket under Medicare Part D or the amount this health plan would have paid if it had been primary.




                                                        98
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 100 of 137 PageID# 104




                       Member Rights and Responsibilities
  As a Member you have rights and responsibilities when receiving health care. As your health care
  partner, we want to make sure your rights are respected while providing your health benefits. That means
  giving you access to our network health care Providers and the information you need to make the best
  decisions for your health. As a Member, you should also take an active role in your care.

  You have the right to:
   Speak freely and privately with your health care Providers about all health care options and treatment
     needed for your condition no matter what the cost or whether it is covered under your Plan.
   Work with your Doctors to make choices about your health care.
   Be treated with respect and dignity.
   Expect us to keep your personal health information private by following our privacy policies and state
     and Federal laws.
   Get the information you need to help make sure you get the most from your health Plan, and share
     your feedback. This includes information on:
          o Our company and services.
          o Our network of health care Providers.
          o Your rights and responsibilities.
          o The rules of your health Plan.
          o The way your health Plan works.
   Make a complaint or file an appeal about:
          o Your health Plan and
          o any care you receive.
          o Any Covered Service or benefit decision that your health Plan makes.
   Say no to care, for any condition, sickness or disease, without having any effect on any care you may
     get in the future. This includes asking your Doctor to tell you how that may affect your health now and
     in the future.
   Get the most up-to-date information from a health care Provider about the cause of your illness, your
     treatment and what may result from it. You can ask for help if you do not understand this information.

  You have the responsibility to:
   Read all information about your health benefits or ask for help if you have questions.
   Follow all health Plan rules and policies.
   Choose an In-Network Primary Care Physician, also called a PCP, if your health Plan requires it.
   Treat all doctors, health care Providers and staff with respect.
   Keep all scheduled appointments. Call your health care Provider’s office if you may be late or need to
     cancel.
   Understand your health problems as well as you can and work with your health care Providers to
     make a treatment plan that you all agree on.
   Inform your health care Providers if you don’t understand any type of care you’re getting or what they
     want you to do as part of your care plan.
   Follow the health care plan that you have agreed on with your health care Providers.
   Give us, your Doctors and other health care Providers the information needed to help you get the
     best possible care and all the benefits you are eligible for under your health Plan. This may include
     information about other health insurance benefits you have along with your coverage with us.
   Inform Member Services if you have any changes to your name, address or family members covered
     under your Plan.

  If you would like more information, have comments, or would like to contact us, please go to
  anthem.com and select Customer Support > Contact Us. Or call the Member Services number on
  your ID card.




                                                     99
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 101 of 137 PageID# 105



  We want to provide high quality benefits and Member Services to our Members. Benefits and
  coverage for services given under the Plan are governed by the Booklet and not by this Member
  Rights and Responsibilities statement.




                                                100
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 102 of 137 PageID# 106




           Grievance/Appeal and External Review Procedures
  We want your experience with us to be as positive as possible. There may be times, however, when you
  have a complaint, problem, or question about your Plan or a service you have received. In those cases,
  please contact Member Services by calling the number on the back of your ID card. We will try to resolve
  your complaint informally by talking to your Provider or reviewing your claim. If you are not satisfied with
  the resolution of your complaint, you have the right to file an appeal, which is defined as follows:

  Complaints typically involve issues such as dissatisfaction about your health plan’s services, quality of
  care, the choice of and accessibility to your health plan’s providers and network adequacy. Appeals
  typically involve a request to reverse a previous decision made by your health plan. Requests regarding
  claim errors, claim corrections, and claims denied for additional information may be reopened for
  consideration without having to invoke the appeal process.

  Complaint Process
  Upon receipt, your complaint will be reviewed and investigated. You will receive a response within 30
  calendar days of your health plan’s receipt of your complaint. If we are unable to resolve your complaint
  in 30 calendar days, you will be notified on or before calendar day 30 that more time is required to resolve
  your complaint. We will then respond to you within an additional 30 calendar days.

  Written complaints may be filed to the following address:

                                     Anthem Blue Cross and Blue Shield
                                     Attention: Grievances and Appeals
                                               P.O. Box 27401
                                            Richmond, VA 23279

  Grievance/Appeal Process
  Anthem is committed to providing a full and fair process for resolving disputes and responding to requests
  to reconsider coverage decisions you find unacceptable, whether the decision is a claim denial or a
  rescission of coverage. A rescission is a retroactive termination of coverage, other than when it is
  attributable to a failure to timely pay required premiums or contributions towards the cost of coverage.

  Types of appeals include:

     internal appeals are requests to reconsider rescissions or coverage decisions of pre-service or post-
      service claims. Expedited appeals are made available when the application of the time period for
      making pre-service or post-service appeal decisions could seriously jeopardize the patient’s life,
      health or ability to regain maximum function, or in the opinion of the patient’s physician, would subject
      the patient to severe pain that cannot be adequately managed without the care or treatment; and
     external reviews are requests for an independent, external review of coverage decisions made by
      your health plan through its internal appeal process. More information about this type of appeal may
      be found in the “Independent external review of adverse utilization review decisions” paragraph
      of this section.

  How to appeal a coverage decision
  To appeal a coverage decision (including a rescission), please send a written explanation of why you feel
  the coverage decision was incorrect. You or your authorized representative acting on your behalf may
  submit the written explanation. Alternatively, this information may be provided to a Member Services
  representative over the phone. This is your opportunity to provide any comments, documents, or



                                                      101
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 103 of 137 PageID# 107



  information that you feel your health plan should consider when reviewing your appeal. Please include
  with the explanation:

     the patient’s name, address and telephone number;
     your identification and group number (as shown on your identification card); and
     in the case of a claim, the name of the health care professional or facility that provided the service,
      including the date and description of the service provided and the charge.

  You may contact Member Services with your appeal or any questions concerning your health insurance.
  To contact Member Services please call the number on the back of your Identification Card. When
  submitting your appeal in writing, it should be sent to the following address:

                         For Medical and Prescription Drug or Pharmacy Issues:
                                   Anthem Blue Cross and Blue Shield
                                   Attention: Grievances and Appeals
                                             P.O. Box 27401
                                          Richmond, VA 23279

                                         For Dental Benefits Issues:
                                      Anthem Blue Cross and Blue Shield
                                         Attn: Grievances and Appeals
                                                 P.O. Box 1122
                                      Minneapolis, Minnesota 55440-1122

                                       For Vision Benefits Issues:
                            Anthem Blue Cross and Blue Shield / Blue View Vision
                                       Attn: Grievances and Appeals
                                        555 Middle Creek Parkway
                                       Colorado Springs, CO 80921

  You must file your appeal within 180 days of the date you were notified of the adverse benefit
  determination.

  Prescription Drug List Exceptions
  Please refer to the “Prescription Drug List” section in “Prescription Drug Benefit at a Retail or Home
  Delivery (Mail Order) Pharmacy” for the process to submit an exception request for Drugs not on the
  Prescription Drug List.

  How Anthem will handle your appeal
  In reviewing your appeal, we will take into account all the information you submit, regardless of whether
  the information was considered at the time the initial coverage decision was made. A new review will be
  completed, and will not assume the correctness of the original determination. The individual reviewing
  your appeal will not have participated in the original coverage decision, and will not be a subordinate of
  the individual who made the original determination. Appeals involving medical necessity will be reviewed
  by a clinical peer reviewer. Any other decision that involves the review of medical information will be
  made by appropriate clinical staff.

  We will promptly acknowledge receipt of your appeal, and will resolve and respond to it as follows:

     For pre-service claims, we will respond in writing within 30 days after receipt of the request to appeal;
     For post-service claims and rescissions, we will respond in writing within 60 days after receipt of the
      request to appeal; or




                                                       102
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 104 of 137 PageID# 108



     For expedited appeals, we will respond to you and your provider as soon as possible taking into
      account your medical condition, but not later than 72 hours from receipt of the request.

  We will also provide you, free of charge, with any new or additional evidence considered, relied upon, or
  generated in connection with your claim. In addition, before you receive an adverse benefit determination
  based on new or additional rationale, we will provide you, free of charge, with the rationale.

  When our review of your appeal has been completed, you will receive written notification of the outcome.
  In the event that the original coverage decision is upheld, the written notification will include the specific
  reasons and the plan provision(s) on which the determination is based. You will also be entitled to
  receive, upon request and at no charge, the following:

     reasonable access to, and copies of, all documents, records, and other information relevant to the
      appeal;
     any rule, guideline, protocol or criterion relied upon in the coverage decision(s);
     the explanation of the scientific or clinical judgment as it relates to the patient’s medical condition if
      the coverage decision was based on the medical necessity or experimental nature of the care; and
     the identification of medical or vocational experts whose advice was obtained by the plan in
      connection with the claimant’s adverse decision, whether or not the advice was relied upon.

  If we deny your appeal, you will be provided with other dispute resolution options as applicable, including
  external review through the Bureau of Insurance.

  Independent external review of adverse utilization review decisions
  If we have denied your claim, you may have the right to request an independent external review of our
  decision by health care professionals who have no association with us if our decision involved making a
  judgment as to the medical necessity, appropriateness, health care setting, level of care, or effectiveness
  of the health care service or treatment you requested (including whether the service or treatment was
  determined to be experimental or investigative). Except when an expedited external review is warranted
  as described below, the external review process is available only if the denial is upheld after you file an
  internal appeal with us. This is called a standard external review.

  You or your authorized representative may request an expedited external review with the Bureau of
  Insurance at the same time as exercising our expedited appeal process. An expedited external review
  may also be requested if our adverse decision was based upon our judgment that the services rendered
  were experimental or investigative and your treating physician certifies, in writing, that the recommended
  or requested health care service or treatment would be significantly less effective if not promptly initiated.

  If you have not already requested an expedited external review in advance of our decision to deny your
  claim on appeal, you may do so after our appeal decision if:

     you have a medical condition where the time frame for completion of a standard external review
      would seriously jeopardize your life, health or ability to regain maximum function;
     this decision concerns an admission, availability of care, continued stay, or health care service for
      which you received emergency services, but have not been discharged from a facility; or
     this decision is based on our judgment that the services rendered were experimental or investigative
      and your treating physician certifies, in writing, that the recommended or requested health care
      service or treatment would be significantly less effective if not promptly initiated.

  To request a standard or expedited external review with the Bureau of Insurance you may contact the
  Grievances and Appeals Department listed above, or contact the Bureau of Insurance directly at: Bureau
  of Insurance – External Review P.O. Box 1157 Richmond VA 23218, Telephone: 877-310-6560, E-Mail:
  externalreview@scc.virginia.gov.




                                                        103
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 105 of 137 PageID# 109




                 Eligibility and Enrollment – Adding Members
  In this section you will find information on who is eligible for coverage under this Plan and when Members
  can be added to your coverage. Eligibility requirements are described in general terms below. For more
  specific information, please see your Human Resources or Benefits Department.

  Who is Eligible for Coverage
  The Subscriber
  To be eligible to enroll as a Subscriber, the individual must:

     Be an employee, member, or retiree of the Group, and:
     Be entitled to participate in the benefit Plan arranged by the Group and for retirees, mutually agreed
      to by Anthem;
     Have satisfied any probationary or waiting period established by the Group and (for non-retirees) and
      perform the duties of your principal occupation for the Group.

  Dependents
  To be eligible to enroll as a Dependent, you must be listed on the enrollment form completed by the
  Subscriber, meet all Dependent eligibility criteria established by the Group, and be one of the following:

     The Subscriber's legally married spouse.

     The Subscriber’s Domestic Partner. Domestic Partner, or Domestic Partnership means a person of
      the same or opposite sex certifying that he or she is the Subscriber’s sole Domestic Partner and has
      been for 12 months or more; he or she is mentally competent; he or she is not related to the
      Subscriber by blood closer than permitted by state law for marriage; he or she is not married to
      anyone else; and he or she is financially interdependent with the Subscriber.

      For purposes of this Plan, a Domestic Partner shall be treated the same as a spouse, and a Domestic
      Partner’s child, adopted child, or child for whom a Domestic Partner has legal guardianship shall be
      treated the same as any other child.

      Any federal or state law that applies to a Member who is a spouse or child under this Plan shall also
      apply to a Domestic Partner or a Domestic Partner’s child who is a Member under this Plan. This
      includes but is not limited to, COBRA, FMLA, and COB. A Domestic Partner’s or a Domestic
      Partner’s child’s coverage ends on the date of dissolution of the Domestic Partnership.

      We reserve the right to make the ultimate decision in determining eligibility of the Domestic Partner.

     The Subscriber’s or the Subscriber’s spouse’s children, including natural children, stepchildren, foster
      children, newborn and legally adopted children and children who the Group has determined are
      covered under a Qualified Medical Child Support Order as defined by ERISA or any applicable state
      law.

     Children for whom the Subscriber or the Subscriber’s spouse is a legal guardian or as otherwise
      required by law.

  All enrolled eligible children will continue to be covered until the age limit listed in the Schedule of
  Benefits. Coverage may be continued past the age limit in the following circumstances:




                                                        104
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 106 of 137 PageID# 110



     The age limit does not apply for the initial enrollment or maintaining enrollment of an unmarried child
      who cannot support himself or herself because of intellectual disability, or physical incapacity that
      began prior to the child reaching the age limit. Coverage may be obtained for the child who is
      beyond the age limit at the initial enrollment if the subscriber provides proof of handicap and
      dependence at the time of enrollment. For the child enrolled prior to reaching the age limit, coverage
      may continue beyond the age limit if the subscriber provides proof of handicap and dependence
      within 31 days after he/she reaches the age limit. You may be asked to provide physician's
      certification of the dependent's condition. You must notify us if the Dependent’s marital status
      changes and they are no longer eligible for continued coverage.

  We may require you to give proof of continued eligibility for any enrolled child. Your failure to give this
  information could result in termination of a child’s coverage.

  To obtain coverage for children, we may require you to give us a copy of any legal documents awarding
  guardianship of such child(ren) to you.

  Types of Coverage
  Your Group offers the enrollment options listed below. After reviewing the available options, you may
  choose the option that best meets your needs. The options are as follows:

     Subscriber only (also referred to as single coverage);
     Subscriber and spouse;
     Subscriber and child(ren);
     Subscriber and family.

  When You Can Enroll
  Initial Enrollment
  The Group will offer an initial enrollment period to new Subscribers and their Dependents when the
  Subscriber is first eligible for coverage. Coverage will be effective based on the waiting period chosen by
  the Group, and will not exceed 90 days.

  If you did not enroll yourself and/or your Dependents during the initial enrollment period you will only be
  able to enroll during an Open Enrollment period or during a Special Enrollment period, as described
  below.

  Open Enrollment
  Open Enrollment refers to a period of time, usually 60 days, during which eligible Subscribers and
  Dependents can apply for or change coverage. Open Enrollment occurs only once per year. The Group
  will notify you when Open Enrollment is available.

  Special Enrollment Periods
  If a Subscriber or Dependent does not apply for coverage when they were first eligible, they may be able
  to join the Plan prior to Open Enrollment if they qualify for Special Enrollment. Except as noted otherwise
  below, the Subscriber or Dependent must request Special Enrollment within 31 days of a qualifying event.

  Special Enrollment is available for eligible individuals who:

     Lost eligibility under a prior health plan for reasons other than non-payment of premium or due to
      fraud or intentional misrepresentation of a material fact.
     Exhausted COBRA benefits or stopped receiving group contributions toward the cost of the prior
      health plan.



                                                       105
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 107 of 137 PageID# 111



     Lost employer contributions towards the cost of the other coverage.
     Are now eligible for coverage due to marriage, birth, adoption, placement for adoption, or placement
      for foster care.

  Important Notes about Special Enrollment:

     Members who enroll during Special Enrollment are not considered Late Enrollees.
     Individuals must request coverage within 31 days of a qualifying event (i.e., marriage, exhaustion of
      COBRA, etc.).

  Medicaid and Children’s Health Insurance Program Special Enrollment
  Eligible Subscribers and Dependents may also enroll under two additional circumstances:

     The Subscriber’s or Dependent’s Medicaid or Children’s Health Insurance Program (CHIP) coverage
      is terminated as a result of loss of eligibility; or
     The Subscriber or Dependent becomes eligible for a subsidy (state premium assistance program)

  The Subscriber or Dependent must request Special Enrollment within 60 days of the above events.

  Late Enrollees
  If the Subscriber does not enroll themselves and/or their Dependents when first eligible or during a
  Special Enrollment period, they will not be eligible to enroll until the next Open Enrollment Period.

  Members Covered Under the Group’s Prior Plan
  Members who were previously enrolled under another plan offered by the Group that is being replaced by
  this Plan are eligible for coverage on the Effective Date of this coverage.

  Enrolling Dependent Children
  Newborn Children
  Newborn children are covered automatically from the moment of birth for the first 31 days. Following the
  birth a child, you should submit an application / change form to the Group within 31 days to add the
  newborn to your Plan.

  Even if no additional Premium is required, you should still submit an application / change form to the
  Group to add the newborn to your Plan, to make sure we have accurate records and are able to cover
  your claims.

  Adopted Children
  A child will be considered adopted from the earlier of: (1) the moment of placement in your home; or (2)
  the date of an entry of an order granting custody of the child to you. The child will continue to be
  considered adopted unless the child is removed from your home prior to issuance of a legal decree of
  adoption.

  Your Dependent’s Effective Date will be the date of the adoption or placement for adoption if you send us
  the completed application / change form within 31 days of the event.

  When adoptive or parental placement occurs within 31 days of birth, such child shall be considered a
  newborn child of the insured, covered automatically for the first 31 days, as outlined in the Newborn
  Children section.




                                                      106
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 108 of 137 PageID# 112



  Adding a Child due to Award of Legal Custody or Guardianship
  If you or your spouse is awarded legal custody or guardianship for a child, an application must be
  submitted within 31 days of the date legal custody or guardianship is awarded by the court. Coverage will
  be effective on the date the court granted legal custody or guardianship.

  Qualified Medical Child Support Order
  If you are required by a qualified medical child support order or court order, as defined by ERISA and/or
  applicable state or federal law, to enroll your child in this Plan, we will permit the child to enroll at any time
  without regard to any Open Enrollment limits and will provide the benefits of this Plan according to the
  applicable requirements of such order. However, a child's coverage will not extend beyond any
  Dependent Age Limit listed in the Schedule of Benefits.

  Updating Coverage and/or Removing Dependents
  You are required to notify the Group of any changes that affect your eligibility or the eligibility of your
  Dependents for this Plan. When any of the following occurs, contact the Group and complete the
  appropriate forms:

     Changes in address;
     Marriage or divorce;
     Death of an enrolled family member (a different type of coverage may be necessary);
     Enrollment in another health plan or in Medicare;
     Eligibility for Medicare due to age;
     Dependent child reaching the Dependent Age Limit (see “Termination and Continuation of
      Coverage”);
     Enrolled Dependent child either becomes totally or permanently disabled, or is no longer disabled.

  Failure to notify us of individuals no longer eligible for services will not obligate us to cover such services,
  even if Premium is received for those individuals. All notifications must be in writing and on approved
  forms.

  Nondiscrimination
  No person who is eligible to enroll will be refused enrollment based on health status, health care needs,
  genetic information, previous medical information, disability, sexual orientation or identity, gender, or age.
  Providers operating within the scope of practice, license or certification cannot be discriminated against.

  Statements and Forms
  All Members must complete and submit applications or other forms or statements that we may reasonably
  request.

  Any rights to benefits under this Plan are subject to the condition that all such information is true, correct,
  and complete. Any material misrepresentation by you may result in termination of coverage as provided
  in the “Termination and Continuation of Coverage” section. We will not use a statement made by you to
  void your coverage after that coverage has been in effect for two years. This does not apply, however, to
  fraudulent misstatements.




                                                         107
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 109 of 137 PageID# 113




                  Termination and Continuation of Coverage
  Termination
  Except as otherwise provided, your coverage may terminate in the following situations:

     When the Contract between the Group and us terminates. If your coverage is through an association,
      your coverage will terminate when the Contract between the association and us terminates, or when
      your Group leaves the association. It will be the Group's responsibility to notify you of the termination
      of coverage.

     If you choose to terminate your coverage.

     If you or your Dependents cease to meet the eligibility requirements of the Plan, subject to any
      applicable continuation requirements under federal (COBRA) or state law. If you cease to be eligible,
      the Group and/or you must notify us immediately. The Group and/or you shall be responsible for
      payment for any services incurred by you after you cease to meet eligibility requirements.

     If you elect coverage under another carrier’s health benefit plan, which is offered by the Group as an
      option instead of this Plan, subject to the consent of the Group. The Group agrees to immediately
      notify us that you have elected coverage elsewhere.

     If you perform an act, practice, or omission that constitutes fraud or make an intentional
      misrepresentation of material fact, as prohibited by the terms of your Plan, your coverage and the
      coverage of your Dependents can be retroactively terminated or rescinded. A rescission of coverage
      means that the coverage may be legally voided back to the start of your coverage under the Plan, just
      as if you never had coverage under the Plan. You will be provided with a 31 calendar day advance
      notice before your coverage is retroactively terminated or rescinded. Such notice will contain clear
      identification of the alleged fraudulent act, practice, or omission or the intentional misrepresentation of
      material fact; an explanation as to why the act, practice, or omission was fraudulent or was an
      intentional misrepresentation of a material fact; notice that the covered person or the covered
      person's authorized representative, prior to the date the advance notice of the proposed rescission
      ends, may immediately file an internal appeal to request a reconsideration of the rescission; a
      description of the health carrier's internal appeal process for rescissions, including any time limits
      applicable to those procedures; and the date when the advance notice ends and the date back to
      which the coverage will be rescinded. You are responsible for paying us for the cost of previously
      received services based on the Maximum Allowed Amount for such services, less any Copayments
      made or Premium paid for such services. If your coverage is rescinded we will make an equitable
      adjustment of Premium to your Group, taking into account benefits that may have been paid. Please
      see your Group concerning any refund to which you may be entitled.

     If you fail to pay or fail to make satisfactory arrangements to pay your portion of the Premium, we may
      terminate your coverage and may also terminate the coverage of your Dependents. Please see the
      “Grace Periods” paragraph in the “General Provisions” section for additional information.

     If you permit the use of your or any other Member’s Plan Identification Card by any other person; use
      another person’s Identification Card; or use an invalid Identification Card to obtain services, you will
      cease to be eligible and your coverage will terminate immediately upon our written notice to the
      Group. Anyone involved in the misuse of a Plan Identification Card will be liable to and must
      reimburse us for the Maximum Allowed Amount for services received through such misuse.

  You will be notified in writing of the date your coverage ends by either us or the Group.




                                                       108
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 110 of 137 PageID# 114




  Removal of Members
  Upon written request through the Group, you may cancel your coverage and/or your Dependent’s
  coverage from the Plan. If this happens, no benefits will be provided for Covered Services after the
  termination date.

  Continuation of Coverage Under Federal Law (COBRA)
  The following applies if you are covered by a Group that is subject to the requirements of the
  Consolidated Omnibus Budget Reconciliation Act (COBRA) of 1985, as amended.

  COBRA continuation coverage can become available to you when you would otherwise lose coverage
  under your Group's health Plan. It can also become available to other Members of your family, who are
  covered under the Group's health Plan, when they would otherwise lose their health coverage. For
  additional information about your rights and duties under federal law, you should contact the Group.

  Qualifying events for Continuation Coverage under Federal Law (COBRA)
  COBRA continuation coverage is available when your coverage would otherwise end because of certain
  “qualifying events.” After a qualifying event, COBRA continuation coverage must be offered to each
  person who is a “qualified beneficiary.” You, your spouse and your Dependent children could become
  qualified beneficiaries if you were covered on the day before the qualifying event and your coverage
  would be lost because of the qualifying event. Qualified beneficiaries who elect COBRA must pay for this
  COBRA continuation coverage.

  This benefit entitles each Member of your family who is enrolled in the Plan to elect continuation
  independently. Each qualified beneficiary has the right to make independent benefit elections at the time
  of annual enrollment. Covered Subscribers may elect COBRA continuation coverage on behalf of their
  spouses, and parents or legal guardians may elect COBRA continuation coverage on behalf of their
  children. A child born to, or placed for adoption with, a covered Subscriber during the period of
  continuation coverage is also eligible for election of continuation coverage.

                      Qualifying Event                           Length of Availability of Coverage

    For Subscribers:

    Voluntary or Involuntary Termination (other than                          18 months
    gross misconduct) or Loss of Coverage Under an
    Employer’s Health Plan Due to Reduction In Hours
    Worked


    For Dependents:

    A Covered Subscriber’s Voluntary or Involuntary
    Termination (other than gross misconduct) or Loss                         18 months
    of Coverage Under an Employer’s Health Plan Due
    to Reduction In Hours Worked
                                                                              36 months
    Covered Subscriber’s Entitlement to Medicare
                                                                              36 months
    Divorce or Legal Separation
                                                                              36 months
    Death of a Covered Subscriber




                                                     109
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 111 of 137 PageID# 115



                      Qualifying Event                             Length of Availability of Coverage

    For Dependent Children:
                                                                                 36 months
    Loss of Dependent Child Status


  COBRA coverage will end before the end of the maximum continuation period listed above if you become
  entitled to Medicare benefits. In that case a qualified beneficiary – other than the Medicare beneficiary –
  is entitled to continuation coverage for no more than a total of 36 months. (For example, if you become
  entitled to Medicare prior to termination of employment or reduction in hours, COBRA continuation
  coverage for your spouse and children can last up to 36 months after the date of Medicare entitlement.)

  If Your Group Offers Retirement Coverage
  If you are a retiree under this Plan, filing a proceeding in bankruptcy under Title 11 of the United States
  Code may be a qualifying event. If a proceeding in bankruptcy is filed with respect to your Group, and
  that bankruptcy results in the loss of coverage, you will become a qualified beneficiary with respect to the
  bankruptcy. Your Dependents will also become qualified beneficiaries if bankruptcy results in the loss of
  their coverage under this Plan. If COBRA coverage becomes available to a retiree and his or her covered
  family members as a result of a bankruptcy filing, the retiree may continue coverage for life and his or her
  Dependents may also continue coverage for a maximum of up to 36 months following the date of the
  retiree’s death.

  Second qualifying event
  If your family has another qualifying event (such as a legal separation, divorce, etc.) during the initial 18
  months of COBRA continuation coverage, your Dependents can receive up to 18 additional months of
  COBRA continuation coverage, for a maximum of 36 months from the original qualifying event. Such
  additional coverage is only available if the second qualifying event would have caused your Dependents
  to lose coverage under the Plan had the first qualifying event not occurred.

  Notification Requirements
  The Group will offer COBRA continuation coverage to qualified beneficiaries only after the Group has
  been notified that a qualifying event has occurred. When the qualifying event is the end of employment or
  reduction of hours of employment, death of the Subscriber, commencement of a proceeding in
  bankruptcy with respect to the employer, or the Subscriber's becoming entitled to Medicare benefits
  (under Part A, Part B, or both), the Group will notify the COBRA Administrator (e.g., Human Resources or
  their external vendor) of the qualifying event.

  You Must Give Notice of Some Qualifying Events

  For other qualifying events (e.g., divorce or legal separation of the Subscriber and spouse or a
  Dependent child’s losing eligibility for coverage as a Dependent child), you must notify the Group within
  60 days after the qualifying event occurs.

  Electing COBRA Continuation Coverage

  To continue your coverage, you or an eligible family Member must make an election within 60 days of the
  date your coverage would otherwise end, or the date the company’s benefit Plan Administrator notifies
  you or your family Member of this right, whichever is later. You must pay the total Premium appropriate
  for the type of benefit coverage you choose to continue. If the Premium rate changes for active
  associates, your monthly Premium will also change. The Premium you must pay cannot be more than
  102% of the Premium charged for Employees with similar coverage, and it must be paid to the company’s
  benefit plan administrator within 30 days of the date due, except that the initial Premium payment must be



                                                       110
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 112 of 137 PageID# 116



  made before 45 days after the initial election for continuation coverage, or your continuation rights will be
  forfeited.

  Disability extension of 18-month period of continuation coverage
  For Subscribers who are determined, at the time of the qualifying event, to be disabled under Title II
  (OASDI) or Title XVI (SSI) of the Social Security Act, and Subscribers who become disabled during the
  first 60 days of COBRA continuation coverage, coverage may continue from 18 to 29 months. These
  Subscribers’ Dependents are also eligible for the 18- to 29- month disability extension. (This also applies
  if any covered family Member is found to be disabled.) This would only apply if the qualified beneficiary
  gives notice of disability status within 60 days of the disabling determination. In these cases, the
  Employer can charge 150% of Premium for months 19 through 29. This would allow health coverage to
  be provided in the period between the end of 18 months and the time that Medicare begins coverage for
  the disabled at 29 months. (If a qualified beneficiary is determined by the Social Security Administration to
  no longer be disabled, such qualified beneficiary must notify the Plan Administrator of that fact in writing
  within 30 days after the Social Security Administration’s determination.)

  Trade Adjustment Act Eligible Individual
  If you don’t initially elect COBRA coverage and later become eligible for trade adjustment assistance
  under the U.S. Trade Act of 1974 due to the same event which caused you to be eligible initially for
  COBRA coverage under this Plan, you will be entitled to another 60-day period in which to elect COBRA
  coverage. This second 60-day period will commence on the first day of the month on which you become
  eligible for trade adjustment assistance. COBRA coverage elected during this second election period will
  be effective on the first day of the election period.

  When COBRA Coverage Ends
  COBRA benefits are available without proof of insurability and coverage will end on the earliest of the
  following:

     A covered individual reaches the end of the maximum coverage period;
     A covered individual fails to pay a required Premium on time;
     A covered individual becomes covered under any other group health plan after electing COBRA. If
      the other group health plan contains any exclusion or limitation on a pre-existing condition that
      applies to you, you may continue COBRA coverage only until these limitations cease;
     A covered individual becomes entitled to Medicare after electing COBRA; or
     The Group terminates all of its group welfare benefit plans.

  Other Coverage Options Besides COBRA Continuation Coverage
  Instead of enrolling in COBRA continuation coverage, there may be other coverage options for you and
  your family through the Health Insurance Marketplace, Medicaid, or other group health plan coverage
  options (such as a spouse’s plan) through what is called a “special enrollment period.” Some of these
  options may cost less than COBRA continuation coverage. You can learn more about many of these
  options at www.healthcare.gov.

  If You Have Questions
  Questions concerning your Group's health Plan and your COBRA continuation coverage rights should be
  addressed to the Group. For more information about your rights under ERISA, including COBRA, the
  Health Insurance Portability and Accountability Act (HIPAA), and other laws affecting group health plans,
  contact the nearest Regional or District Office of the U.S. Department of Labor’s Employee Benefits
  Security Administration (EBSA) in your area or visit the EBSA website at www.dol.gov/ebsa. (Addresses
  and phone numbers of Regional and District EBSA Offices are available through EBSA’s website.)




                                                       111
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 113 of 137 PageID# 117




  Twelve-Month Continuation under State Law
  If your employer’s group health plan is not subject to the requirements of the COBRA law, twelve-month
  continuation coverage, as defined by State law, applies.

  If you or a dependent loses eligibility for your group’s coverage, you may be able to continue group
  coverage for a period of 12 months beginning immediately following the date of the termination of the
  person's eligibility, without evidence of insurability. The following rules apply:

     the person must have been enrolled under the plan for at least 3 months;
     the person must not be eligible for Medicare or Medicaid benefits prior to the loss of eligibility for
      group coverage;
     the person must apply for coverage with the group policyholder and pay the first month’s premium
      within 31 days after issuance of the written notice described in the Notice of continuation options
      section below, but in no event beyond the 60 day period following the date of the termination of the
      person’s eligibility;
     premium for such extended coverage is timely paid to the group policyholder on a monthly basis
      during the twelve-month period; and
     the premium for continuing the group coverage shall be at the insurer's current rate applicable to the
      group policy plus any applicable administrative fee not to exceed two percent of the current rate.

  Notice of Continuation Options
  The group policyholder shall provide each employee or other person losing coverage under such policy
  written notice of a twelve-month continuation opportunity. Such notice shall be provided within 14 days of
  the policyholder's knowledge of your loss of eligibility under the policy. If the group policyholder does not
  provide the required notice, please contact Member Services directly within 60 days from the date you
  lose eligibility for coverage to discuss your continuation options.

  Continuation of Coverage Due To Military Service
  Under the Uniformed Services Employment and Reemployment Rights Act of 1994 (USERRA), the
  Subscriber or his / her Dependents may have a right to continue health care coverage under the Plan if
  the Subscriber must take a leave of absence from work due to military leave.

  Employers must give a cumulative total of five years and in certain instances more than five years, of
  military leave.

  “Military service” means performance of duty on a voluntary or involuntary basis and includes active duty,
  active duty for training, initial active duty for training, inactive duty training, and full-time National Guard
  duty.

  During a military leave covered by USERRA, the law requires employers to continue to give coverage
  under this Plan to its Members. The coverage provided must be identical to the coverage provided to
  similarly situated, active employees and Dependents. This means that if the coverage for similarly
  situated, active employees and Dependents is modified, coverage for you (the individual on military leave)
  will be modified.

  You may elect to continue to cover yourself and your eligible Dependents by notifying your employer in
  advance and submitting payment of any required contribution for health coverage. This may include the
  amount the employer normally pays on your behalf. If your military service is for a period of time less
  than 31 days, you may not be required to pay more than the active Member contribution, if any, for
  continuation of health coverage. For military leaves of 31 days or more, you may be required to pay up to
  102% of the full cost of coverage, i.e., the employee and employer share.



                                                        112
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 114 of 137 PageID# 118




  The amount of time you continue coverage due to USERRA will reduce the amount of time you will be
  eligible to continue coverage under COBRA.

  Maximum Period of Coverage During a Military Leave
  Continued coverage under USERRA will end on the earlier of the following events:

  1. The date you fail to return to work with the Group following completion of your military leave.
     Subscribers must return to work within:
      b) The first full business day after completing military service, for leaves of 30 days or less. A
         reasonable amount of travel time will be allowed for returning from such military service.
      c) 14 days after completing military service for leaves of 31 to 180 days,
      d) 90 days after completing military service for leaves of more than 180 days; or
  2. 24 months from the date your leave began.

  Reinstatement of Coverage Following a Military Leave
  Regardless of whether you continue coverage during your military leave, if you return to work your health
  coverage and that of your eligible Dependents will be reinstated under this Plan if you return within:

  1. The first full business day of completing your military service, for leaves of 30 days or less. A
     reasonable amount of travel time will be allowed for returning from such military service;
  2. 14 days of completing your military service for leaves of 31 to 180 days; or
  3. 90 days of completing your military service for leaves of more than 180 days.

  If, due to an illness or injury caused or aggravated by your military service, you cannot return to work
  within the time frames stated above, you may take up to:

  1. Two years; or
  2. As soon as reasonably possible if, for reasons beyond your control you cannot return within two years
     because you are recovering from such illness or injury.

  If your coverage under the Plan is reinstated, all terms and conditions of the Plan will apply to the extent
  that they would have applied if you had not taken military leave and your coverage had been continuous.
  Any waiting / probationary periods will apply only to the extent that they applied before.

  Please note that, regardless of the continuation and/or reinstatement provisions listed above, this Plan
  will not cover services for any illness or injury caused or aggravated by your military service, as indicated
  in the “What’s Not Covered” section.

  Family and Medical Leave Act of 1993
  A Subscriber who takes a leave of absence under the Family and Medical Leave Act of 1993 (the Act) will
  still be eligible for this Plan during their leave. We will not consider the Subscriber and his or her
  Dependents ineligible because the Subscriber is not at work.

  If the Subscriber ends their coverage during the leave, the Subscriber and any Dependents who were
  covered immediately before the leave may be added back to the Plan when the Subscriber returns to
  work without medical underwriting. To be added back to the Plan, the Group may have to give us
  evidence that the Family and Medical Leave Act applied to the Subscriber. We may require a copy of the
  health care Provider statement allowed by the Act.


                                                       113
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 115 of 137 PageID# 119




  Benefits After Termination Of Coverage
  Any benefits available under this section are subject to all the other terms and conditions of this Plan.

  If you are Totally Disabled on the Group's termination date, and you are not eligible for regular coverage
  under another similar health plan, benefits will continue for treatment of the disabling condition(s).
  Benefits will continue until the earliest of:

  1. The date you cease to be Totally Disabled;
  2. The end of a period of 12 months in a row that follows the Group termination date;
  3. The date you become eligible for regular coverage under another health plan; or
  4. The payment of any benefit maximum.

  Benefits will be limited to coverage for treatment of the condition or conditions causing Total Disability and
  in no event will include benefits for any dental condition.




                                                       114
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 116 of 137 PageID# 120




                                       General Provisions
  Assignment
  The Group cannot legally transfer this Booklet, without obtaining written permission from us. Members
  cannot legally transfer the coverage. Benefits available under this Booklet are not assignable by any
  Member without obtaining written permission from us, unless in a way described in this Booklet.

  Care Coordination
  We pay In-Network Providers in various ways to provide Covered Services to you. For example,
  sometimes we may pay In-Network Providers a separate amount for each Covered Service they provide.
  We may also pay them one amount for all Covered Services related to treatment of a medical condition.
  Other times, we may pay a periodic, fixed pre-determined amount to cover the costs of Covered Services.
  In addition, we may pay In-Network Providers financial incentives or other amounts to help improve
  quality of care and/or promote the delivery of health care services in a cost-efficient manner, or
  compensate In-Network Providers for coordination of Member care. In some instances, In-Network
  Providers may be required to make payment to us because they did not meet certain standards. You do
  not share in any payments made by In-Network Providers to us under these programs.

  Clerical Error
  A clerical error will never disturb or affect your coverage, as long as your coverage is valid under the rules
  of the Plan. This rule applies to any clerical error, regardless of whether it was the fault of the Group or
  us.

  Confidentiality and Release of Information
  We will use reasonable efforts, and take the same care to preserve the confidentiality of your medical
  information. We may use data collected in the course of providing services hereunder for statistical
  evaluation and research. If such data is ever released to a third party, it shall be released only in
  aggregate statistical form without identifying you. Medical information may be released only with your
  written consent or as required by law. It must be signed, dated and must specify the nature of the
  information and to which persons and organizations it may be disclosed. You may access your own
  medical records.

  We may release your medical information to professional peer review organizations and to the Group for
  purposes of reporting claims experience or conducting an audit of our operations, provided the
  information disclosed is reasonably necessary for the Group to conduct the review or audit.

  A statement describing our policies and procedures for preserving the confidentiality of medical records is
  available and will be furnished to you upon request.

  Conformity with Law
  Any term of the Plan which is in conflict with the laws of the state in which the Group Contract is issued,
  or with federal law, will hereby be automatically amended to conform with the minimum requirements of
  such laws.




                                                       115
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 117 of 137 PageID# 121




  Contract with Anthem
  The Group, on behalf of itself and its participants, hereby expressly acknowledges its understanding that
  this Plan constitutes a Contract solely between the Group and us, Anthem Health Plans of Virginia, Inc.
  dba Anthem Blue Cross and Blue Shield (Anthem), and that we are an independent corporation licensed
  to use the Blue Cross and Blue Shield names and marks in the Commonwealth of Virginia. The Blue
  Cross Blue Shield marks are registered by the Blue Cross and Blue Shield Association, an association of
  independently licensed Blue Cross and Blue Shield plans, with the U.S. Patent and Trademark Office in
  Washington, D.C. and in other countries. Further, we are not contracting as the agent of the Blue Cross
  and Blue Shield Association or any other Blue Cross and/or Blue Shield plan or licensee. The Group, on
  behalf of itself and its participants, further acknowledges and agrees that it has not entered into this
  Contract based upon representations by any person other than Anthem and that no person, entity, or
  organization other than Anthem shall be held accountable or liable to the Group for any of Anthem‘s
  obligations to the Group created under the Contract. This paragraph shall not create any additional
  obligations whatsoever on our part other than those obligations created under other terms of this
  agreement.

  Entire Contract
  Note: The laws of the state in which the Group Contract is issued will apply unless otherwise stated
  herein.

  This Booklet, the Group Contract, the Group application, any riders, endorsements or attachments, and
  the individual applications of the Subscriber and Dependents constitute the entire Contract between the
  Group and us and as of the Effective Date, supersede all other agreements. All statements made by the
  policyholder or by the persons insured shall be deemed representations and not warranties. No written
  statement made by any person insured shall be used in any contest unless a copy of the statement is
  furnished to the person or to his beneficiary or personal representative. A copy of any application of the
  policyholder shall be attached to the policy when issued.

  Form or Content of Booklet
  No agent or employee of ours is authorized to change the form or content of this Booklet. Changes can
  only be made through a written authorization, signed by an officer of Anthem.

  Government Programs
  The benefits under this Plan shall not duplicate any benefits that you are entitled to, or eligible for, under
  any other governmental program. This does not apply if any particular laws require us to be the primary
  payer. If we have duplicated such benefits, all money paid by such programs to you for services you
  have or are receiving, shall be returned by or on your behalf to us.

  Grace Periods
  If premium payment is not made in full by your Group on or prior to the premium due date, a 31-day grace
  period shall be granted to your Group for payment. The grace period shall begin on the premium due
  date and continue for 31 days. During the grace period, coverage shall remain in effect. If payment is not
  made by your Group within the grace period, Anthem may cancel coverage after the 31-day grace period
  or 15 days after Anthem has provided your Group with a written or printed notice of termination, including
  a specific date, whichever is later. Your Group will be liable to Anthem for any premium owed for the time
  the coverage is in force during a grace period.




                                                       116
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 118 of 137 PageID# 122




  Group Contribution
  Your Group shall offer Anthem to all Members of the Group on terms no less favorable with respect to the
  total group contribution than those applicable to such other health benefits coverage as may be available
  through the Group. Except as hereinafter provided, your group contributions set forth in the premium
  schedule on the Group Application, and in any subsequent premium revisions, shall not be changed
  during the term of this Agreement unless such change is agreed to in writing by Anthem. If, however,
  your Group's contribution to such other coverage as may be available through your Group is increased
  during the term of this Agreement, your Group agrees to increase its contribution for Anthem coverage,
  effective the first premium due date following such increase.

  Incontestability
  The validity of this Group Contract s h a l l not be contested, except for non-payment of premiums,
  after it has been in force for 2 years from the date indicated on the cover page of the Group Contract.
  No statement made by an enrollee relating to: (i) his insurability; or (ii) the insurability of his
  dependents, shall be used in contesting the validity of the coverage of the person about whom the
  statement was made after coverage has been in force for a period of 2 y ears. Any such statement
  must be submitted in writing and signed by the enrollee.

  Individual Certificates
  Anthem will at its option issue either (1) to the policyholder for delivery to each enrollee, or (2) to each
  enrollee a certificate setting forth:
  1. The enrollee’s coverage, including any limitations, reductions and exclusions applicable to the
      coverage;
  2. To whom the insurance benefits are payable;
  3. Any family member’s or dependent’s coverage; and
  4. The continuation rights afforded under federal (COBRA) or state law.

  Legal Action
  No legal action may be brought against Anthem within the 60-day period after proof of loss notice is filed
  or more than three years after the end of the 90-day period that proof of loss was required to be filed. This
  limit applies to matters relating to this health plan, to our performance under this health plan, or to any
  statement made by an employee, officer, or director of Anthem concerning this health plan or the benefits
  available to a covered person.

  Medical Policy and Technology Assessment
  Anthem reviews and evaluates new technology according to its technology evaluation criteria developed
  by its medical directors. Technology assessment criteria are used to determine the Experimental /
  Investigational status or Medical Necessity of new technology. Guidance and external validation of
  Anthem’s medical policy is provided by the Medical Policy and Technology Assessment
  Committee (MPTAC) which consists of approximately 20 Doctors from various medical specialties
  including Anthem’s medical directors, Doctors in academic medicine and Doctors in private practice.

  Conclusions made are incorporated into medical policy used to establish decision protocols for particular
  diseases or treatments and applied to Medical Necessity criteria used to determine whether a procedure,
  service, supply or equipment is covered.




                                                        117
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 119 of 137 PageID# 123




  Medicare
  Any benefits covered under both this Plan and Medicare will be covered according to Medicare
  Secondary Payer legislation, regulations, and Centers for Medicare & Medicaid Services guidelines,
  subject to federal court decisions. Federal law controls whenever there is a conflict among state law,
  Booklet terms, and federal law.

  Except when federal law requires us to be the primary payer, the benefits under this Plan for Members
  age 65 and older, or Members otherwise enrolled in Medicare, do not duplicate any benefit for which
  Members are entitled under Medicare, including Part B. Where Medicare is the responsible payer, all
  sums payable by Medicare for services provided to you shall be reimbursed by or on your behalf to us, to
  the extent we have made payment for such services. For the purposes of the calculation of benefits, if
  you have not enrolled in Medicare Part B when you become eligible due to age, we will calculate benefits
  as if you had enrolled. When you become eligible due to age, you should enroll in Medicare Part B
  as soon as possible to avoid potential liability.

  Misstatement of Age
  If the premiums charged for coverage vary by the age of the covered person, a fair adjustment of
  premiums shall be made if the age of the covered person has been misstated. Anthem will only be liable
  to adjust premiums retroactive to the last annual renewal date of this policy.

  Modifications
  This Booklet allows the Group to make Plan coverage available to eligible Members. However, this
  Booklet shall be subject to amendment, modification, and termination in accordance with any of its terms,
  the Group Contract, or by mutual agreement between the Group and us without the permission or
  involvement of any Member. Changes will not be effective until the date specified in the written notice we
  give to the Group about the change. By electing medical and Hospital coverage under the Plan or
  accepting Plan benefits, all Members who are legally capable of entering into a contract, and the legal
  representatives of all Members that are incapable of entering into a contract, agree to all terms and
  conditions in this Booklet.

  Not Liable for Provider Acts or Omissions
  We are not responsible for the actual care you receive from any person. This Booklet does not give
  anyone any claim, right, or cause of action against Anthem based on the actions of a Provider of health
  care, services, or supplies.

  Payment Innovation Programs
  We pay In-Network Providers through various types of contractual arrangements. Some of these
  arrangements – Payment Innovation Programs (Program(s)) – may include financial incentives to help
  improve quality of care and promote the delivery of health care services in a cost-efficient manner.

  These Programs may vary in methodology and subject area of focus and may be modified by us from
  time to time, but they will be generally designed to tie a certain portion of an In-Network Provider’s total
  compensation to pre-defined quality, cost, efficiency or service standards or metrics. In some instances,
  In-Network Providers may be required to make payment to us under the Program as a consequence of
  failing to meet these pre-defined standards.

  The Programs are not intended to affect your access to health care. The Program payments are not
  made as payment for specific Covered Services provided to you, but instead, are based on the In-



                                                      118
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 120 of 137 PageID# 124



  Network Provider’s achievement of these pre-defined standards. You are not responsible for any
  Copayment or Coinsurance amounts related to payments made by us or to us under the Program(s), and
  you do not share in any payments made by Network Providers to us under the Program(s).

  Physical Examinations and Autopsy
  Anthem shall have the right:
   to examine the covered person for whom a claim is made when and as often as it may reasonably
      require during the pendency of a claim under the policy; and
  • to make an autopsy where it is not prohibited by law.

  Policies and Procedures
  We are able to introduce new policies, procedures, rules and interpretations, as long as they are
  reasonable. Such changes are introduced to make the Plan more orderly and efficient. Members must
  follow and accept any new policies, procedures, rules, and interpretations.

  Under the terms of the Group Contract, we have the authority, in our sole discretion, to introduce or
  terminate from time to time, pilot or test programs for disease management or wellness initiatives which
  may result in the payment of benefits not otherwise specified in this Booklet. We reserve the right to
  discontinue a pilot or test program at any time.

  Program Incentives
  We may offer incentives from time to time, at our discretion, in order to introduce you to covered
  programs and services available under this Plan. The purpose of these incentives include, but is not
  limited to, making you aware of cost effective benefit options or services, helping you achieve your best
  health, and encouraging you to update member-related information. These incentives may be offered in
  various forms such as retailer coupons, gift cards, health related merchandise, and discounts on fees or
  Member cost shares. Acceptance of these incentives is voluntary as long as Anthem offers the incentives
  program. We may discontinue an incentive for a particular covered program or service at any time. If
  you have any questions about whether receipt of an incentive or retailer coupon results in taxable income
  to you, we recommend that you consult your tax advisor.

  Relationship of Parties (Group-Member-Anthem)
  The Group is responsible for passing information to you. For example, if we give notice to the Group, it is
  the Group’s responsibility to pass that information to you. The Group is also responsible for passing
  eligibility data to us in a timely manner. If the Group does not give us with timely enrollment and
  termination information, we are not responsible for the payment of Covered Services for Members.

  Relationship of Parties (Anthem and In-Network Providers)
  The relationship between Anthem and In-Network Providers is an independent contractor relationship. In-
  Network Providers are not agents or employees of ours, nor is Anthem, or any employee of Anthem, an
  employee or agent of In-Network Providers.

  Your health care Provider is solely responsible for all decisions regarding your care and treatment,
  regardless of whether such care and treatment is a Covered Service under this Plan. We shall not be
  responsible for any claim or demand on account of damages arising out of, or in any manner connected
  with, any injuries suffered by you while receiving care from any In-Network Provider or in any In-Network
  Provider’s Facilities.




                                                     119
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 121 of 137 PageID# 125



  Your In-Network Provider’s agreement for providing Covered Services may include financial incentives or
  risk sharing relationships related to the provision of services or referrals to other Providers, including In
  Network Providers, Out-of-Network Providers, and disease management programs. If you have
  questions regarding such incentives or risk sharing relationships, please contact your Provider or us.

  Reservation of Discretionary Authority
  This section only applies when the interpretation of this Booklet is governed by the Employee Retirement
  Income Security Act (ERISA), 29 U.S.C. 1001 et seq.

  We, or anyone acting on our behalf, shall determine the administration of benefits and eligibility for
  participation in such a manner that has a rational relationship to the terms set forth herein. However, we,
  or anyone acting on our behalf, have complete discretion to determine the administration of your benefits.
  Our determination shall be final and conclusive and may include, without limitation, determination of
  whether the services, care, treatment, or supplies are Medically Necessary, Experimental /
  Investigational, whether surgery is cosmetic, and whether charges are consistent with the Maximum
  Allowed Amount. Our decision shall not be overturned unless determined to be arbitrary and capricious.
  However, a Member may utilize all applicable complaint and appeals procedures.

  We, or anyone acting on our behalf, shall have all the powers necessary or appropriate to enable us to
  carry out the duties in connection with the operation and administration of the Plan. This includes, without
  limitation, the power to construe the Contract, to determine all questions arising under the Booklet and to
  make, establish and amend the rules, regulations, and procedures with regard to the interpretation and
  administration of the provisions of this Plan. However, these powers shall be exercised in such a manner
  that has reasonable relationship to the provisions of the Contract, the Booklet, Provider agreements, and
  applicable state or federal laws. A specific limitation or exclusion will override more general benefit
  language.

  Right of Recovery and Adjustment
  Whenever payment has been made in error, we will have the right to recover such payment from you or, if
  applicable, the Provider or otherwise make appropriate adjustment to claims. In most instances such
  recovery or adjustment activity shall be limited to the calendar year in which the error is discovered

  We have oversight responsibility for compliance with Provider and vendor contracts. We may enter into a
  settlement or compromise regarding enforcement of these contracts and may retain any recoveries made
  from a Provider or vendor resulting from these audits if the return of the overpayment is not feasible.
  Additionally, we have established recovery and adjustment policies to determine which recoveries and
  adjustments are to be pursued, when to incur costs and expenses and settle or compromise recovery or
  adjustment amounts. We will not pursue recoveries for overpayments or adjustments for underpayments
  if the cost of the activity exceeds the overpayment or underpayment amount. We may not give you notice
  of overpayments made by us or you if the recovery method makes providing such notice administratively
  burdensome.

  Unauthorized Use of Identification Card
  If you permit your Identification Card to be used by someone else or if you use the card before coverage is
  in effect or after coverage has ended, you will be liable for payment of any expenses incurred resulting from
  the unauthorized use. Fraudulent misuse could also result in termination of the coverage.

  Value-Added Programs
  We may offer health or fitness related programs to our Members, through which you may access
  discounted rates from certain vendors for products and services available to the general public. Products



                                                      120
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 122 of 137 PageID# 126



  and services available under this program are not Covered Services under your Plan but are in addition to
  Plan benefits. As such, program features are not guaranteed under your health Plan Contract and could
  be discontinued at any time. We do not endorse any vendor, product or service associated with this
  program. Program vendors are solely responsible for the products and services you receive.

  Value of Covered Services
  For purposes of coordination of benefits, reimbursement of excess benefits, or reimbursement under any
  Workers’ Compensation or Employer Liability Law, the value of Covered Services shall be the amount we
  paid for the Covered Services.

  Voluntary Clinical Quality Programs
  We may offer additional opportunities to assist you in obtaining certain covered preventive or other care
  (e.g., well child check-ups or certain laboratory screening tests) that you have not received in the
  recommended timeframe. These opportunities are called voluntary clinical quality programs. They are
  designed to encourage you to get certain care when you need it and are separate from Covered Services
  under your Plan. These programs are not guaranteed and could be discontinued at any time. We will
  give you the choice and if you choose to participate in one of these programs, and obtain the
  recommended care within the program’s timeframe, you may receive incentives such as gift cards or
  retailer coupons, which we encourage you to use for health and wellness related activities or
  items. Under other clinical quality programs, you may receive a home test kit that allows you to collect
  the specimen for certain covered laboratory tests at home and mail it to the laboratory for
  processing. You may also be offered a home visit appointment to collect such specimens and complete
  biometric screenings. You may need to pay any cost shares that normally apply to such covered
  laboratory tests (e.g., those applicable to the laboratory processing fee) but will not need to pay for the
  home test kit or the home visit. If you have any questions about whether receipt of a gift card or retailer
  coupon results in taxable income to you, we recommend that you consult your tax advisor.

  Voluntary Wellness Incentive Programs
  We may offer health or fitness related program options for purchase by your Group to help you achieve
  your best health. These programs are not Covered Services under your Plan, but are separate
  components, which are not guaranteed under this Plan and could be discontinued at any time. If your
  Group has selected one of these options to make available to all employees, you may receive incentives
  such as gift cards by participating in or completing such voluntary wellness promotion programs as health
  assessments, weight management or tobacco cessation coaching. Under other options a Group may
  select, you may receive such incentives by achieving specified standards based on health factors under
  wellness programs that comply with applicable law. If you think you might be unable to meet the
  standard, you might qualify for an opportunity to earn the same reward by different means. You may
  contact us at the Member Services number on your ID card and we will work with you (and, if you wish,
  your Doctor) to find a wellness program with the same reward that is right for you in light of your health
  status. (If you receive a gift card as a wellness reward and use it for purposes other than for qualified
  medical expenses, this may result in taxable income to you. For additional guidance, please consult your
  tax advisor.)

  Waiver
  No agent or other person, except an authorized officer of Anthem, is able to disregard any conditions or
  restrictions contained in this Booklet, to extend the amount of time for making a payment to us, or to bind




                                                      121
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 123 of 137 PageID# 127



  us by making any promise or representation or by giving or receiving any information.

   Workers’ Compensation
  The benefits under this Plan are not designed to duplicate benefits that you are eligible for under
  Workers’ Compensation Law. All money paid or owed by Workers’ Compensation for services provided
  to you shall be paid back by, or on your behalf, to us if we have made payment for the services received.
  It is understood that coverage under this Plan does not replace or affect any Workers’ Compensation
  coverage requirements.




                                                     122
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 124 of 137 PageID# 128




                                                Definitions
  If a word or phrase in this Booklet has a special meaning, such as Medical Necessity or Experimental /
  Investigational, it will start with a capital letter, and be defined below. If you have questions on any of
  these definitions, please call Member Services at the number on the back of your Identification Card.

  Accidental Injury
  An unexpected Injury for which you need Covered Services while enrolled in this Plan. It does not include
  injuries that you get benefits for under any Workers’ Compensation, Employer’s liability or similar law.

  Ambulatory Surgical Facility
  A Facility, with a staff of Doctors, that:

  1. Is licensed as required;
  2. Has permanent facilities and equipment to perform surgical procedures on an Outpatient basis;
  3. Gives treatment by or under the supervision of Doctors, and nursing services when the patient is in
     the Facility;
  4. Does not have Inpatient accommodations; and
  5. Is not, other than incidentally, used as an office or clinic for the private practice of a Doctor or other
     professional Provider.

  Authorized Service(s)
  A Covered Service you get from an Out-of-Network Provider that we have agreed to cover at the In-
  Network level. You will have to pay any In-Network Deductible, Coinsurance, and/or Copayment(s) that
  apply, and may also have to pay the difference between the Maximum Allowed Amount and the Out-of-
  Network Provider’s charge. Please see “Claims Payment” for more details.

  Benefit Period
  The length of time we will cover benefits for Covered Services. For Calendar Year plans, the Benefit
  Period starts on January 1st and ends on December 31st. For Plan Year plans, the Benefit Period starts
  on your Group’s effective or renewal date and lasts for 12 months. (See your Group for details.) The
  Schedule of Benefits shows if your Plan’s Benefit Period is a Calendar Year or a Plan Year. If your
  coverage ends before the end of the year, then your Benefit Period also ends.

  Benefit Period Maximum
  The most we will cover for a Covered Service during a Benefit Period.

  Biosimilar/Biosimilars
  A type of biological product that is licensed (approved) by FDA because it is highly similar to an already
  FDA-approved biological product, known as the biological reference product (reference product), and has
  been shown to have no clinically meaningful differences from the reference product.

  Booklet
  This document (also called the Certificate of Coverage), which describes the terms of your benefits. It is
  part of the Group Contract with your Employer, and is also subject to the terms of the Group Contract.

  Brand Name Drug
  Prescription Drugs that we classify as Brand Drugs or our PBM has classified as Brand Name Drugs
  through use of an independent proprietary industry database.


                                                        123
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 125 of 137 PageID# 129




  Centers of Excellence (COE) Network
  A network of health care facilities, which have been selected to give specific services to our Members
  based on their experience, outcomes, efficiency, and effectiveness. An In-Network Provider under this
  Plan is not necessarily a COE. To be a COE, the Provider must have signed a Center of Excellence
  Agreement with us.

  Coinsurance
  Your share of the cost for Covered Services, which is a percent of the Maximum Allowed Amount. You
  normally pay Coinsurance after you meet your Deductible. For example, if your Plan lists 20%
  Coinsurance on office visits, and the Maximum Allowed Amount is $100, your Coinsurance would be $20
  after you meet the Deductible. The Plan would then cover the rest of the Maximum Allowed Amount.
  See the “Schedule of Benefits” for details.

  Controlled Substances
  Drugs and other substances that are considered controlled substances under the Controlled Substances
  Act (CSA) which are divided into five schedules.

  Copayment
  A fixed amount you pay toward a Covered Service. You normally have to pay the Copayment when you
  get health care. The amount can vary by the type of Covered Service you get. For example, you may
  have to pay a $15 Copayment for an office visit, but a $150 Copayment for Emergency Room Services.
  See the “Schedule of Benefits” for details. Your Copayment will be the lesser of the amount shown in the
  “Schedule of Benefits” or the Maximum Allowed Amount.

  Covered Services
  Health care services, supplies, or treatment described in this Booklet that are given to you by a Provider.
  To be a Covered Service the service, supply or treatment must be:

     Medically Necessary or specifically included as a benefit under this Booklet.
     Within the scope of the Provider’s license.
     Given while you are covered under the Plan.
     Not Experimental / Investigational, excluded, or limited by this Booklet, or by any amendment or rider
      to this Booklet.
     Approved by us before you get the service if prior authorization is needed.

  A charge for a Covered Service will apply on the date the service, supply, or treatment was given to you.

  The date for applying Deductible and other cost shares for an Inpatient stay is the date of you enter the
  Facility except as described in “Benefits After Termination Of Coverage.”

  Covered Services do not include services or supplies not described in the Provider records.

  Covered Transplant Procedure
  Please see the “What’s Covered” section for details.

  Custodial Care
  Any type of care, including room and board, that (a) does not require the skills of professional or technical
  workers; (b) is not given to you or supervised by such workers or does not meet the rules for post-
  Hospital Skilled Nursing Facility care; and (c) is given when you have already reached the greatest level
  of physical or mental health and are not likely to improve further.


                                                      124
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 126 of 137 PageID# 130




  Custodial Care includes any type of care meant to help you with activities of daily living that does not
  require the skill of trained medical or paramedical workers. Examples of Custodial Care include:

      Help in walking, getting in and out of bed, bathing, dressing, eating, or using the toilet,
      Changing dressings of non-infected wounds, after surgery or chronic conditions,
      Preparing meals and/or special diets,
      Feeding by utensil, tube, or gastrostomy,
      Common skin and nail care,
      Supervising medicine that you can take yourself,
      Catheter care, general colostomy or ileostomy care,
      Routine services which we decide can be safely done by you or a non-medical person without the
       help of trained medical and paramedical workers,
      Residential care and adult day care,
      Protective and supportive care, including education,
      Rest and convalescent care.

  Care can be Custodial even if it is recommended by a professional or performed in a Facility, such as a
  Hospital or Skilled Nursing Facility, or at home.

  Deductible
  The amount you must pay for Covered Services before benefits begin under this Plan. For example, if
  your Deductible is $1,000, your Plan won’t cover anything until you meet the $1,000 Deductible. The
  Deductible may not apply to all Covered Services. Please see the “Schedule of Benefits” for details.

  Dentally Necessary Orthodontic Care
  A service for pediatric members used to treat malocclusion of teeth and associated dental and facial
  disharmonies. Certain criteria must be met in order for Dentally Necessary Orthodontic Care to e
  covered. See the Dentally Necessary Orthodontic Care benefit description in the “Orthodontic Treatment”
  section for more information.

  Dependent
  A member of the Subscriber’s family who meets the rules listed in the “Eligibility and Enrollment – Adding
  Members” section and who has enrolled in the Plan.

  Designated Pharmacy Provider
  An In-Network Pharmacy that has executed a Designated Pharmacy Provider Agreement with us or an
  In-Network Provider that is designated to provide Prescription Drugs, including Specialty Drugs, to treat
  certain conditions.

  Doctor
  See the definition of “Physician.”

  Effective Date
  The date your coverage begins under this Plan.

  Emergency (Emergency Medical Condition)
  Please see the “What’s Covered” section.




                                                      125
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 127 of 137 PageID# 131



  Emergency Care
  Please see the “What’s Covered” section.

  Enrollment Date
  The first day you are covered under the Plan or, if the Group imposes a waiting period, the first day of
  your waiting period.

  Excluded Services (Exclusion)
  Health care services your Plan doesn’t cover.

  Experimental or Investigational (Experimental / Investigational)
  Means any service or supply that is judged to be experimental or investigative at Anthem’s sole
  discretion. Nothing in this exclusion shall prevent a member from appealing Anthem’s decision that a
  service is experimental / investigative. Services which do not meet each of the following criteria will be
  excluded from coverage as experimental/investigative:

  1. Any supply or drug used must have received final approval to market by the U.S. Food and Drug
     Administration ("FDA") for the particular indication or application in question. Moreover, quantities of
     any drug or medication used must be within recommended maximum daily dose or duration
     established by the FDA or any of the standard reference compendia defined below.

      There are two exceptions which apply when a drug has received final approval to market by the FDA,
      but not for the particular indication or application in question.
       This criterion will be satisfied if the use of the drug is recognized for treatment of the indication or
          application in any of the following resources:
               o the following three standard reference compendia defined below:
                          American Hospital Formulary Service - Drug Information
                          National Comprehensive Cancer Network’s Drugs & Biologics Compendium
                          Elsevier Gold Standard’s Clinical Pharmacology
               o in substantially accepted peer-reviewed medical literature. Peer-reviewed medical
                    literature means a scientific study published only after having been critically reviewed for
                    scientific accuracy, validity, and reliability by unbiased independent experts. This study
                    must appear in a journal that has been determined by the International Committee of
                    Medical Journal Editors to have met the Uniform Requirements for Manuscripts submitted
                    to biomedical journals. Peer-reviewed medical literature does not include publications or
                    supplements to publications that are sponsored to a significant extent by a
                    pharmaceutical manufacturing company or health carrier; or
       In the case where the drug is being used for the treatment of a specific type of cancer, this
          criterion will be satisfied if the use of the drug is recognized as safe and effective for treatment of
          the specific type of cancer in any of the standard reference compendia.

      Despite the above two exceptions, this criterion will not be satisfied if the FDA has determined that
      use of the drug is not recommended for the treatment of the specific indication for which it is
      prescribed.

  2. There must be enough information in the peer-reviewed medical and scientific literature to let us
     judge the safety and efficacy.
  3. The available scientific evidence must show a good effect on health outcomes outside a research
     setting.
  4. The service or supply must be as safe and effective outside a research setting as current diagnostic
     or therapeutic options.




                                                       126
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 128 of 137 PageID# 132



  New technologies are evaluated against these criteria to determine if services should be included as a
  covered benefit or considered experimental/investigative.

  Facility
  A facility including but not limited to, a Hospital, freestanding Ambulatory Surgical Facility, Chemical
  Dependency Treatment Facility, Residential Treatment Center, Skilled Nursing Facility, Home Health
  Care Agency or mental health facility, as defined in this Booklet. The Facility must be licensed,
  accredited, registered or approved by The Joint Commission or the Commission on Accreditation of
  Rehabilitation Facilities (CARF), as applicable or meet specific rules set by us.

  Functional Impairment
  Limits on normal physical functioning that may include, but are not limited to, problems with ambulation,
  mobilization, communication, respiration, eating, swallowing, vision, facial expression, skin integrity,
  distortion of nearby body parts, or obstruction of an orifice. The cause of the physical functional
  impairment can be due to pain, structural, congenital or other means. Physical functional impairment
  excludes social, emotional, and psychological impairments or potential impairments.

  Generic Drugs
  Prescription Drugs that we classify as Generic Drugs or that our PBM has classified as Generic Drugs
  through use of an independent proprietary industry database. Generic Drugs have the same active
  ingredients, must meet the same FDA rules for safety, purity and potency, and must be given in the same
  form (tablet, capsule, cream) as the Brand Name Drug.

  Group
  The employer or other organization (e.g., association), which has a Group Contract with us, Anthem Blue
  Cross and Blue Shield for this Plan.

  Group Contract (or Contract)
  The Contract between us, Anthem Blue Cross and Blue Shield, and the Group (also known as the Group
  Master Contract). It includes this Booklet, your application, any application or change form, your
  Identification Card, any endorsements, riders or amendments, and any legal terms added by us to the
  original Contract.

  The Group Master Contract is kept on file by the Group. If a conflict occurs between the Group Master
  Contract and this Booklet, the Group Master Contract controls.

  Home Health Care Agency
  A Facility, licensed in the state in which it is located, that:

  1. Gives skilled nursing and other services on a visiting basis in your home; and
  2. Supervises the delivery of services under a plan prescribed and approved in writing by the attending
     Doctor.

  Hormonal Contraceptives
  Means a medication taken to prevent pregnancy by means of ingestion of hormones, including
  medications containing estrogen or progesterone, that is self-administered, requires a prescription, and is
  approved by the U.S. Food and Drug Administration for such purpose.




                                                          127
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 129 of 137 PageID# 133



  Hospice
  A Provider that gives care to terminally ill patients and their families, either directly or on a consulting
  basis with the patient’s Doctor. It must be licensed by the appropriate agency.

  Hospital
  A Provider licensed and operated as required by law, which has:

  1.   room, board, and nursing care;
  2.   a staff with one or more Doctors on hand at all times;
  3.   24 hour nursing service;
  4.   all the facilities on site are needed to diagnose, care, and treat an illness or injury; and
  5.   Is fully accredited by The Joint Commission.

  The term Hospital does not include a Provider, or that part of a Provider, used mainly for:

  1.   nursing care
  2.   rest care
  3.   convalescent care
  4.   care of the aged
  5.   custodial care
  6.   educational care
  7.   subacute care
  8.   treatment of alcohol abuse
  9.   treatment of drug abuse

  Identification Card
  The card we give you that shows your Member identification, Group numbers, and the plan you have.

  In-Network Provider
  A Provider that has a contract, either directly or indirectly, with us, or another organization, to give
  Covered Services to Members through negotiated payment arrangements. A Provider that is In-Network
  for one plan may not be In-Network for another. Please see “How to Find a Provider in the Network” in
  the section “How Your Plan Works” for more information on how to find an In-Network Provider for this
  Plan.

  In-Network Transplant Provider
  Please see the “What’s Covered” section for details.

  Inpatient
  A Member who is treated as a registered bed patient in a Hospital and for whom a room and board
  charge is made.

  Intensive In-Home Behavioral Health Program
  A range of therapy services provided in the home to address symptoms and behaviors that, as the result
  of a mental disorder or substance use disorder, put the Members and others at risk of harm.

  Intensive Outpatient Program
  Short-term behavioral health treatment that provides a combination of individual, group and family
  therapy.




                                                         128
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 130 of 137 PageID# 134



  Interchangeable Biologic Product
  A type of biological product that is licensed (approved) by FDA because it is highly similar to an already
  FDA-approved biological product, known as the biological reference product (reference product), and has
  been shown to have no clinically meaningful differences from the reference product. In addition to
  meeting the biosimilarity standard, it is expected to produce the same clinical result as the reference
  product in any given patient.

  Late Enrollees
  Subscribers or Dependents who enroll in the Plan after the initial enrollment period. A person will not be
  considered a Late Enrollee if he or she enrolls during a Special Enrollment period. Please see the
  “Eligibility and Enrollment – Adding Members” section for further details.

  Maintenance Medications
  Please see the “Prescription Drug Benefit at a Retail or Home Delivery (Mail Order) Pharmacy” section
  for details.

  Maintenance Pharmacy
  An In-Network Retail Pharmacy that is contracted with our PBM to dispense a 90 day supply of
  Maintenance Medication.

  Maximum Allowed Amount
  The allowance as determined by Anthem for a specified covered service or the provider’s charge for that
  service, whichever is less. For more information, see the “Claims Payment” section.

  Medical Necessity (Medically Necessary)
  To be considered medically necessary, a service must:

     be required to identify or treat an illness, injury, or pregnancy-related condition;
     be consistent with the symptoms or diagnosis and treatment of your condition;
     be in accordance with standards of generally accepted medical practice; and
     be the most suitable supply or level of service that can safely treat the condition and not be for the
      convenience of the patient, patient’s family, or the provider.

  Member
  People, including the Subscriber and his or her Dependents, who have met the eligibility rules, applied for
  coverage, and enrolled in the Plan. Members are called “you” and “your” in this Booklet.

  Mental Health and Substance Use Disorder
  Is a condition that is listed in the current edition of the Diagnostic and Statistical Manual of Mental
  Disorders (DSM) as a mental health or substance use disorder condition.

  Open Enrollment
  A period of time in which eligible people or their dependents can enroll without penalty after the initial
  enrollment. See the “Eligibility and Enrollment – Adding Members” section for more details.

  Out-of-Network Provider
  A Provider that does not have an agreement or contract with us, or our subcontractor(s) to give services
  to our Members.



                                                        129
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 131 of 137 PageID# 135




  You will often get a lower level of benefits when you use Out-of-Network Providers.

  Out-of-Network Transplant Provider
  Please see the “What’s Covered” section for details.

  Out-of-Pocket Limit
  The most you pay in Copayments, Deductibles, and Coinsurance during a Benefit Period for Covered
  Services. The Out-of-Pocket limit does not include your Premium, amounts over the Maximum Allowed
  Amount, or charges for health care that your Plan doesn’t cover. Please see the “Schedule of Benefits”
  for details.

  Partial Hospitalization Program
  Structured, short-term behavioral health treatment that offers nursing care and active treatment in a
  program that operates no less than 6 hours per day, 5 days per week.

  Pharmacy
  A place licensed by state law where you can get Prescription Drugs and other medicines from a licensed
  pharmacist when you have a prescription from your Doctor.

  Pharmacy and Therapeutics (P&T) Process
  A process to make clinically based recommendations that will help you access quality, low cost medicines
  within your Plan. The process includes health care professionals such as nurses, pharmacists, and
  Doctors. The committees of the National Pharmacy and Therapeutics Process meet regularly (at least
  annually) to talk about and find the clinical and financial value of medicines for our Members. This
  process first evaluates the clinical evidence of each product under review. The clinical review is then
  combined with an in-depth review of the market dynamics, Member impact and financial value to make
  choices for the formulary. Our programs may include, but are not limited to, Drug utilization programs,
  prior authorization criteria, therapeutic conversion programs, cross-branded initiatives, and Drug profiling
  initiatives.

  Physician (Doctor)
  Includes the following when licensed by law:

     Doctor of Medicine (M.D.) legally entitled to practice medicine and perform surgery,
     Doctor of Osteopathy (D.O.) legally licensed to perform the duties of a D.O.,
     Doctor of Chiropractic (D.C.), legally licensed to perform the duties of a chiropractor;
     Doctor of Podiatric Medicine (D.P.M.) legally entitled to practice podiatry, and
     Doctor of Dental Medicine (D.D.M.), Doctor of Dental Surgery (D.D.S.), legally entitled to provide
      dental services.

  Optometrists, Clinical Psychologists (PhD), and surgical chiropodists are also Providers when legally
  licensed and giving Covered Services within the scope of their licenses.

  Plan
  The benefit plan your Group has purchased, which is described in this Booklet.

  Precertification
  Please see the section “Getting Approval for Benefits” for details.




                                                      130
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 132 of 137 PageID# 136



  Premium
  The amount that you and/or the Group must pay to be covered by this Plan. This may be based on your
  age and will depend on the Group’s Contract with us.

  Prescription Drug (Drug) (Also referred to as Legend Drug)
  A medicine that is approved by the Food & Drug Administration (FDA) to treat illness or injury. Under the
  Federal Food, Drug & Cosmetic Act, such substances must bear a message on its original packing label
  that says, “Caution: Federal law prohibits dispensing without a prescription.” This includes the following:

  1) Compounded (combination) medications, when all of the ingredients are FDA-approved as
     designated in the FDA’s Orange Book: Approved Drug Products with Therapeutic Equivalence
     Evaluations, require a prescription to dispense, and are not essentially the same as an FDA-approved
     product from a drug manufacturer.
  2) Insulin, diabetic supplies, and syringes.

  Prescription Order
  A written request by a Provider, as permitted by law, for a Prescription Drug or medication, and each
  authorized refill.

  Primary Care Physician (“PCP”)
  A Physician who gives or directs health care services for you. The Physician may work in family practice,
  general practice, internal medicine, pediatrics, geriatrics or any other practice allowed by the Plan.

  Primary Care Providers
  A Physician, nurse practitioner, clinical nurse specialist, physician assistant, or any other Provider
  licensed by law and allowed under the Plan, who gives, directs, or helps you get a range of health care
  services.

  Provider
  A professional or Facility licensed by law that gives health care services within the scope of that license
  and is approved by us. This includes any Provider that state law says we must cover (chiropractor,
  optometrist, optician, professional counselor, psychologist, clinical social worker, podiatrist, physical
  therapist, chiropodist, clinical nurse specialist who renders mental health services, audiologist, speech
  pathologist, certified nurse midwife, marriage and family therapist or licensed acupuncturist) when they
  give you services that state law says we must cover. Providers that deliver Covered Services are
  described throughout this Booklet. If you have a question about a Provider not described in this Booklet
  please call the number on the back of your Identification Card.

  Referral
  Please see the “How Your Plan Works” section for details.

  Residential Treatment Center / Facility:
  A Provider licensed and operated as required by law, which includes:
  1. Room, board and skilled nursing care (either an RN or LVN/LPN) available on-site at least eight hours
     daily with 24 hour availability;
  2. A staff with one or more Doctors available at all times.
  3. Residential treatment takes place in a structured facility-based setting.
  4. The resources and programming to adequately diagnose, care and treat a psychiatric disorder, eating
     disorder and/or substance use disorder.


                                                      131
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 133 of 137 PageID# 137



  5. Facilities are designated residential, subacute, or intermediate care and may occur in care systems
     that provide multiple levels of care.
  6. Is fully accredited by The Joint Commission (TJC), the Commission on Accreditation of Rehabiltation
     Facilities (CARF), the National Integrated Accreditation for Healthcare Organizations (NIAHO), or the
     Council on Accreditation (COA)

  The term Residential Treatment Center/Facility does not include a Provider, or that part of a Provider,
  used mainly for:

  1.   Nursing care
  2.   Rest care
  3.   Convalescent care
  4.   Care of the aged
  5.   Custodial Care
  6.   Educational care

  Retail Health Clinic
  A Facility that gives limited basic health care services to Members on a “walk-in” basis. These clinics are
  often found in major pharmacies or retail stores. Medical services are typically given by Physician
  Assistants and Nurse Practitioners.

  Service Area
  The geographical area where you can get Covered Services from an In-Network Provider. For the
  purposes of offering coverage and determining eligibility, the service area for Anthem is all of Virginia,
  excluding the City of Fairfax, the Town of Vienna and the area east of State Route 123.

  Skilled Nursing Facility
  A Facility operated alone or with a Hospital that cares for you after a Hospital stay when you have a
  condition that needs more care than you can get at home. It must be licensed by the appropriate agency
  and accredited by The Joint Commission or the Bureau of Hospitals of the American Osteopathic
  Association, or otherwise approved by us. A Skilled Nursing Facility gives the following:

  1. Inpatient care and treatment for people who are recovering from an illness or injury;
  2. Care supervised by a Doctor;
  3. 24 hour per day nursing care supervised by a full-time registered nurse.

  A Skilled Nursing Facility is not a place mainly for care of the aged, Custodial Care or domiciliary care,
  treatment of alcohol or drug dependency; or a place for rest, educational, or similar services.

  Special Enrollment
  A period of time in which eligible people or their dependents can enroll after the initial enrollment, typically
  due to an event such as marriage, birth, adoption, etc. See the “Eligibility and Enrollment – Adding
  Members” section for more details.

  Specialist (Specialty Care Physician \ Provider or SCP)
  A Specialist is a Doctor who focuses on a specific area of medicine or group of patients to diagnose,
  manage, prevent, or treat certain types of symptoms and conditions. A non-Physician Specialist is a
  Provider who has added training in a specific area of health care.




                                                        132
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 134 of 137 PageID# 138



  Specialty Drugs
  Drugs that typically need close supervision and checking of their effect on the patient by a medical
  professional. These drugs often need special handling, such as temperature-controlled packaging and
  overnight delivery, and are often not available at retail pharmacies. They may be administered in many
  forms including, but not limited to, injectable, infused, oral and inhaled.

  Subscriber
  An employee or member of the Group who is eligible for and has enrolled in the Plan.

  Telemedicine Services
  Means the use of electronic technology or media, including interactive audio or video, for the purpose of
  diagnosing or treating a patient or consulting with other health care providers regarding a patient’s
  diagnosis or treatment. “Telemedicine Services” does not include an audio-only telephone, electronic
  mail message, facsimile transmission, or online questionnaire.

  Transplant Benefit Period
  Please see the “What’s Covered” section for details.

  Urgent Care Center
  A licensed health care Facility that is separate from a Hospital and whose main purpose is giving
  immediate, short-term medical care, without an appointment, for urgent care.

  Utilization Review
  Evaluation of the necessity, quality, effectiveness, or efficiency of medical or behavioral health services,
  Prescription Drugs (as set forth in the section Prescription Drugs Administered by a Medical Provider),
  procedures, and/or facilities.




                                                       133
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 135 of 137 PageID# 139




     Get help in your language

  Curious to know what all this says? We would be too. Here’s the English version:
  You have the right to get this information and help in your language for free. Call the Member Services
  number on your ID card for help. (TTY/TDD: 711)


  Separate from our language assistance program, we make
  documents available in alternate formats for members with visual
  impairments. If you need a copy of this document in an alternate
  format, please call the Member Services telephone number on the
  back of your ID card.
  Spanish
  Tiene el derecho de obtener esta información y ayuda en su idioma en forma gratuita. Llame al número
  de Servicios para Miembros que figura en su tarjeta de identificación para obtener ayuda. (TTY/TDD:
  711)

  Amharic
  ይህንን መረጃ እና እገዛ በቋንቋዎ በነጻ እገዛ የማግኘት መብት አልዎት። ለእገዛ በመታወቂያዎ ላይ ያለውን የአባል አገልግሎቶች ቁጥር ይደውሉ።
  (TTY/TDD: 711)

  Arabic
      ‫ اتصل برقم خدمات األعضاء الموجود على بطاقة التعريف‬.‫يحق لك الحصول على ھذه المعلومات والمساعدة بلغتك مجانًا‬
                                                                           .(TTY/TDD:711)‫الخاصة بك للمساعدة‬
  Bassa
  M ɓéɖé dyí‐ɓɛ̀ ɖɛ̀ ìn‐ɖɛ̀ ɔ̀ ɓɛ́ m̀ ké bɔ̃̌ nìà kɛ kè gbo‐kpá‐ kpá dyé ɖé m̀ ɓíɖí‐wùɖùǔn ɓó pídyi. Ɖá mɛ́ ɓà jè gbo‐gmɔ̀
  Kpòɛ̀ nɔ̀ ɓà nìà nì Dyí‐dyoìn‐bɛ̃̀ ɔ̃ kɔ̃ ɛ ɓɛ́ m̀ ké gbo‐kpá‐kpá dyé. (TTY/TDD: 711)

  Bengali
  আপনার িবনামূেলয্ ei তথয্ পাoয়ার o আপনার ভাষায় সাহাযয্ করার aিধকার আেছ। সাহােযয্র
  জনয্ আপনার আiিড কােডর্ থাকা সদসয্ পিরেষবা নmের কল ক ন।(TTY/TDD: 711)

  Chinese
  您有權使用您的語言免費獲得該資訊和協助。請撥打您的 ID 卡上的成員服務號碼尋求協助。(TTY/TDD:
  711)

  Farsi
       ‫ﺷﻤﺎ اﻳﻦ ﺣﻖ را دارﻳﺪ ﮐﻪ اﻳﻦ اﻃﻼﻋﺎت و ﮐﻤﮑﻬﺎ را ﺑﻪ ﺻﻮرت راﻳﮕﺎن ﺑﻪ‬
         ‫ ﺑﺮاﯼ درﻳﺎﻓﺖ ﮐﻤﮏ ﺑﻪ ﺷﻤﺎرﻩ ﻣﺮﮐﺰ ﺧﺪﻣﺎت‬.‫زﺑﺎن ﺧﻮدﺗﺎن درﻳﺎﻓﺖ ﮐﻨﻴﺪ‬



                                                            134
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 136 of 137 PageID# 140



     (TTY/TDD: .‫ ﺗﻤﺎس ﺑﮕﻴﺮﻳﺪ‬،‫اﻋﻀﺎء ﮐﻪ ﺑﺮ روﯼ ﮐﺎرت ﺷﻨﺎﺳﺎﻳﯽﺗﺎن درج ﺷﺪﻩ اﺳﺖ‬
                                                                     711)

  French
  Vous avez le droit d’accéder gratuitement à ces informations et à une aide dans votre langue. Pour cela,
  veuillez appeler le numéro des Services destinés aux membres qui figure sur votre carte d’identification.
  (TTY/TDD: 711)

  German
  Sie haben das Recht, diese Informationen und Unterstützung kostenlos in Ihrer Sprache zu erhalten.
  Rufen Sie die auf Ihrer ID-Karte angegebene Servicenummer für Mitglieder an, um Hilfe anzufordern.
  (TTY/TDD: 711)

  Hindi
  आपके पास यह जानकारी और मदद अपनी भाषा म मु त म प्रा त करने का अिधकार है । मदद
  के िलए अपने ID काडर् पर सद य सेवाएँ नंबर पर कॉल कर। (TTY/TDD: 711)

  Igbo
  Ị nwere ikike ịnweta ozi a yana enyemaka n’asụsụ gị n’efu. Kpọọ nọmba Ọrụ Onye Otu dị na kaadị NJ gị
  maka enyemaka. (TTY/TDD: 711)

  Korean
  귀하에게는 무료로 이 정보를 얻고 귀하의 언어로 도움을 받을 권리가 있습니다. 도움을 얻으려면 귀하의
  ID 카드에 있는 회원 서비스 번호로 전화하십시오. (TTY/TDD: 711)

  Russian
  Вы имеете право получить данную информацию и помощь на вашем языке бесплатно. Для
  получения помощи звоните в отдел обслуживания участников по номеру, указанному на вашей
  идентификационной карте. (TTY/TDD: 711)

  Tagalog
  May karapatan kayong makuha ang impormasyon at tulong na ito sa ginagamit ninyong wika nang
  walang bayad. Tumawag sa numero ng Member Services na nasa inyong ID card para sa tulong.
  (TTY/TDD: 711)

  Urdu
    ‫◌ٓ پ کو اپنی زبان ميں مفت ان معلومات اور مدد کےحصول کا حق ہے۔ مدد کے ليے اپنے آئی ڈی کارڈ پر موجود ممبر‬
                                                              .(TTY/TDD:711) ‫سروس نمبر کو کال کريں۔۔‬

  Vietnamese
  Quý vị có quyền nhận miễn phí thông tin này và sự trợ giúp bằng ngôn ngữ của quý vị. Hãy gọi cho số
  Dịch Vụ Thành Viên trên thẻ ID của quý vị để được giúp đỡ. (TTY/TDD: 711)

  Yoruba
  O ní ẹ̀tọ́ láti gba ìwífún yìí kí o sì ṣèrànwọ́ ní èdè rẹ lọ́fẹ̀ẹ́. Pe Nọ́mbà àwọn ìpèsè ọmọ-ẹgbẹ́ lórí káàdì
  ìdánimọ̀ rẹ fún ìrànwọ́. (TTY/TDD: 711)




                                                        135
Case 1:19-cv-00679-AJT-TCB Document 1-1 Filed 05/30/19 Page 137 of 137 PageID# 141



  It’s important we treat you fairly
  That’s why we follow federal civil rights laws in our health programs and activities. We don’t discriminate, exclude
  people, or treat them differently on the basis of race, color, national origin, sex, age or disability. For people with
  disabilities, we offer free aids and services. For people whose primary language isn’t English, we offer free
  language assistance services through interpreters and other written languages. Interested in these services? Call
  the Member Services number on your ID card for help (TTY/TDD: 711). If you think we failed to offer these services
  or discriminated based on race, color, national origin, age, disability, or sex, you can file a complaint, also known as
  a grievance. You can file a complaint with our Compliance Coordinator in writing to Compliance Coordinator, P.O.
  Box 27401, Richmond, VA 23279 or by email to compliance.coordinator@anthem.com. Or you can file a complaint
  with the U.S. Department of Health and Human Services, Office for Civil Rights at 200 Independence Avenue, SW;
  Room 509F, HHH Building; Washington, D.C. 20201 or by calling 1‐800‐368‐1019 (TDD: 1‐ 800‐537‐7697) or online
  at https://ocrportal.hhs.gov/ocr/portal/lobby.jsf . Complaint forms are available at
  http://www.hhs.gov/ocr/office/file/index.html.




                                                            136
